Exhibit 10.1

 

 

 

 

 

AMETEK, INC.

 

 

 

 

 

NOTE PURCHASE AGREEMENT

 

 

 

DATED AS OF OCTOBER 31, 2016

 

 

 

€300,000,000 1.34% SERIES P SENIOR NOTES DUE OCTOBER 31, 2026

€200,000,000 1.53% SERIES Q SENIOR NOTES DUE OCTOBER 31, 2028

£150,000,000 2.59% SERIES R SENIOR NOTES DUE NOVEMBER 23, 2028

£75,000,000 2.70% SERIES S SENIOR NOTES DUE NOVEMBER 23, 2031



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

  THE NOTES      1   

2.

  SALE AND PURCHASE OF NOTES      2   

3.

  CLOSINGS      2      3.1.    First Closing      2      3.2.    Second Closing
     2      3.3.    Failure of the Company to Deliver; Failure to Satisfy
Closing Conditions      3   

4.

  CONDITIONS TO CLOSINGS      3      4.1.    Representations and Warranties     
3      4.2.    Performance; No Default      3      4.3.    Compliance
Certificates      3      4.4.    Opinions of Counsel      4      4.5.   
Purchase Permitted By Applicable Law, etc.      4      4.6.    Sale of Other
Notes      4      4.7.    Payment of Special Counsel Fees      4      4.8.   
Private Placement Number      5      4.9.    Changes in Corporate Structure     
5      4.10.    Funding Instructions      5      4.11.    Proceedings and
Documents      5   

5.

  REPRESENTATIONS AND WARRANTIES OF THE COMPANY      5      5.1.   
Organization; Power and Authority      5      5.2.    Authorization, etc.      6
     5.3.    Disclosure      6      5.4.    Organization and Ownership of Shares
of Subsidiaries      6      5.5.    Financial Statements, etc.      7      5.6.
   Compliance with Laws, Other Instruments, etc.      7      5.7.   
Governmental Authorizations, etc.      8      5.8.    Litigation; Observance of
Agreements, Statutes and Orders      8      5.9.    Taxes      8      5.10.   
Title to Property; Leases      9      5.11.    Licenses, Permits, etc.      9   
  5.12.    Compliance with ERISA      9      5.13.    Private Offering by the
Company      10      5.14.    Use of Proceeds; Margin Regulations      11     
5.15.    Existing Indebtedness; Future Liens, etc.      11      5.16.    Foreign
Assets Control Regulations, etc.      11      5.17.    Status under Certain
Statutes      12      5.18.    Environmental Matters      12      5.19.   
Ranking      13   

6.

  REPRESENTATIONS OF THE PURCHASERS      13      6.1.    Purchase for Investment
     13      6.2.    Source of Funds      14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

7.

  INFORMATION AS TO COMPANY      15      7.1.    Financial and Business
Information      15      7.2.    Officer’s Certificate      18      7.3.   
Inspection      19   

8.

  PREPAYMENT OF THE NOTES      19      8.1.    Optional Prepayments      20     
8.2.    Notice of Prepayment; Make-Whole Computation      20      8.3.   
Allocation of Partial Prepayments      20      8.4.    Maturity; Surrender; etc.
     20      8.5.    Purchase of Notes      21      8.6.    Make-Whole Amount   
  21      8.7.    Prepayment in Connection with a Change of Control      29     
8.8.    Prepayment in Connection with the Disposition of Certain Assets      29
  

9.

  AFFIRMATIVE COVENANTS      30      9.1.    Compliance with Laws      30     
9.2.    Insurance      31      9.3.    Maintenance of Properties; Books and
Records      31      9.4.    Payment of Taxes      31      9.5.    Corporate
Existence, etc.      31      9.6.    Ranking      32   

10.

  NEGATIVE COVENANTS      32      10.1.    Certain Financial Conditions      32
     10.2.    Liens      33      10.3.    Disposition of Assets      34     
10.4.    Merger, Consolidation, etc.      35      10.5.    Transactions with
Affiliates      37      10.6.    Terrorism Sanctions Regulations      37   

11.

  EVENTS OF DEFAULT      37   

12.

  REMEDIES ON DEFAULT, ETC.      39      12.1.    Acceleration      39     
12.2.    Other Remedies      40      12.3.    Rescission      40      12.4.   
No Waivers or Election of Remedies, Expenses, etc.      41   

13.

  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      41      13.1.   
Registration of Notes      41      13.2.    Transfer and Exchange of Notes     
41      13.3.    Replacement of Notes      42   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

14.

  PAYMENTS ON NOTES      42      14.1.    Place of Payment      42      14.2.   
Home Office Payment      42   

15.

  EXPENSES, ETC.      43      15.1.    Transaction Expenses      43      15.2.
   Survival      44   

16.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      44   

17.

  AMENDMENT AND WAIVER      44      17.1.    Requirements      44      17.2.   
Solicitation of Holders of Notes      44      17.3.    Binding Effect, etc.     
45      17.4.    Notes Held by Company, etc.      45   

18.

  NOTICES      45   

19.

  REPRODUCTION OF DOCUMENTS      46   

20.

  CONFIDENTIAL INFORMATION      46   

21.

  SUBSTITUTION OF PURCHASER      47   

22.

  MISCELLANEOUS      48      22.1.    Successors and Assigns      48      22.2.
   Construction      48      22.3.    Jurisdiction and Process      48     
22.4.    Payments Due on Non-Business Days      49      22.5.    Severability   
  49      22.6.    Accounting Terms; Change in GAAP      49      22.7.   
Obligation to Make Payments in Relevant Currency      50      22.8.    Exchange
Rate      51      22.9.    Counterparts      51      22.10.    Governing Law   
  51   

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A         --         Information as to Purchasers Schedule B   --  
Defined Terms Schedule 4.9     Changes in Corporate Structure Schedule 5.4   --
  Subsidiaries of the Company, Ownership of Subsidiary Stock, etc. Schedule 5.5
  --   Financial Statements Schedule 5.8   --   Litigation Schedule 5.12   --  
Compliance with ERISA Schedule 5.15   --   Existing Indebtedness Schedule 5.18  
--   Environmental Matters Schedule 8.6   --   Swap Certificate Exhibit 1   --  
Form of 1.34% Series P Senior Notes due October 31, 2026 Exhibit 2   --   Form
of 1.53% Series Q Senior Notes due October 31, 2028 Exhibit 3   --   Form of
2.59% Series R Senior Notes due November 23, 2028 Exhibit 4   --   Form of 2.70%
Series S Senior Notes due November 23, 2031



--------------------------------------------------------------------------------

AMETEK, INC.

1100 Cassatt Road

Berwyn, Pennsylvania 19312-1177

€300,000,000 1.34% SERIES P SENIOR NOTES DUE OCTOBER 31, 2026

€200,000,000 1.53% SERIES Q SENIOR NOTES DUE OCTOBER 31, 2028

£150,000,000 2.59% SERIES R SENIOR NOTES DUE NOVEMBER 23, 2028

£75,000,000 2.70% SERIES S SENIOR NOTES DUE NOVEMBER 23, 2031

 

As of October 31, 2016

To each of the Purchasers

listed in Schedule A hereto:

Ladies and Gentlemen:

AMETEK, INC., a Delaware corporation (together with its permitted successors and
assigns hereunder, the “Company”), agrees with each of the purchasers whose
names appear at the end hereof as follows:

 

1.

THE NOTES.

The Company will authorize the issue and sale of:

(a)      €300,000,000 aggregate principal amount of its 1.34% Series P Senior
Notes due October 31, 2026 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series P Notes”);

(b)      €200,000,000 aggregate principal amount of its 1.53% Series Q Senior
Notes due October 31, 2028 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series Q Notes”);

(c)      £150,000,000 aggregate principal amount of its 2.59% Series R Senior
Notes due November 23, 2028 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series R Notes”);
and

(d)      £75,000,000 aggregate principal amount of its 2.70% Series S Senior
Notes due November 23, 2031 (including any amendments, restatements or
modifications from time to time thereof and all notes delivered in substitution
or exchange for any such note pursuant to this Agreement, the “Series S
Notes”)).

The Series P Notes, the Series Q Notes, the Series R Notes and the Series S
Notes are sometimes referred to herein collectively as the “Notes,” and each of
the Notes is sometimes referred to herein individually as a “Note.” The Series P
Notes, the Series Q Notes, the Series R Notes and the Series S Notes shall be
substantially in the respective forms set out in Exhibits 1,



--------------------------------------------------------------------------------

2, 3 and 4. Certain capitalized and other terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit”, unless
otherwise specified, refer to a Schedule or an Exhibit attached to this
Agreement.

 

2.

SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the principal amount and of the
series and at the Closings specified below such Purchaser’s name in Schedule A
at the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

3.

CLOSINGS.

 

  3.1.

First Closing.

The sale and purchase of the Series P Notes (each purchaser of Series P Notes, a
“Series P Purchaser”) and the Series Q Notes (each purchaser of Series Q Notes,
a “Series Q Purchaser” and, together with the Series P Purchasers, collectively,
the “First Closing Purchasers”) to be purchased by each of the First Closing
Purchasers shall occur at a closing (the “First Closing”) on October 31, 2016
(the date of the First Closing being referred to herein as the “First Closing
Date”) at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York,
New York 10178 at 10:00 a.m., local time. At the First Closing, the Company will
deliver to each First Closing Purchaser the Notes to be purchased by such First
Closing Purchaser at the First Closing in the form of a single Note for each
series of Notes to be purchased by such First Closing Purchaser (or such greater
number of Notes of each applicable series in denominations of at least €500,000
as such First Closing Purchaser may request), dated the First Closing Date and
registered in such First Closing Purchaser’s name (or in the name of its
nominee), against delivery by such First Closing Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company as set forth in the funding instructions required by Section 4.10.

 

  3.2.

Second Closing.

The sale and purchase of the Series R Notes (each purchaser of Series R Notes, a
“Series R Purchaser”) and the Series S Notes (each purchaser of Series S Notes,
a “Series S Purchaser” and, together with the Series R Purchasers, collectively,
the “Second Closing Purchasers”) to be purchased by each of the Second Closing
Purchasers shall occur at a closing (the “Second Closing”, and together with the
First Closing, being sometimes referred to herein, collectively, as the
“Closings” and individually as a “Closing”) on November 23, 2016 (the date of
the Second Closing being referred to herein as the “Second Closing Date”, and
together with the First Closing Date, being individually referred to herein as a
“Closing Date”) at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue,
New York, New York 10178 at 10:00 a.m., local time. At the Second Closing, the
Company will deliver to each Second Closing

 

2



--------------------------------------------------------------------------------

Purchaser the Notes to be purchased by such Second Closing Purchaser at the
Second Closing in the form of a single Note for each series of Notes to be
purchased by such Second Closing Purchaser (or such greater number of Notes of
each applicable series in denominations of at least £500,000 as such Second
Closing Purchaser may request), dated the Second Closing Date and registered in
such Second Closing Purchaser’s name (or in the name of its nominee), against
delivery by such Second Closing Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company as set
forth in the funding instructions required by Section 4.10.

 

  3.3.

Failure of the Company to Deliver; Failure to Satisfy Closing Conditions.

If at either Closing the Company shall fail to tender the applicable Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
reasonable satisfaction in connection with such Closing, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement
with respect to such Closing, without thereby waiving any rights such Purchaser
may have by reason of such failure or such nonfulfillment.

 

4.

CONDITIONS TO CLOSINGS.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on a Closing Date is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or on such Closing Date, of the following
conditions:

 

  4.1.

Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct (a) with respect to the First Closing, on the First Closing Date after
giving effect to the transactions contemplated by this Agreement to occur at or
before the First Closing, and (b) with respect to the Second Closing, on the
Second Closing Date after giving effect to the transactions contemplated by this
Agreement to occur at or before the Second Closing.

 

  4.2.

Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at such Closing. Before and after giving effect to the issue and
sale of the Notes to be issued at such Closing (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.

 

  4.3.

Compliance Certificates.

(a)        Officer’s Certificate.     The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated such Closing Date, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)        Secretary’s Certificate.     The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated such
Closing Date, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
this Agreement and the Notes to be issued on such Closing Date, and (ii) the
Company’s organizational documents as then in effect.

 

3



--------------------------------------------------------------------------------

  4.4.

Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated such Closing Date (a) from Robert S. Feit,
Senior Vice President and General Counsel for the Company, covering such matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to such Purchaser), and (b) from Morgan, Lewis & Bockius
LLP, the Purchasers’ special counsel in connection with such transactions,
covering such matters incident to such transactions as such Purchaser may
reasonably request.

 

  4.5.

Purchase Permitted By Applicable Law, etc.

On such Closing Date, such Purchaser’s purchase of the Notes to be issued to
such Purchaser on such Closing Date shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

 

  4.6.

Sale of Other Notes.

(a)       Contemporaneously with such Closing, the Company shall sell to each
other Purchaser, and each such other Purchaser shall purchase the Notes to be
purchased by it at such Closing as specified in Schedule A.

(b)       In the case of the Second Closing, the transactions contemplated
herein with respect to the First Closing shall have been consummated in
accordance with the terms and provisions hereof.

 

  4.7.

Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the applicable Closing Date the reasonable fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to such Closing Date.

 

4



--------------------------------------------------------------------------------

  4.8.

Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

 

  4.9.

Changes in Corporate Structure.

Except as stated in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity
(whether or not the transaction would be permitted by Section 10.4) at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

 

  4.10.

Funding Instructions.

At least three Business Days prior to each Closing Date, each applicable
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company setting forth the instructions for the
delivery of the purchase price with respect to each series of Notes to be
purchased by such Purchaser on such Closing Date, including (a) the name and
address of the transferee bank, (b) such transferee bank’s SWIFT # and (c) the
account name and number into which the purchase price for the applicable Notes
is to be deposited.

 

  4.11.

Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be to the reasonable satisfaction of such Purchaser and
its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to (a) each First Closing Purchaser on the
First Closing Date, and (b) each Second Closing Purchaser on the Second Closing
Date:

 

  5.1.

Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform its obligations hereunder and thereunder.

 

5



--------------------------------------------------------------------------------

  5.2.

Authorization, etc.

This Agreement and the Notes to be issued at such Closing have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note to
be issued at such Closing will constitute, a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

  5.3.

Disclosure.

The Company, through its agents, J.P. Morgan Securities LLC, SunTrust Robinson
Humphrey, Inc., PNC Capital Markets LLC, and Citizens Banks, N.A., has delivered
to each Purchaser a copy of a Private Placement Memorandum, dated September 2016
(the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum, the documents, certificates or other writings
referred to in the Memorandum, or posted in respect of the Company on website
www.intralinks.com prior to October 14, 2016 in connection with the transactions
contemplated hereby, as of their respective dates, and the financial statements
listed in Schedule 5.5, taken as a whole (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
being referred to, collectively, as the “Disclosure Documents”), do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. There is no fact known to the Company
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents. Except as disclosed in the
Disclosure Documents or in the financial statements listed in Schedule 5.5,
since December 31, 2015 there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect (it being understood for the purposes of this
Section 5.3 that any event or condition which shall cause the Company to be
unable to satisfy the covenants described in Section 10.1 for any period after
December 31, 2015 on a pro forma basis shall be deemed to have a Material
Adverse Effect).

 

  5.4.

Organization and Ownership of Shares of Subsidiaries.

Schedule 5.4 contains complete and correct lists, as of the date hereof, of the
Company’s (i) Subsidiaries, showing, as to each such Subsidiary, the correct
name thereof, the jurisdiction of its organization and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) Affiliates, other than
Subsidiaries, and (iii) directors and senior officers.

(a)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its

 

6



--------------------------------------------------------------------------------

Subsidiaries, and all such stock or equity interests of Subsidiaries acquired
thereafter, have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien.

(b)          Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(c)          No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

  5.5.

Financial Statements, etc.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed in Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved, except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).

Neither the Company nor any Subsidiary had any material liabilities of a type
required to be disclosed in financial statements (or notes thereto) prepared in
accordance with GAAP, including material obligations under Guaranties,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments in respect of derivatives, that are not
reflected in the financial statements listed in Schedule 5.5 or otherwise
disclosed in the Disclosure Documents.

 

  5.6.

Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of

 

7



--------------------------------------------------------------------------------

any order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.

 

  5.7.

Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any Subsidiary in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.

 

  5.8.

Litigation; Observance of Agreements, Statutes and Orders.

(a)          Except as is disclosed in the Company’s Form 10-K for its fiscal
year ending December 31, 2015 or any Form 10-Q filed by the Company subsequent
thereto (the relevant portions of which are attached as Schedule 5.8), there are
no actions, suits, investigations or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)          Neither the Company nor any Subsidiary is in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws, the USA PATRIOT
Act or any of the other laws and regulations that are referred to in Section
5.16) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

  5.9.

Taxes.

The Company and its Subsidiaries have filed all federal and state income tax
returns and all other Material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate in the good faith judgment of the Company’s
management. The federal income tax liabilities of the Company and its
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 2012.

 

8



--------------------------------------------------------------------------------

  5.10.

Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases under which the
Company or any Subsidiary is a lessee that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
material respects.

 

  5.11.

Licenses, Permits, etc.

Except as to matters that individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect,

(a)          the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that are
individually or in the aggregate Material, without known conflict with the
rights of others,

(b)          to the knowledge of the Company, no product of the Company or any
Subsidiary infringes any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, and

(c)          to the knowledge of the Company, there is no violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

 

  5.12.

Compliance with ERISA.

(a)          The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b)          Except as is disclosed in the Company’s Form 10-K for its fiscal
year ending December 31, 2015 or any Form 10-Q filed by the Company subsequent
thereto (the relevant portions of which are attached as Schedule 5.12), the
present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of December 31, 2015 (which is
the date of the Plan’s most recently ended plan year for which such information
is available) on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s 2015 actuarial valuation report, did not exceed the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities. The term “benefit liabilities” has the meaning specified in section
4001 of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.

(c)          The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(d)          The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries could
not reasonably be expected to have a Material Adverse Effect.

(e)          The execution and delivery of this Agreement and the issuance and
sale of the Notes at each Closing hereunder will not involve any transaction
that is subject to the prohibitions of section 406 of ERISA or in connection
with which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the
Code. The representation by the Company to each Purchaser in the first sentence
of this Section 5.12(e) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds to
be used to pay the purchase price of the Notes to be purchased by such Purchaser
at such Closing.

 

  5.13.

Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 35 other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

 

10



--------------------------------------------------------------------------------

  5.14.

Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to refinance
existing Indebtedness of the Company and its Subsidiaries and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, and no part of the proceeds of such Indebtedness was used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

  5.15.

Existing Indebtedness; Future Liens, etc.

Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2016 (and
including each guarantor thereof), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default in, and no waiver of default is
currently in effect in respect of, the payment of any principal or interest on
any Indebtedness and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
the giving of notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.2.

 

  5.16.

Foreign Assets Control Regulations, etc.

(a)       Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b)     Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

11



--------------------------------------------------------------------------------

(c)      No part of the proceeds from the sale of the Notes hereunder:

(i)        constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii)       will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii)      will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d)      The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

 

  5.17.

Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

  5.18.

Environmental Matters.

Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2015 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.18), neither the Company
nor any Subsidiary has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any Subsidiary or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed to each Purchaser in
writing, and except as to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect,

(a)       neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use,

 

12



--------------------------------------------------------------------------------

(b)       neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws, and

(c)       all buildings on all real properties now owned, leased or operated by
the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws.

 

  5.19.

Ranking.

All liabilities of the Company under the Notes will rank in right of payment
either pari passu with or senior to all other unsecured, unsubordinated
Indebtedness of the Company.

 

6.

REPRESENTATIONS OF THE PURCHASERS.

 

  6.1.

Purchase for Investment.

 (a)      Each Purchaser severally represents on the date hereof and on the
Closing Date applicable to such Purchaser that it is purchasing the Notes to be
purchased by it for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 (b)      Each Purchaser severally represents on the date hereof and on the
Closing Date applicable to such Purchaser that it has had the opportunity to ask
questions of the officers and directors of the Company and to obtain (and that
it has received to its satisfaction) such information about the business and
financial condition of the Company as it has reasonably requested.

 (c)      Each Purchaser severally represents on the date hereof and on the
Closing Date applicable to such Purchaser that it is an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3), (7) or (8) (to the extent all of
the equity owners of such Purchaser are “accredited investors” of the type
described in clauses (1), (2), (3) or (7) of Rule 501(a)) under the Securities
Act.

 

13



--------------------------------------------------------------------------------

  6.2.

Source of Funds.

Each Purchaser severally represents on the date hereof and on the Closing Date
applicable to such Purchaser that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by it
hereunder:

(a)       the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)       the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)       the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Company in writing
pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d)       the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

14



--------------------------------------------------------------------------------

(e)       the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)        the Source is a governmental plan; or

(g)       the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)       the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

 

7.

INFORMATION AS TO COMPANY.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

 

  7.1.

Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor (and, during the period from and after the First Closing Date through
the Second Closing Date, to each Purchaser of Notes to be issued and sold at the
Second Closing):

(a)     Quarterly Statements -- within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 (i)         a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

 (ii)        consolidated statements of income and cash flows of the Company and
its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

15



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries and their results of operations and cash flows, subject to changes
resulting from year-end adjustments, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and on its home
page on the worldwide web (at the date of this Agreement located at:
http//www.AMETEK.com) and shall have given each Purchaser and each holder of
Notes notice of such availability on EDGAR and on its home page in connection
with each delivery prior to such deadline (such availability and notice thereof
being referred to as “Electronic Delivery”);

(b)     Annual Statements -- within 105 days or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of

(i)         a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

(ii)        consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A)      an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the consolidated financial position of
the Company and its Subsidiaries and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

(B)      a certificate of such accountants stating whether, in making their
audit, they have become aware of any condition or event that then constitutes a
Default or an Event of Default (insofar as they relate to accounting and
financial matters in Section 10), and, if they are aware that any such condition
or event then exists, specifying the nature and period of the existence thereof
(it being understood that such accountants shall

 

16



--------------------------------------------------------------------------------

not be liable, directly or indirectly, for any failure to obtain knowledge of
any Default or Event of Default (insofar as they relate to accounting and
financial matters in Section 10) unless such accountants should have obtained
knowledge thereof in making an audit in accordance with generally accepted
auditing standards or did not make such an audit),

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, together with the accountants’ certificate described in
clause (B) above (the “Accountants’ Certificate”), shall be deemed to satisfy
the requirements of this Section 7.1(b), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof, in which event the Company shall
separately deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

(c)     SEC and Other Reports -- promptly upon their becoming publicly
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by or to the Company or any Subsidiary to or by its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material, provided, that, the Company shall be deemed to
have made such delivery of the documents referred to in clause (ii) if it shall
have timely made Electronic Delivery thereof.

(d)     Notice of Default or Event of Default -- promptly, and in any event
within five days after a Responsible Officer becoming aware (i) of the existence
of any Default or Event of Default, (ii) that any Person has given any notice
with respect to a claimed default hereunder or (iii) that any Person has given
any notice with respect to a claimed default of the type referred to in Section
11(g), a written notice specifying the nature and period of existence thereof
and what action the Company is taking or proposes to take with respect thereto;

(e)     ERISA Matters -- promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)         with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

17



--------------------------------------------------------------------------------

(ii)        the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)       any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(f)     Governmental Filings -- promptly, and in any event within thirty days
after a Responsible Officer becoming aware of the institution of any proceeding
or filing against the Company or any Subsidiary with respect to, or the receipt
of notice by the Company or any Subsidiary of potential liability or
responsibility for violation or alleged violation of any federal, state or local
law, rule or regulation, the violation of which could reasonably be expected to
have a Material Adverse Effect, a written notice setting forth the nature
thereof and the action, if any, that the Company proposes to take with respect
thereto; and

(g)     Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any Subsidiary or relating to the ability
of the Company to perform its obligations hereunder and under the Notes, in each
case as from time to time may be reasonably requested by any such Purchaser or
holder of Notes.

 

  7.2.

Officer’s Certificate.

Each set of financial statements delivered to a Purchaser (prior to the Second
Closing Date) or a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
Purchaser (prior to the Second Closing Date) and holder of Notes):

(a)     Covenant Compliance -- the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 to 10.3, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

 

18



--------------------------------------------------------------------------------

(b)     Event of Default -- a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company or any Subsidiary shall
have taken or proposes to take with respect thereto.

 

  7.3.

Inspection.

The Company shall permit the representatives of each Purchaser (prior to the
Second Closing Date) and each holder of Notes that is an Institutional Investor:

(a)     No Default -- if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and, with the consent of the Company (which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times as may be reasonably requested in writing; and

(b)     Default -- if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
reasonably requested.

 

8.

PREPAYMENT OF THE NOTES.

Interest on the Notes shall be payable at the rates and at the times set forth
in the Notes. As provided therein, the entire unpaid principal balance of each
Note shall be due and payable on the stated maturity date thereof. In addition,
the Company may make optional prepayments in respect of the Notes and under
certain circumstances may be required to offer to prepay the Notes, all as
hereinafter provided.

 

19



--------------------------------------------------------------------------------

  8.1.

Optional Prepayments.

The Company may, at its option, upon notice as provided in Section 8.2 and
allocated as provided in Section 8.3, prepay at any time all, or from time to
time any part of, the Notes of any series (in a minimum principal amount of
€5,000,000 or £5,000,000, as applicable, and otherwise in multiples of
€1,000,000 or £1,000,000, as applicable) at 100% of the principal amount of such
series of Notes to be so prepaid, together with interest accrued thereon to the
date of such prepayment, plus the Make-Whole Amount (if any), plus any Swap
Reimbursement Amount or minus any Net Gain applicable to each Note to be
prepaid, determined for the prepayment date with respect to such principal
amount.

 

  8.2.

Notice of Prepayment; Make-Whole Computation.

The Company will call Notes for prepayment pursuant to Section 8.1 by giving
written notice thereof to each holder of a Note to be so prepaid, which notice
shall be given not less than 30 nor more than 60 days prior to the date fixed
for such prepayment (which shall be a Business Day) and shall specify the amount
so to be prepaid and the date fixed for such prepayment. Each such notice of
prepayment shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make-Whole Amount (if any) due in connection with such
prepayment for each Note held by such holder (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Notice of prepayment having been so given, the aggregate principal
amount of the Notes as specified in such notice, together with interest accrued
thereon to the date of such prepayment, plus an amount equal to the Make-Whole
Amount (if any), plus any Swap Reimbursement Amount or minus any applicable Net
Gain for each such Note shall become due and payable on the specified prepayment
date.

Two Business Days prior to the date fixed for any prepayment pursuant to Section
8.1, the Company will furnish to each holder of Notes a certificate signed by a
Senior Financial Officer setting forth in reasonable detail the manner of
calculation of the Make-Whole Amount as of the specified prepayment date for
each Note held by such holder.

 

  8.3.

Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.1, the
principal amount of the series of Notes to be prepaid shall be allocated among
all of the Notes of such series at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

 

  8.4.

Maturity; Surrender; etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any, plus any Swap Reimbursement Amount or
minus any Net Gain applicable to such Note. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, plus any Swap
Reimbursement Amount or minus any Net Gain applicable to such Note as aforesaid,
interest on such principal

 

20



--------------------------------------------------------------------------------

amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

 

  8.5.

Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

 

  8.6.

Make-Whole Amount.

(a)        Make-Whole Amount for the Non-Swapped Notes. The term “Make-Whole
Amount” means with respect to any Non-Swapped Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Non-Swapped Note over the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero. For the purposes of determining the Make-Whole Amount with respect to
any Non-Swapped Note, the following terms have the following meanings:

“Called Principal” means, with respect to such Non-Swapped Note, the principal
of such Non-Swapped Note that is to be prepaid pursuant to Section 8.1 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of such
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield for such Non-Swapped Note with respect
to such Called Principal.

“Non-Swapped Euro Note” means any Note denominated in Euros other than the
Swapped Euro Notes.

“Non-Swapped Note” means any Note other than the Swapped Notes.

“Non-Swapped Sterling Note” means any Note denominated in Sterling other than
the Swapped Sterling Notes.

“Reinvestment Yield” means,

 

21



--------------------------------------------------------------------------------

(i)        with respect to the Called Principal of a Non-Swapped Sterling Note,
0.50% over the yield to maturity implied by

(A) the yields reported, as of 11:00 A.M. (London time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
Bloomberg Financial Markets display generated by typing ‘UKT’ and touching the
F2 or GOVT key for actively traded gilt-edged securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or

(B) if such rate is not reported as of such time or the rate reported is not
ascertainable, the average of the rates for actively traded gilt-edged
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date as determined by two financial institutions
that make regular markets in gilt-edged securities and financial products based
upon gilt-edged securities, as shall be agreed between the Company and the
holders of at least 51% of the aggregate principal amount of the Non-Swapped
Sterling Notes, exclusive of any such Non-Swapped Sterling Notes then owned by
the Company or any of its Affiliates (the “Majority Holders of Non-Swapped
Sterling Notes”) or, following the occurrence and continuance of an Event of
Default, as reasonably determined by the Majority Holders of Non-Swapped
Sterling Notes;

such implied yield will be determined, if necessary, by (1) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between (x) the actively traded
gilt-edged security with the maturity closest to and greater than such Remaining
Average Life and (y) the actively traded gilt-edged security with the maturity
closest to and less than such Remaining Average Life; and

(ii)        with respect to the Called Principal of a Non-Swapped Euro Note,
0.50% over the yield to maturity implied by

(A) the mid-point between the bid-side and ask-side yields shown on the display
designated as “Page PXGE” (or such other display as may replace Page PXGE) on
Bloomberg Financial Markets as of 10:00 a.m. New York time on the second
Business Day preceding the Settlement Date with respect to such Called Principal
for Bundesobligationen having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or

(B) if such yields are not reported as of such time or the yields reports as of
such time are not ascertainable, the average of the rates for actively traded
Bundesobligationen having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date as determined by two financial
institutions that make regular markets

 

22



--------------------------------------------------------------------------------

in Bundesobligationen and financial products based upon Bundesobligationen, as
shall be agreed between the Company and the holders of at least 51% of the
aggregate principal amount of the Non-Swapped Euro Notes, exclusive of any such
Non-Swapped Euro Notes then owned by the Company or any of its Affiliates (the
“Majority Holders of Non-Swapped Euro Notes”) or, following the occurrence and
continuance of an Event of Default, as reasonably determined by the Majority
Holders of Non-Swapped Euro Notes;

such implied yield will be determined, if necessary, by (1) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between (x) the actively traded
Bundesobligationen with the maturity closest to and greater than such Remaining
Average Life and (y) the actively traded Bundesobligationen with the maturity
closest to and less than such Remaining Average Life.

(iii)      The Reinvestment Yield for any Non-Swapped Note shall be rounded to
the number of decimal places as appears in the interest rate of such Non-Swapped
Note.

“Remaining Average Life” means, with respect to the Called Principal of such
Non-Swapped Note, the number of years obtained by dividing (i) such Called
Principal into (ii) the sum of the products obtained by multiplying (A) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (B) the number of years (computed on the basis of a 360 day
year comprised of twelve 30 day months and calculated to two decimal places)
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
such Non-Swapped Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
an interest payment is due to be made under the terms of such Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.1 or Section 12.1.

“Settlement Date” means, with respect to such Called Principal of such
Non-Swapped Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.1 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

“Swapped Euro Note” means a Swapped Note denominated in Euros.

“Swapped Note” has the meaning set forth in Section 8.6(b).

 

23



--------------------------------------------------------------------------------

“Swapped Sterling Note” means a Swapped Note denominated in Sterling.

(b)       Make-Whole Amount for the Swapped Notes.  The term “Make-Whole Amount”
means, with respect to any Swapped Note, an amount equal to the excess, if any,
of the Swapped Note Discounted Value with respect to the Swapped Note Called
Notional Amount related to such Swapped Note over such Swapped Note Called
Notional Amount, provided the Make-Whole Amount may in no event be less than
zero. All payments of Make-Whole Amount in respect of any Swapped Note shall be
made in Dollars. For the purposes of determining the Make-Whole Amount with
respect to any Swapped Note, the following terms have the following meanings:

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.

“Original Swap Agreement” means, with respect to any Swapped Note, (i) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
in the Swap Certificate delivered by each holder of Notes on or prior to the
applicable Closing Date, (ii) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (iii) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm’s length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
Swap Certificate describing such Initial Swap Agreement or Replacement Swap
Agreement.

 

24



--------------------------------------------------------------------------------

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swap Certificate” means a certificate substantially in the form of Schedule 8.6
hereto.

“Swapped Note” means any Note that as of the applicable Closing Date is subject
to a Swap Agreement. A “Swapped Note” shall no longer be deemed as “Swapped
Note” at such time as the related Swap Agreement ceases to be in force in
respect thereof.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.1 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.1 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.

 

25



--------------------------------------------------------------------------------

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, 0.50% over the yield to maturity implied by

(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Swapped Note Settlement Date with respect to such
Swapped Note Called Notional Amount, on the display designated as “Page PX1” (or
such other display as may replace Page PX1) on the Bloomberg Financial Markets
for the most recently issued actively traded on the run U.S. Treasury securities
having a maturity equal to the Swapped Note Remaining Average Life of such
Swapped Note Called Notional Amount as of such Swapped Note Settlement Date, or

(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, in U.S. Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for applicable U.S. Treasury securities having a constant
maturity equal to the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount as of such Swapped Note Settlement Date;

such implied yield will be determined, if necessary, by (A) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (B) interpolating linearly between (x) the applicable
U.S. Treasury security with the maturity closest to and greater than the Swapped
Note Remaining Average Life of such Swapped Note Called Notional Amount and (y)
the applicable U.S. Treasury security with the maturity closest to and less than
such Swapped Note Remaining Average Life.

(iii)       The Swapped Note Reinvestment Yield shall be rounded to the number
of decimal places as appears in the interest rate of such Swapped Note.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years obtained by dividing (i) such
Swapped Note Called Notional Amount into (ii) the sum of the products obtained
by multiplying (A) the principal component of each Swapped Note Remaining
Scheduled Swap Payments with respect to such Swapped Note Called Notional Amount
by (B) the number of years (computed on the basis of a 360 day year comprised of
twelve 30 day months and calculated to two decimal places) that will elapse
between the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount and the scheduled due date of such Swapped Note Remaining
Scheduled Payments.

 

26



--------------------------------------------------------------------------------

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the term
of such Swapped Note, then the amount of the next succeeding scheduled interest
payment will be reduced by the amount of interest accrued to such Swapped Note
Settlement Date and required to be paid on such Swapped Note Settlement Date
pursuant to Section 8.1 or Section 12.1.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.1 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

(c)          Swap Breakage.  If any Swapped Note is prepaid pursuant to Sections
8.1, 8.7 or 8.8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, then:

(i)      any resulting Net Loss in connection therewith shall be reimbursed to
the holder of such Swapped Note by the Company in Dollars upon any such
prepayment or repayment of such Swapped Note (such amount payable under this
clause (i) herein referred to as the “Swap Reimbursement Amount”); and

(ii)      any resulting Net Gain in connection therewith shall be deducted (A)
from the Make-Whole Amount, if any, or any principal or interest to be paid to
the holder of such Swapped Note by the Company upon any such prepayment of such
Swapped Note pursuant to Sections 8.1, 8.7 or 8.8 or (B) from the Make-Whole
Amount, if any, to be paid to the holder of such Swapped Note by the Company
upon any such repayment of such Swapped Note pursuant to Section 12.1, provided
that, in either case, the Make-Whole Amount in respect of such Swapped Note may
not in any event be less than zero.

Each holder of a Swapped Note shall be responsible for calculating its own Net
Loss or Net Gain, as the case may be, and Swap Breakage Amount in Dollars upon
the prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Company in reasonable detail shall be binding on
the Company absent demonstrable error.

 

27



--------------------------------------------------------------------------------

As used in this Section 8.6(c) with respect to any Swapped Note that is prepaid
or accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note by converting the currency of such Swapped Note into Dollars at the current
Dollar exchange rate for such currency, as determined as of 10:00 A.M. (New York
City time) on the day such Swapped Note is prepaid or accelerated as indicated
on the applicable screen of Bloomberg Financial Markets and any such calculation
shall be reported to the Company in reasonable detail and shall be binding on
the Company absent demonstrable error.

As used in this Section 8.6(c), “Swap Breakage Amount” means, with respect to
the Swap Agreement associated with any Swapped Note, in determining the Net Loss
or Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or early termination
under the International Swap and Derivatives Association’s (“ISDA”) 1992
Multi-Currency Cross Border Master Agreement or the ISDA 2002 Master Agreement,
as applicable (the “ISDA Master Agreement”); provided, however, that if such
holder (or its predecessor in interest with respect to such Swapped Note) was,
but is not at the time, a party to an Original Swap Agreement but is a party to
a New Swap Agreement, then the Swap Breakage Amount shall mean the lesser of (x)
the gain or loss (if any) which would have been received or incurred (by
payment, through off-set or netting or otherwise) by the holder of such Swapped
Note under the terms of the Original Swap Agreement (if any) in respect of such
Swapped Note to which such holder (or any affiliate thereof) was a party (or if
such holder was never a party to an Original Swap Agreement, then the last
Original Swap Agreement to which the most recent predecessor in interest to such
holder as a holder of a Swapped Note was a party) and which would have arisen as
a result of the payment of the Swapped Note Called Principal on the Swapped Note
Settlement Date and (y) the gain or loss (if any) actually received or incurred
by the holder of such Swapped Note, in connection with the payment of such
Swapped Note Called Principal on the Swapped Note Settlement Date, under the
terms of the New Swap Agreement to which such holder (or any affiliate thereof)
is a party. The holder of such Swapped Note will make all calculations related
to the Swap Breakage Amount in good faith and in accordance with its customary
practices for calculating such amounts under the ISDA Master Agreement pursuant
to which such Swap Agreement shall have been entered into and assuming for the
purpose of such calculation that there are no other transactions entered into
pursuant to such ISDA Master Agreement (other than such Swap Agreement).

The Swap Breakage Amount shall be payable in Dollars.

 

28



--------------------------------------------------------------------------------

  8.7.

Prepayment in Connection with a Change of Control.

Promptly and in any event within five Business Days after the occurrence of a
Change of Control, the Company will give written notice thereof (a “Change of
Control Notice”) to the holders of all outstanding Notes, which Change of
Control Notice shall (a) refer specifically to this Section 8.7, (b) describe
the Change of Control in reasonable detail and specify the Change of Control
Prepayment Date and the Response Date (as respectively defined below) in respect
thereof and (c) offer to prepay all outstanding Notes at the price specified
below on the date therein specified (the “Change of Control Prepayment Date”),
which shall be a Business Day not less than 30 days and not more than 90 days
after the date of such Change of Control Notice. Each holder of a Note will
notify the Company of such holder’s acceptance or rejection of such offer by
giving written notice of such acceptance or rejection to the Company on or
before the date for such notice specified in such Change of Control Notice (the
“Response Date”), which specified date shall be a Business Day not less than 30
days nor more than 60 days after the date of such Change of Control Notice. The
Company shall prepay on the Change of Control Prepayment Date all of the
outstanding Notes held by the holders as to which such offer has been so
accepted (it being understood that failure of any holder to accept such offer on
or before the Response Date shall be deemed to constitute rejection by such
holder), at the principal amount of each such Note, together with interest
accrued thereon to the Change of Control Prepayment Date, plus any Swap
Reimbursement Amount or minus any Net Gain applicable to each Note to be
prepaid, but without premium. If any holder shall reject such offer on or before
the Response Date, such holder shall be deemed to have waived its rights under
this Section 8.7 to require prepayment of all Notes held by such holder in
respect of such Change of Control but not in respect of any subsequent Change of
Control.

For purposes of this Section 8.7, any holder of more than one Note may act
separately with respect to each Note so held (with the effect that a holder of
more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).

A “Change of Control” shall be deemed to have occurred if at any time after the
date of this Agreement any Person or “group” (within the meaning of the Exchange
Act and the rules of the SEC thereunder as in effect on the date hereof) shall
acquire ownership, directly or indirectly, beneficially or of record, of more
than 50% of the outstanding shares of the Voting Stock or economic interests of
the Company.

8.8.         Prepayment in Connection with the Disposition of Certain Assets.

(a)       Notice and Offer. In the event net proceeds of a Disposition are to be
used to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant
to Section 10.3 of this Agreement (a “Debt Prepayment Transfer”), the Company
will give written notice of such Debt Prepayment Transfer to each holder of
Notes. Such written notice shall contain, and such written notice shall
constitute, an irrevocable offer to prepay, at the election of each holder, a
portion of the Notes held by such holder equal to such holder’s Ratable Portion
of the net proceeds in respect of such Debt Prepayment Transfer on a date
specified in such notice (the “Transfer Prepayment Date”) that is not less than
thirty (30) days and not more than sixty (60) days after the date of such
notice, together

 

29



--------------------------------------------------------------------------------

with interest on the amount to be so prepaid accrued to the Transfer Prepayment
Date. If the Transfer Prepayment Date shall not be specified in such notice, the
Transfer Prepayment Date shall be the thirtieth (30th) day after the date of
such notice.

(b)      Acceptance and Payment.   To accept such Transfer Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
twenty (20) days after the date of such written notice shall be deemed to
constitute a rejection of the Transfer Prepayment Offer. If so accepted by any
holder of a Note, such offered prepayment (equal to not less than such holder’s
Ratable Portion of the net proceeds in respect of such Debt Prepayment Transfer)
shall be due and payable on the Transfer Prepayment Date. Such offered
prepayment shall be made at one hundred percent (100%) of the principal amount
of such Notes being so prepaid, together with interest on such principal amount
then being prepaid accrued to the Transfer Prepayment Date determined as of the
date of such prepayment, plus any Swap Reimbursement Amount or minus any Net
Gain applicable to each Note to be prepaid.

(c)      Other Terms.   Each offer to prepay the Notes pursuant to this Section
8.8 shall specify (i) the Transfer Prepayment Date, (ii) the net proceeds in
respect of the applicable Debt Prepayment Transfer, (iii) that such offer is
being made pursuant to Section 8.8 and Section 10.3 of this Agreement, (iv) the
principal amount of each Note offered to be prepaid, (v) the interest that would
be due on each Note offered to be prepaid, accrued to the Transfer Prepayment
Date and (vi) in reasonable detail, the nature of the Disposition giving rise to
such Debt Prepayment Transfer and certifying that no Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.

 

9.

AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

 

  9.1.

Compliance with Laws.

Without limiting Section 10.6, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including without limitation,
ERISA, the USA PATRIOT Act, Environmental Laws and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, to the extent necessary to ensure
that non-compliance with such laws, ordinances, governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

30



--------------------------------------------------------------------------------

  9.2.

Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

  9.3.

Maintenance of Properties; Books and Records.

(a)         The Company will and will cause each of its Subsidiaries to maintain
and keep, or cause to be maintained and kept, their respective properties in
good repair, working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b)         The Company will and will cause each of its Subsidiaries to keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of any Foreign Subsidiary, in accordance
with local accounting standards) and all requirements of laws shall be made of
all dealings and transactions in relation to their respective business and
activities.

 

  9.4.

Payment of Taxes.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes, assessments, charges or levies have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need (a) pay any such tax, assessment, charge or levy
if the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) pay
any such tax, assessment, charge or levy if the nonpayment of all such taxes,
assessments, charges or levies in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

 

  9.5.

Corporate Existence, etc.

Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.3 and 10.4, the
Company will at all times preserve and keep in full force and effect the
corporate or other organizational existence of each of its Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and

 

31



--------------------------------------------------------------------------------

franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence of any Subsidiary or any such
right or franchise could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

  9.6.

Ranking.

The Company will ensure that, at all times, all liabilities of the Company under
the Notes will rank in right of payment either pari passu with or senior to all
other unsecured, unsubordinated Indebtedness of the Company.

 

10.

NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

 

  10.1.

Certain Financial Conditions.

The Company will not permit:

(a)          Consolidated Debt to EBITDA -- Consolidated Debt at any time to
exceed 3.50 times EBITDA for the four consecutive fiscal quarters then most
recently ended; or

(b)          Interest Coverage -- the ratio of (i) EBITDA to (ii) Interest
Expense, in each case for the four consecutive fiscal quarters then most
recently ended, to be less than 2.5 to 1.00; or

(c)          Priority Debt -- Priority Debt at any time to exceed 15% of
Consolidated Total Assets (determined as of the end of the most recently ended
fiscal quarter of the Company); provided, however, that no Lien created pursuant
to Section 10.2(j) shall secure Indebtedness owing under the Bank Credit
Agreement or any other note agreement to which the Company is a party unless the
Notes are equally and ratably secured by all property subject to such Lien and
no Subsidiary shall guaranty or otherwise become obligated in respect of such
Indebtedness unless such Subsidiary guaranties, or becomes obligated in respect
of, the Notes, in each case pursuant to documentation reasonably satisfactory to
the Majority Holders. Notwithstanding the foregoing, any Foreign Subsidiary may
become a borrower under the Bank Credit Agreement, so long as it is liable only
for the amount of its direct borrowings thereunder, and the Company shall not be
required to cause such Foreign Subsidiary to guaranty the Notes in accordance
with this clause (c), if (i) no Default or Event of Default exists and is
continuing at the time such Foreign Subsidiary becomes a borrower under the Bank
Credit Agreement and (ii) at such time the provision by such Foreign Subsidiary
of a guaranty of the Notes would cause the earnings of such Foreign Subsidiary
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent under the Code; provided, however, that a guaranty of the Notes from such
Foreign Subsidiary shall be required to be delivered to the holders of Notes in
accordance with this clause (c) on the earliest to occur thereafter of (x) a
Default or Event of Default or (y) such time as the provision by such Foreign
Subsidiary of a guaranty of the Notes would not cause the

 

32



--------------------------------------------------------------------------------

earnings of such Foreign Subsidiary to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent under the Code. For the avoidance of
doubt, (1) any borrowing by a Foreign Subsidiary under the Bank Credit Agreement
shall constitute Priority Debt unless such Foreign Subsidiary shall have
provided a guaranty or shall have otherwise become obligated in respect of the
Notes in accordance with the terms of this Section 10.1(c), and (2) any
Indebtedness owing under the Bank Credit Agreement or any other note agreement
to which the Company is a party that is secured by a Lien created pursuant to
Section 10.2(j) shall cease to constitute Priority Debt for purposes of the
first sentence of this Section 10.1(c) at such time as the Notes are equally and
ratably secured by all property subject to such Lien pursuant to documentation
in form and substance reasonably satisfactory to the Majority Holders,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any applicable Subsidiary, as the case may be,
from counsel reasonably acceptable to the Majority Holders.

If during any test period for which EBITDA is being determined any acquisition
or Disposition shall have been consummated, then for purposes of clauses (a) and
(b) above EBITDA shall be determined on a pro forma basis as if such acquisition
or Disposition shall have been consummated on the first day of such test period
and any Indebtedness incurred or retired in connection therewith had been
incurred or retired on such first day.

 

  10.2.

Liens.

The Company will not and will not permit any Subsidiary to create, assume, incur
or suffer to exist any Lien on any asset, whether now owned or hereafter
acquired, except for the following:

(a)         Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which any of the Company and its Subsidiaries shall at the time in good faith
be prosecuting an appeal or a proceeding for a review, and for which adequate
reserves have been made;

(b)         Liens for property taxes, assessments or other governmental charges
which are not yet due and payable, statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, and other similar liens incurred in the
ordinary course of business for sums not yet due and payable;

(c)         Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorney’s liens
and statutory landlord’s liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings, and for
which adequate reserves have been made;

 

33



--------------------------------------------------------------------------------

(d)         leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of the affected property;

(e)         Liens on property or assets of any Subsidiary securing Indebtedness
owing to the Company or to a Subsidiary;

(f)         Liens existing as of the date hereof securing Indebtedness of the
Company or any Subsidiary and described on Schedule 5.15;

(g)         any Lien existing on assets of a Person immediately prior to such
Person being consolidated with or merged into the Company or a Subsidiary or
such Person becoming a Subsidiary, or any Lien existing on any assets acquired
by the Company or any Subsidiary at the time such assets are so acquired
(whether or not the Indebtedness secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person becoming a
Subsidiary or such acquisition of assets, and (ii) each such Lien shall extend
solely to the item or items so acquired and, if required by the terms of the
instrument originally creating such Lien, other assets which are an improvement
to or are acquired for specific use in connection with such acquired Person or
assets of a Person;

(h)         Liens securing Indebtedness under Permitted Receivables
Securitization Programs, provided that the aggregate principal amount of such
Indebtedness does not exceed the greater of $125,000,000 (or its equivalent in
another currency), or such other amount not to exceed 15% of Consolidated
Tangible Assets (determined as of the end of the most recently ended fiscal
quarter of the Company);

(i)         Liens created in substitution of or as a replacement for any Liens
permitted by clauses (a) through (h) above, provided that a Senior Financial
Officer shall have determined in good faith that the assets encumbered by such
substitute or replacement Lien are substantially similar in nature to and of
equal or lesser value than the assets encumbered by the Lien that is being
replaced; and

(j)         Liens not otherwise permitted by the foregoing clauses of this
Section 10.2 securing Indebtedness of the Company or any of its Subsidiaries,
provided Priority Debt does not at any time exceed 15% of Consolidated Total
Assets (determined as of the end of the most recently ended fiscal quarter of
the Company).

 

  10.3.

Disposition of Assets.

The Company will not and will not permit any Subsidiary to, directly or
indirectly, sell, lease, transfer or otherwise dispose of any of its assets
(including, without limitation, capital stock of any Subsidiary) or permit any
Subsidiary to issue any capital stock (collectively a “Disposition,” which term
shall not include any payment of dividends) unless, after giving effect to such
proposed Disposition, the aggregate net book value of all assets of the Company
and its Subsidiaries that were the subject of a Disposition during the period of
365 days ending on (and

 

34



--------------------------------------------------------------------------------

including) the date of such Disposition (valued, in the case of any issuance of
capital stock by, or sale of capital stock of, a Subsidiary, as provided in the
last sentence of this Section 10.3) does not exceed 15% of Consolidated Total
Assets (as shown on the most recent consolidated balance sheet furnished
pursuant to Section 7.1(b)), provided that the following Dispositions shall not
be taken into account for purposes of such calculations under this Section 10.3:

(a)         any Disposition in the ordinary course of business and involving
only property that is either (i) inventory held for sale or (ii) equipment,
fixtures, supplies or materials no longer required in the operation of the
business of the Company or any of its Subsidiaries or that are obsolete;

(b)         any Disposition by a Subsidiary to the Company or a Wholly-Owned
Subsidiary;

(c)         any Disposition otherwise permitted by Section 10.4; and

(d)         any Disposition not otherwise permitted by the foregoing provisions
of this Section 10.3 for fair value to the extent that the net proceeds of such
Disposition are applied within 360 days from the date of such Disposition either
to (i) the acquisition, construction, improvement or development of operating
assets (excluding, for the avoidance of doubt, cash and cash equivalents) to be
used in the business of the Company and its Subsidiaries or (ii) the repayment
or prepayment of unsubordinated Indebtedness of the Company or a Subsidiary (any
such repayment or prepayment to include, except to the extent of any repayment
of Indebtedness secured by the asset so disposed of, prepayment of Notes (at par
and without payment of any Make-Whole Amount) to the extent that the offer to
prepay the Notes pursuant to Section 8.8 has been accepted as provided therein,
which offered prepayment of Notes is in at least an aggregate principal amount
that bears the same relation to the amount then being applied to reduce all
unsubordinated Indebtedness of the Company and its Subsidiaries as the aggregate
unpaid principal amount of the Notes bears to the aggregate unpaid principal
amount of all outstanding unsubordinated Indebtedness of the Company and its
Subsidiaries); provided that any prepayment in connection with any revolving
credit facility or similar facility shall be counted for purposes of this clause
(ii) only to the extent the commitment of such facility is permanently reduced
by the amount of such prepayment.

The aggregate net book value of any capital stock issued by any Subsidiary, or
sold by the Company or any other Subsidiary, shall be deemed to be, in the case
of an issuance or sale of common stock, the same percentage of the net book
value of such Subsidiary’s assets as such issued or sold common stock is of all
outstanding common stock of such Subsidiary (after giving effect to any such
issuance) and, in the case of an issuance of Preferred Stock, the greater of the
aggregate liquidation or redemption value thereof.

 

  10.4.

Merger, Consolidation, etc.

The Company will not consolidate or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person except that the Company may consolidate
with or merge with any other corporation or

 

35



--------------------------------------------------------------------------------

convey or transfer all or substantially all of its assets to a corporation or
limited liability company organized and existing under the laws of the United
States or any State thereof, provided that

(a)         the continuing, surviving or acquiring corporation or limited
liability company (the “Surviving Person”) shall be a solvent corporation or
limited liability company organized and existing under the laws of the United
States or any State thereof (including the District of Columbia), and, if the
Company is not the Surviving Person, (1) the Surviving Person shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes, in a form reasonably satisfactory to each holder of
Notes and (2) the Surviving Person shall have caused to be delivered to each
holder of any Notes an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Majority Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; and

(b)         each Subsidiary Obligor under any guaranty of the Notes executed
pursuant to Section 10.1(c) that is outstanding at the time such transaction
occurs reaffirms its obligations under such guaranty in writing at such time
pursuant to documentation that is reasonably acceptable to the Majority Holders;
and

(c)         immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.4 from its liability under this
Agreement or the Notes.

 

36



--------------------------------------------------------------------------------

  10.5.

Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or a Wholly-Owned Subsidiary), except (a) pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
upon terms that are no less favorable to the Company or such Subsidiary than
would be obtainable in an arm’s-length transaction with a Person not an
Affiliate, (b) the Company may grant stock options, stock appreciation rights,
restricted stock awards and phantom stock awards to its and its Subsidiaries’
directors in the ordinary course of business, and (c) the Company and its
Subsidiaries may pay reasonable and customary fees to their directors who are
not also officers or employees of the Company or any of its Subsidiaries.

 

  10.6.

Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity to (a) become a
Blocked Person, (b) have any investments in, or engage in any dealings or
transactions with, any Person if such investments, dealings or transactions
would cause any Purchaser or holder of a Note to be in violation of any United
States economic sanctions laws or regulations, including, but not limited to,
any OFAC Sanctions Program that is applicable to such Purchaser or holder or (c)
engage in any activities that could subject such Person or any Purchaser or
holder of a Note to sanctions under CISADA or under any applicable United States
federal or state law or regulation that imposes sanctions on Persons that do
business with Iran or any other country that is subject to any OFAC Sanctions
Program.

 

11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)         default in the payment of any principal of, or Make-Whole Amount on
or Swap Reimbursement Amount in respect of, if any, on any Note when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or

(b)         default in the payment of any interest on any Note for more than
five days after such payment becomes due and payable; or

(c)         default in the performance of or compliance with any term contained
in Section 7.1(d) or Section 10.1(b); or

(d)         default in the performance of or compliance with any term contained
in Sections 10.1 (other than subsection (b)) to 10.4, inclusive, and such
default is not remedied within 10 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

 

37



--------------------------------------------------------------------------------

(e)         default in the performance of or compliance with any term contained
herein (other than those referred to in paragraphs (a), (b), (c) and (d) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and (ii)
the Company receiving written notice of such default from any holder of a Note
(any such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (e) of Section 11); or

(f)         any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g)         (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment; provided
that it shall not constitute an Event of Default pursuant to clause (i) or (ii)
of this Section 11(g) unless the outstanding principal amount of all such
Indebtedness referred to in clauses (i) and (ii) above exceeds $25,000,000 (or
its equivalent in another currency) at any one time; or

(h)         the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i)         a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Significant
Subsidiary, or any such petition shall be filed against the Company or any
Significant Subsidiary and such petition shall not be dismissed within 60 days;
or

 

38



--------------------------------------------------------------------------------

(j)         a final judgment or judgments for the payment of money aggregating
in excess of $25,000,000 (or its equivalent in another currency) are rendered
against one or more of the Company and its Subsidiaries and which judgments are
not (unless fully covered by one or more reputable and solvent insurance
companies that have admitted liability in writing), within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(k)         if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12.

REMEDIES ON DEFAULT, ETC.

 

  12.1.

Acceleration.

(a)         If an Event of Default with respect to the Company described in
paragraph (h) or (i) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (h) or described in clause (vi) of paragraph (h) by
virtue of the fact that such clause encompasses clause (i) of paragraph (h)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b)         If any other Event of Default has occurred and is continuing, the
Majority Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)         If any Event of Default described in paragraph (a) or (b) of Section
11 has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

39



--------------------------------------------------------------------------------

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate), (ii) the amount by which (A) the Make-Whole Amount
determined in respect of such principal amount (to the full extent permitted by
applicable law) exceeds (B) the Net Gain (if any) applicable to such
Notes, (iii) interest accrued at the applicable Default Rate on any overdue
payment of Make-Whole Amount in accordance with the terms of the Notes and (iv)
(A) the Swap Reimbursement Amount (if any), shall be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived. The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

  12.2.

Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

  12.3.

Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Majority Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid or deposited pursuant to trust arrangements acceptable
to the Majority Holders all overdue interest on any Notes, all principal of,
Make-Whole Amount, if any, and Swap Reimbursement Amount, if any, on any Notes
that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
the non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.

 

40



--------------------------------------------------------------------------------

  12.4.

No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including without
limitation reasonable attorneys’ fees, expenses and disbursements.

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  13.1.

Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

  13.2.

Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within ten Business Days thereafter
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more new Notes of the same series (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be in the form of
Note for such series set forth in Exhibit 1, 2, 3 or 4, as the case may be. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than £500,000 or €500,000, as applicable,
provided that if

 

41



--------------------------------------------------------------------------------

necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a series, one Note of such series may be in a denomination
of less than £500,000 or €500,000, as applicable. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.2.

 

  13.3.

Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a)         in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 (or its equivalent in another currency) or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or

(b)         in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

14.

PAYMENTS ON NOTES.

 

  14.1.

Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Swap
Reimbursement Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in the United
States or the principal office of a bank or trust company in New York, New York.

 

  14.2.

Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Swap Reimbursement Amount, if any, and interest by
the method and at the address specified for such purpose below such Purchaser’s
name in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such

 

42



--------------------------------------------------------------------------------

Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.

 

15.

EXPENSES, ETC.

 

  15.1.

Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to pay all costs and expenses (including reasonable attorneys’ fees of
one special counsel and, if reasonably required, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information and all subsequent annual and interim filings of
documents and financial information related to this Agreement, with the SVO or
any successor organization succeeding to the authority thereof and (c) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes).

In furtherance of the foregoing, on each Closing Date the Company will pay the
reasonable fees and disbursements and other charges (including estimated
unposted disbursements and other charges as of such date) of Purchasers’ special
counsel which are reflected in the statement of such special counsel submitted
to the Company at least one Business Day prior to such date. The Company will
also pay, promptly upon receipt of supplemental statements therefor, reasonable
additional fees, if any, and disbursements and other charges of such special
counsel in connection with the transactions hereby contemplated (including
disbursements and other charges unposted as of such date to the extent such
disbursements and other charges exceed estimated amounts paid as aforesaid).

 

43



--------------------------------------------------------------------------------

  15.2.

Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes and the termination of this Agreement.

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this
Agreement shall be deemed representations and warranties of the Company under
this Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

17.

AMENDMENT AND WAIVER.

 

  17.1.

Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Majority
Holders, except that:

(a)       no amendment or waiver of any of the provisions of Section 1, 2, 3, 4,
5, 6 or 21, or any defined term (as it is used therein), will be effective as to
any Purchaser unless consented to by such Purchaser in writing; and

(b)       no such amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
of interest or change the time of payment or method of computation of (x)
interest on the Notes or (y) the Make-Whole Amount or the Swap Reimbursement
Amount, (ii) change the percentage of (A) the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver or (B)
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to each Closing that appear
in Section 4 which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20, 22.7 or 22.8.

 

  17.2.

Solicitation of Holders of Notes.

(a)       Solicitation.   The Company will provide each Purchaser and each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient

 

44



--------------------------------------------------------------------------------

information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser and such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each Purchaser and each holder
of outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.

(b)        Payment.   The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or holder of Notes as consideration for or as an
inducement to the entering into by any such Purchaser or holder of Notes of any
waiver or amendment of any of the terms and provisions hereof or of the Notes
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support is concurrently provided, on the same terms,
ratably to each Purchaser and each holder of Notes then outstanding even if such
Purchaser or holder did not consent to such waiver or amendment.

 

  17.3.

Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all Purchasers and holders of Notes and is binding upon them and upon
each future holder of any Note and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of a Note and no delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any Purchaser or
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

  17.4.

Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

 

18.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

(i)            if to a Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

 

45



--------------------------------------------------------------------------------

(ii)           if to any other holder of any Note, to such other holder at such
address as such other holder shall have specified to the Company in writing, or

(iii)          if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

19.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at either Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company, any Purchaser or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

 

20.

CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company, any Subsidiary or
any third party known by such Purchaser to be in violation of a duty of
confidentiality owed by such party to the Company or any Subsidiary or (d)
constitutes financial statements delivered to such Purchaser under Section 7.1
that are otherwise publicly

 

46



--------------------------------------------------------------------------------

available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, trustees, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by its Notes), (ii) its
auditors, financial advisors and other professional advisors who agree or whose
duties require them to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

21.

SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such

 

47



--------------------------------------------------------------------------------

Affiliate is so substituted as a Purchaser hereunder and such Affiliate
thereafter transfers to such original Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, any
reference to such Affiliate as a “Purchaser” in this Agreement (other than in
this Section 21), shall no longer be deemed to refer to such Affiliate, but
shall refer to such original Purchaser, and such original Purchaser shall again
have all the rights of an original holder of the Notes under this Agreement.

 

22.

MISCELLANEOUS.

 

  22.1.

Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including without limitation any subsequent holder of a
Note) whether so expressed or not, except that, subject to Section 10.4, the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder or under the Notes without the prior written consent of each holder.

 

  22.2.

Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

  22.3.

Jurisdiction and Process.

(a)         The Company irrevocably submits to the non-exclusive in personam
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b)         The Company irrevocably consents to process being served in any
suit, action or proceeding of the nature referred to in Section 22.3(a) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the Company at its address specified in Section 18, or at
such other address of which such holder shall then have been notified pursuant
to said Section. The Company agrees that, to the fullest extent permitted by
applicable law, such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to the Company. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

48



--------------------------------------------------------------------------------

(c)         Nothing in this Section 22.3 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)         THE COMPANY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

  22.4.

Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirements in Section 8 that notices in respect of
prepayments specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount (if any) or Swap Reimbursement
Amount (if any) or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

 

  22.5.

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.

 

  22.6.

Accounting Terms; Change in GAAP.

(a)         All accounting terms used herein which are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP. Except as otherwise specifically provided herein, all computations made
pursuant to this Agreement shall be made in accordance with GAAP and all balance
sheets and other financial statements with respect thereto shall be prepared in
accordance with GAAP. Except as otherwise specifically provided herein, any
consolidated financial statement or financial computation shall be done in
accordance with GAAP; and, if at the time that any such statement or computation
is required to be made the Company shall not have any Subsidiary, such terms
shall mean a financial statement or a financial computation, as the case may be,
with respect to the Company only.

(b)         For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No.

 

49



--------------------------------------------------------------------------------

825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

(c)         If the Company shall notify the holders of Notes (and, during the
period from and after the First Closing Date through the Second Closing Date,
the Purchasers of Notes to be issued and sold at the Second Closing) that the
Company wishes to amend any covenant in Section 10 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Majority Holders
notify the Company that the Majority Holders wish to amend Section 10 for such
purpose), then the Company and the holders of the Notes (and, during the period
from and after the First Closing Date through the Second Closing Date, the
Purchasers of Notes to be issued and sold at the Second Closing) shall negotiate
in good faith to make such adjustments as shall be necessary to eliminate the
effect of such change in GAAP on such covenant; provided that, until agreement
is reached on such adjustments, the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Majority Holders, and the Company shall provide to the holders of Notes, with
each certificate delivered pursuant to Section 7.2, a reconciliation showing
calculations with respect to such covenant before and after giving effect to
such change in GAAP.

 

  22.7.

Obligation to Make Payments in Relevant Currency.

Subject to the provisions of Section 8.6 concerning payment in Dollars, any
payment made by the Company to any holder of Notes or for the account of any
such holder in respect of any amount payable by the Company shall be made in the
currency in which such Notes are denominated. Subject to the provisions of
Section 8.6 concerning payment in Dollars, any amount received or recovered by
such holder other than in the currency in which such holder’s Notes are
denominated (whether as a result of, or of the enforcement of, a judgment or
order of any court, or in the liquidation or dissolution of the Company or
otherwise) in respect of any such sum expressed to be due hereunder or under the
Notes shall constitute a discharge of the Company only to the extent of the
amount of such currency which such holder is able, in accordance with normal
banking procedures, to purchase with the amount so received or recovered in that
other currency on the date of the receipt or recovery (or, if it is not
practicable to make that purchase on such date, on the first date on which it is
practicable to do so). If the amount of such currency so purchased is less than
the amount of such currency expressed to be due hereunder or under the Notes,
the Company shall indemnify such holder against any loss sustained by such
holder as a result, and in any event, the Company shall indemnify such holder
against the cost of making any such purchase. These indemnities shall constitute
a separate and independent obligation from the other obligations herein and in
the Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by any such holder, shall continue
in full force and effect despite any judgment, order, claim or proof for a
liquidated amount in respect of any such sum due hereunder and under any Note
and shall survive the payment of the Notes and the termination of this
Agreement.

 

50



--------------------------------------------------------------------------------

  22.8.

Exchange Rate.

For the purpose of (i) determining the percentage ownership of Notes (including
Notes to be purchased at the Second Closing) under the definition of “Majority
Holders”, (ii) determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding (and prior to the
Second Closing, Notes to be purchased at the Second Closing) approved or
consented to any amendment, waiver or consent given under this Agreement or the
Notes, or have directed the taking of any action provided herein or therein to
be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding (and prior to the Second
Closing, Notes to be purchased at the Second Closing) or (iii) any other
determination of the requisite percentage of the principal amount of any Notes
of more than one currency, the principal amount of any outstanding Euro Notes
shall be deemed to be the Sterling Equivalent thereof.

For the purpose of (i) allocating any partial prepayment of the Notes, or (ii)
allocating any offer with respect to any partial prepayment of the Notes, the
principal amount of any outstanding Euro Notes shall be deemed to be the
Sterling Equivalent thereof.

“Sterling Equivalent” means the amount of Sterling that would be realized by
converting Euros to Sterling in the spot market at the selling rate quoted by
J.P. Morgan Chase Bank N.A. in New York, New York, at approximately 10 A.M. (New
York City time) two Business Days prior to the date of determination of the
outstanding principal amount of the Notes, to major banks in the interbank
foreign exchange market for the purchase of Sterling with Euros or if JP. Morgan
Chase Bank N.A. is not then quoting such exchange rate, then as quoted in the
Currency Trading section of The Wall Street Journal under “Exchange Rates” two
Business Days prior to such date of determination.

 

  22.9.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 

  22.10.

Governing Law.

This Agreement and the Notes shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

[Remainder of page intentionally left blank. Next page is signature page.]

 

51



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this Agreement in the
space below provided on a counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

 

  Very truly yours,   AMETEK, INC.   By:   /s/ William J. Burke

    Name:    William J. Burke     Title:    Executive Vice President, Chief
Financial Officer & Treasurer

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

AMERICAN GENERAL LIFE INSURANCE COMPANY

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

By:   AIG Asset Management (U.S.) LLC, as Investment Adviser

  By:   /s/ Gerald F. Herman   

  Name:  Gerald F. Herman   Title:    Managing Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:    /s/ ERIC SEWARD  

Name:   ERIC SEWARD Title:   Vice President

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

PENSIONSKASSE DES BUNDES PUBLICA

By:    

PGIM LIMITED, as Investment Manager

By:    

Pricoa Capital Group Limited, as Sub-Advisor

   By:    /s/ Tolgar Sirvanci    Name:   Tolgar Sirvanci    Title:  Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY METLIFE INSURANCE COMPANY USA By:  
Metropolitan Life Insurance Company, its Investment Manager

  By:   /s/ John Wills      Name: John Wills   Title:   Senior Vice President
and Managing Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

METLIFE INSURANCE K.K. By:   MetLife Investment Advisors, LLC, Its Investment
Manager

  By:   /s/ C. Scott Inglis      Name: C. Scott Inglis   Title:   Managing
Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

PENSIONSKASSE DES BUNDES PUBLICA

By:   MetLife Investment Management Limited, as Investment Manager   

  By:   /s/ Jason Rothenberg      Name: Jason Rothenberg  
Title:  Authorized Signatory



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:  

Northwestern Mutual Investment Management Company, LLC,

Its investment advisor

  By:   /s/ Daniel J. Julka  

  Name:           Daniel J. Julka   Title:  Managing Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By:   Voya Investment Management LLC, as Agent   By:   /s/ Paul Aronson  

  Name:  Paul Aronson   Title:    Senior Vice President

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY By:   /s/ Jessica L. Maizel   

Name:   Jessica L. Maizel Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION By:   NYL Investors LLC, its
Investment Manager   By:   /s/ Jessica L. Maizel   

  Name:  Jessica L. Maizel   Title:    Senior Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

PACIFIC LIFE INSURANCE COMPANY

By:   /s/ Matthew A. Levene

Name:   Matthew A. Levene Title:   Assistant Vice President

By:   /s/ Cathy L. Schwartz

Name:   Cathy L. Schwartz Title:   Assistant Secretary

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:  
Barings LLC, as Investment Adviser   By:   /s/ Patrick M. Manseau  

  Name:        Patrick M. Manseau   Title:          Managing Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:  

Delaware Investment Advisers,

a series of Delaware Management Business Trust,

Attorney in Fact

  By:   /s/ Alex Alston  

  Name: Alex Alston   Title:   Vice President

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

HARTFORD LIFE INSURANCE COMPANY

HARTFORD ACCIDENT AND INDEMNITY COMPANY

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF

  HARTFORD LIFE INSURANCE COMPANY

By:  

Hartford Investment Management Company

Their Agent and Attorney-in-Fact

  By:   /s/ DAWN BRUNEAU  

  Name:          DAWN BRUNEAU   Title:            VICE PRESIDENT

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

By:   /s/ Chris Miller

Name:   Chris Miller Title:   Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

THRIVENT FINANCIAL FOR LUTHERANS

 

By:   /s/ Christopher Patton

Name:   Christopher Patton Title:   Managing Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By:   /s/ Eve Hampton

Name: Eve Hampton Title: Vice President, Investments By:   /s/ Tad Anderson

Name: Tad Anderson Title: Assistant Vice President, Investments

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

By:   /s/ CHARLES J. DUDLEY   

Name:   CHARLES J. DUDLEY Title:   MANAGING DIRECTOR

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

UNUM LIMITED By:   Provident Investment Management, LLC   Its:   Agent     By:
/s/ Ben Vance                                                Name:   Ben Vance  
  Title:   Vice President, Senior Managing Director

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

UNITED OF OMAHA LIFE INSURANCE COMPANY

By:   /s/ Lee Martin Name: Lee Martin Title:   Vice President

 

[Signature page to Note Purchase Agreement – Ametek, Inc.]



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER INFORMATION

 

Purchaser Name   AMERICAN GENERAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   AMERICAN GENERAL LIFE INSURANCE COMPANY Note Registration
Number(s); Principal Amount(s)  

RP-1; €33,000,000

    

RQ-1; €20,000,000

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

  Beneficiary Bank:  Deutsche Bank, Frankfurt     BIC:  DEUTDEFFXXX    
Beneficiary Account Name:  State Street Bank (BIC:  SBOSGB2XXXX)     Beneficiary
Account Number:  ######    

IBAN:  ####################

    

    For RP-1:    

FFC to:  PA40 for 031100 G*5

    

    For RQ-1:    

FFC to:  PA40 for 031100 G@3

    

    Reference:  “Accompanying Information” below Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

    Description of Security:   PPN:     1.34% Series P Notes due October 31,
2026   031100 G*5     1.53% Series Q Notes due October 31, 2028   031100 G@3    

    

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments  

American General Life Insurance Company (PA40)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn:  PPG Investment Portfolio Support

Email:  PPGIPS@aig.com

   

    

Duplicate payment notices (only) to:

   

    

American General Life Insurance Company (PA40)

    c/o State Street Bank Corporation, Insurance Services    
Email:  kcinscustodyg@statestreet.com

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser Name   AMERICAN GENERAL LIFE INSURANCE COMPANY Address / Fax # / Email
for all other   American General Life Insurance Company (PA40) notices   c/o AIG
Asset Management     2929 Allen Parkway, A36-04     Houston, Texas 77019-2155  
  Attn:  PPG Investment Portfolio Support     Email:  PPGIPS@aig.com    

    

Compliance reporting information (financial docs, officer’s certificates, etc.)
to:

    

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn:  Private Placements Compliance

Email: complianceprivateplacements@aig.com

    

Note:     Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.

Instructions re Delivery of Note(s)  

DTCC

Newport Office Center

570 Washington Blvd.

Jersey City, NJ 07310

5th Floor / NY Window / Robert Mendez (617-985-2074)

SSB Participant Number:  0997

SSB Account Name:  AMERICAN GENERAL LIFE INS. CO.

SSB Account Number:  PA40

    

cc:  lavonia.kimani@aig.com and lauren.reeves1@aig.com

Signature Block Format   AMERICAN GENERAL LIFE INSURANCE COMPANY    

By:        AIG Asset Management (U.S.) LLC, as Investment Adviser

    

              By:                                                     
              

              Name:

              Title:

Tax Identification Number

    

  25-0598210

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name   AMERICAN GENERAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   AMERICAN GENERAL LIFE INSURANCE COMPANY Note Registration
Number(s); Principal Amount(s)   RS-1; £12,000,000 Payment on Account of Note(s)
   

    

Method

    

Account Information

 

    

Federal Funds Wire Transfer

    

Beneficiary Bank:  State Street Bank and Trust Company, London Branch

BIC:  SBOSGB2XXXX

Chaps Sort Code:  ######

Beneficiary Account Name:  State Street Bank (BIC:  SBOSUS3FXXX)

Beneficiary Account Number:  #########

FFC to:  PA40 for 031100 H*4

    

Reference:  “Accompanying Information” below

Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

        Description of Security:   PPN:     2.70% Series S Notes due November
23, 2031   031100 H*4    

    

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related to payments  

American General Life Insurance Company (PA40)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn:  PPG Investment Portfolio Support

Email:  PPGIPS@aig.com

    

Duplicate payment notices (only) to:

    

American General Life Insurance Company (PA40)

c/o State Street Bank Corporation, Insurance Services

Email:  kcinscustodyg@statestreet.com

Address / Fax # / Email for all other   American General Life Insurance Company
(PA40) notices   c/o AIG Asset Management     2929 Allen Parkway, A36-04    
Houston, Texas 77019-2155     Attn:  PPG Investment Portfolio Support    
Email:  PPGIPS@aig.com    

    

Compliance reporting information (financial docs, officer’s certificates, etc.)
to:

    

   

AIG Asset Management

2929 Allen Parkway, A36-04

    Houston, Texas 77019-2155     Attn:  Private Placements Compliance    

Email:  complianceprivateplacements@aig.com

    

    Note:     Only two (2) complete sets of compliance information are required
for all companies for which AIG Asset Management Group serves as investment
adviser.

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name   AMERICAN GENERAL LIFE INSURANCE COMPANY Instructions re
Delivery of Note(s)   State Street Bank and Trust Company     525 Ferry Rd.    
Edinburgh, SCOTLAND EH5 2AW     Attn:  Scott Davidson; Phone:  44 131 315 5940  
  Account Name:  AMERICAN GENERAL LIFE INS. CO.    

Account Number:  PA40

    

    cc:  lavonia.kimani@aig.com and lauren.reeves1@aig.com Signature Block
Format   AMERICAN GENERAL LIFE INSURANCE COMPANY    

By:        AIG Asset Management (U.S.) LLC, as Investment Adviser

    

                  By:                                                        
                              Name:                   Title:

Tax Identification Number

    

  25-0598210

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name   THE VARIABLE ANNUITY LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   HARE & CO., LLC

Note Registration Number(s); Principal Amount(s)

  RQ-2; €25,000,000

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

  The Bank of New York Mellon, Brussels     BIC:  IRVTBEBBXXX     Account
Name:  Variable Annuity Insurance Company-PHYSICAL     Account
Number:  ##########     IBAN:  ################    

Reference:  PPN 031100 G@3

    

    Reference:  “Accompanying Information” below Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

    Description of Security:   PPN:     1.53% Series Q Notes due October 31,
2028   031100 G@3    

    

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices related   The Variable Annuity Life
Insurance Company (2607359780) to payments   c/o AIG Asset Management     2929
Allen Parkway, A36-04     Houston, Texas 77019-2155     Attn:  PPG Investment
Portfolio Support    

Email:  PPGIPS@aig.com

    

   

Duplicate payment notices (only) to:

    

    The Variable Annuity Life Insurance Company (2607359780)     c/o The Bank of
New York Mellon     Email:     aigteam@bnymellon.com Address / Fax # / Email for
all other   The Variable Annuity Life Insurance Company (2607359780) notices  
c/o AIG Asset Management     2929 Allen Parkway, A36-04     Houston, Texas
77019-2155     Attn:  PPG Investment Portfolio Support    

Email:  PPGIPS@aig.com

    

   

Compliance reporting information (financial docs, officer’s certificates, etc.)
to:

    

    AIG Asset Management     2929 Allen Parkway, A36-04     Houston, Texas
77019-2155     Attn:  Private Placements Compliance    

Email: complianceprivateplacements@aig.com

    

    Note:     Only two (2) complete sets of compliance information are required
for all companies for which AIG Asset Management Group serves as investment
adviser.

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name   THE VARIABLE ANNUITY LIFE INSURANCE COMPANY Instructions re
Delivery of Note(s)   The Depository Trust Company     570 Washington Blvd. –
5th Floor     Jersey City, NJ 07310     Attn: BNY Mellon / Branch Deposit
Department     Contact:  Andre Granville; Phone:  (315) 414-3068     BNYM
Participant Number:  901     BNYM Account Name:  THE VARIABLE ANNUITY LIFE
INSURANCE     COMPANY    

BNYM Account Number:  ######

    

    cc:  lavonia.kimani@aig.com and lauren.reeves1@aig.com Signature Block
Format   THE VARIABLE ANNUITY LIFE INSURANCE COMPANY    

By:        AIG Asset Management (U.S.) LLC, as Investment Adviser

    

              By:                                                     
              

              Name:

              Title:

Tax Identification Number   74-1625348     13-6062916 (Hare & Co., LLC)

 

Schedule A-6



--------------------------------------------------------------------------------

Purchaser Name   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Name in Which to
Register Note(s)   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Note Registration
Number(s); Principal   RP-2; €25,353,676.80     Amount(s)  

RP-3; €22,696,323.20

    

        RQ-3; € 24,042,215.16         RQ-4; € 10,957,784.84    

Payment on Account of Note(s)

    

     

Method

    

  Federal Funds Wire Transfer    

Account Information

  Bank:  JPMorgan Chase Bank N.A., London         Account Name:  PGF-INC-EUR    
    Account Number:  #########         Swift Number:  ########         IBAN
Number:  #######################         Ref:  “Accompanying Information” below
    Accompanying Information   Name of Issuer:   AMETEK, INC.              
Description of Security:   PPN:     1.34% Series P Notes due October 31, 2026  
031100 G*5     1.53% Series Q Notes due October 31, 2028   031100 G@3        
Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made. Address / Fax # / Email for notices   The Prudential
Insurance Company of America     related to payments   c/o PGIM, Inc.        
Prudential Tower         655 Broad Street         14th Floor - South Tower      
  Newark, NJ 07102         Attention:  PIM Private Accounting Processing Team  
  Email: Pim.Private.Accounting.Processing.Team@prudential.com Address / Fax # /
Email for all other   The Prudential Insurance Company of America     notices  
c/o Prudential Capital Group         1114 Avenue of the Americas, 30th Floor    
    New York, NY  10036         Attention:  Managing Director     Instructions
re Delivery of Note(s)   PGIM, Inc.         655 Broad Street         14th Floor
– South Tower         Newark, NJ  07102        

Attention:   Michael Iacono – Trade Management manager

    

    Send copy by email to:  thais.alexander@prudential.com Signature Block
Format  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

    

    By:                                                                        
Name:     Title: Vice President Tax Identification Number   22-1211670    

 

Schedule A-7



--------------------------------------------------------------------------------

Purchaser Name   PENSIONSKASSE DES BUNDES PUBLICA Name in Which to Register
Note(s)   PENSIONSKASSE DES BUNDES PUBLICA

Note Registration Number(s); Principal Amount(s)

  RP-4; €6,950,000

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

  Correspondent Bank:  JPMorgan Chase Bank NA     Correspondent Bank Swift
Code:  CHASGB2L     Account Name: JPMorgan Chase Bank NA     IBAN
Number:  #######################     FFC Beneficiary Acct. Name:  Publica -
Private Placement Prudential    

FFC Beneficiary Acct. Number:  ########

    

   

Note: Remitting Bank should send a direct advice of payment and MT103 to
CHASGB2L detailing full and final beneficiary

    

    Ref:  “Accompanying Information” below Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

    Description of Security:   PPN:    

1.34% Series P Notes due October 31, 2026

    

  031100 G*5     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   Prudential Private Placement Investors, L.P. related to payments   c/o
Prudential Capital Group     1114 Avenue of the Americas, 30th Floor     New
York, NY 10036    

Attention: Managing Director

    

   

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

    

    ASC.GSA.Delivery.Team@jpmorgan.com     Swiss.IFAS.Service.Team@jpmorgan.com
Address / Fax # / Email for all other   Prudential Private Placement Investors,
L.P. notices   c/o Prudential Capital Group     1114 Avenue of the Americas,
30th Floor     New York, NY  10036     Attention:  Managing Director

 

Schedule A-8



--------------------------------------------------------------------------------

Purchaser Name   PENSIONSKASSE DES BUNDES PUBLICA Instructions re Delivery of
Note(s)   JPMorgan Chase Bank, N.A.     4 Chase Metrotech Center, 3rd Floor    
Brooklyn, NY 11245-0001    

Attention:  Physical Receive Department

    

    Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (PUBLICA - PRIVATE PLACEMENT PRUDENTIAL; Account
Number: ########).    

    

Send copy by email to:

    

    thais.alexander@prudential.com    

    

and

    

    Private.Disbursements@Prudential.com Signature Block Format   PENSIONSKASSE
DES BUNDES PUBLICA     By:        PGIM LIMITED, as Investment Manager    

By:        Pricoa Capital Group Limited, as Sub-Advisor

    

                  By:                                                        
                              Name:                   Title: Director Tax
Identification Number    

 

Schedule A-9



--------------------------------------------------------------------------------

Purchaser Name   METROPOLITAN LIFE INSURANCE COMPANY Name in Which to Register
Note(s)   METROPOLITAN LIFE INSURANCE COMPANY Note Registration Number(s);
Principal Amount(s)   RP-5; €28,000,000

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

  Bank Name:                        JP Morgan Chase, AG Frankfurt Germany    
SWIFT BIC:                       CHASDEFX     IBAN:                          
       ######################     Favor:                                  JP
Morgan Chase Bank, London Branch     Account
No.:                      ##########     Further Credit Account:     GTI 07900
Metropolitan Life Insurance Company     Ref:                          
           ######### – Ametek Inc, 1.34% due 10/31/2026    

    

   

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

    

    For all payments other than scheduled payments of principal and interest,
the Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above. Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

    Description of Security:   PPN:    

1.34% Series P Notes due October 31, 2026

    

  031100 G*5     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for all
notices   Metropolitan Life Insurance Company and communications   Investments,
Private Placements     One MetLife Way     Whippany, New Jersey 07981    
Attention:  Thomas Ho, VP Priv Placements-Corporates    

Emails:  PPUCompliance@metlife.com and tho@metlife.com

    

   

With a copy OTHER than with respect to deliveries of financial statements to:

    

    Metropolitan Life Insurance Company     One MetLife Way     Whippany, New
Jersey  07981     Attention: Chief Counsel-Investments Law (PRIV)    

Email:  sec_invest_law@metlife.com

    

    Audit Requests:     Soft copy to AuditConfirms.PvtPlacements@metlife.com or
hard copy to:     Metropolitan Life Insurance Company     Attn:  Private
Placements Operations (ATTN: Audit Confirmations)     18210 Crane Nest Drive –
5th Floor     Tampa, FL 33647

 

Schedule A-10



--------------------------------------------------------------------------------

Purchaser Name   METROPOLITAN LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)   Metropolitan Life Insurance Company     Investments Law     One
MetLife Way     Whippany, New Jersey  07981     Attention:  Nicolette Lopez,
Esq. Signature Block Format  

METROPOLITAN LIFE INSURANCE COMPANY

    

    By:                                                                      
Name:     Title: Tax Identification Number   13-5581829

 

Schedule A-11



--------------------------------------------------------------------------------

Purchaser Name   METROPOLITAN LIFE INSURANCE COMPANY     Name in Which to
Register Note(s)   METROPOLITAN LIFE INSURANCE COMPANY     Note Registration
Number(s); Principal Amount(s)   RS-2; £20,200,000    

Payment on Account of Note(s)

    

     

Method

    

  Federal Funds Wire Transfer    

Account Information

  Bank Name:                        JP Morgan Chase Bank, London        
SWIFT:                               CHASGB2L         Account
No.:                       ########         Sort
Code:                           ######         For Further
Credit:             GTI 07900 Metropolitan Life Insurance Company    
IBAN:                                 ######################        
Ref:                                      ######### - Ametek Inc, 2.7% due
11/23/2031    

    

       

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

    

    For all payments other than scheduled payments of principal and interest,
the Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above. Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

        Description of Security:   PPN:    

2.70% Series S Notes due November 23, 2031

    

  031100 H*4     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for all
notices   Metropolitan Life Insurance Company     and communications  
Investments, Private Placements         One MetLife Way         Whippany, New
Jersey  07981         Attention: Thomas Ho, VP Priv Placements-Corporates      
 

Emails:  PPUCompliance@metlife.com and tho@metlife.com

    

   

With a copy OTHER than with respect to deliveries of financial statements to:

    

    Metropolitan Life Insurance Company         One MetLife Way        
Whippany, New Jersey  07981         Attention: Chief Counsel-Investments Law
(PRIV)        

Email:  sec_invest_law@metlife.com

    

        Audit Requests:         Soft copy to
AuditConfirms.PvtPlacements@metlife.com or hard copy to:     Metropolitan Life
Insurance Company         Attn: Private Placements Operations (ATTN: Audit
Confirmations)     18210 Crane Nest Drive – 5th Floor         Tampa, FL 33647  
 

 

Schedule A-12



--------------------------------------------------------------------------------

Purchaser Name   METROPOLITAN LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)   Metropolitan Life Insurance Company     Investments Law     One
MetLife Way     Whippany, New Jersey  07981     Attention:  Nicolette Lopez,
Esq. Signature Block Format  

METROPOLITAN LIFE INSURANCE COMPANY

    

    By:                                                                      
Name:     Title: Tax Identification Number   13-5581829

 

Schedule A-13



--------------------------------------------------------------------------------

Purchaser Name   METLIFE INSURANCE COMPANY USA Name in Which to Register Note(s)
  METLIFE INSURANCE COMPANY USA Note Registration Number(s); Principal Amount(s)
  RS-3; £4,800,000

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

  Bank Name:        JP Morgan Chase Bank, London    
SWIFT:               CHASGB2L     Account No.:       ########     Sort
Code:           ######     FFC:                    ######## MetLife Insurance
Company USA    

Ref:                     ######### - Ametek Inc, 2.7% due 11/23/2031

    

   

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

    

    For all payments other than scheduled payments of principal and interest,
the Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above. Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

    Description of Security:   PPN:    

2.70% Series S Notes due November 23, 2031

    

  031100 H*4     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for all
notices   MetLife Insurance Company USA and communications   c/o Metropolitan
Life Insurance Company     Investments, Private Placements     One MetLife Way  
  Whippany, New Jersey 07981     Attention:  Thomas Ho, VP Priv
Placements-Corporates    

Emails:  PPUCompliance@metlife.com and tho@metlife.com

    

   

With a copy OTHER than with respect to deliveries of financial statements to:

    

    MetLife Insurance Company USA     c/o Metropolitan Life Insurance Company  
  One MetLife Way     Whippany, New Jersey  07981     Attention: Chief
Counsel-Investments Law (PRIV)    

Email:  sec_invest_law@metlife.com

    

    Audit Requests:     Soft copy to AuditConfirms.PvtPlacements@metlife.com or
hard copy to:     Metropolitan Life Insurance Company     Attn:  Private
Placements Operations (ATTN: Audit Confirmations)     18210 Crane Nest Drive –
5th Floor     Tampa, FL 33647

 

Schedule A-14



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE COMPANY USA

Instructions re Delivery of Note(s)

 

MetLife Insurance Company USA

   

c/o Metropolitan Life Insurance Company

   

Investments Law

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Nicolette Lopez, Esq.

Signature Block Format

 

METLIFE INSURANCE COMPANY USA

   

By:        

  

Metropolitan Life Insurance Company, its Investment Manager

          

By:                                                                    

      

Name:

        

Title:

Tax Identification Number

 

06-0566090

 

Schedule A-15



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE K.K.

Name in Which to Register Note(s)

 

METLIFE INSURANCE K.K.

Note Registration Number(s); Principal Amount(s)  

RP-6; €17,000,000

    

Payment on Account of Note(s)

       

Method

 

Federal Funds Wire Transfer

        

Account Information

 

Beneficiary Bank:

  

Citibank N.A., Hong Kong

   

Beneficiary Bank BIC:

  

CITIHKHX

        

Intermediary Bank:

  

Citibank N.A., London

   

Intermediary Bank BIC

  

CITIGB2L

   

Beneficiary Bank Account:

  

######

   

IBAN:

  

######################

   

Beneficiary Account No.:

  

##########

   

Beneficiary Name:

  

MetLife Insurance K.K.

   

Ref:

  

######### - Ametek Inc, 1.34% due 10/31/2026

        with sufficient information to identify the source and application of
such funds, including issuer, PPN#, interest rate, maturity and whether payment
is of principal, interest, make whole amount or otherwise.         For all
payments other than scheduled payments of principal and interest, the Company
shall seek instructions from the holder, and in the absence of instructions to
the contrary, will make such payments to the account and in the manner set forth
above.

Accompanying Information

 

Name of Issuer:   AMETEK, INC.

       

Description of Security:

   PPN:    

1.34% Series P Notes due October 31, 2026

   031100 G*5        

Due date and application (as among principal, interest and Make-Whole

   

Amount) of the payment being made.

 

Schedule A-16



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE K.K.

Address / Fax # / Email for all notices and communications  

Alico Asset Management Corp. (Japan)

Administration Department

ARCA East 7F, 3-2-1 Kinshi

   

Sumida-ku, Tokyo 130-0013 Japan

   

Attention:  Administration Dept. Manager

   

Email:  saura@metlife.co.jp

       

With a copy to:

       

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

Investments, Private Placements

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Thomas Ho, VP Priv Placements-Corporates

   

Emails:  PPUCompliance@metlife.com    and     tho@metlife.com

       

With a copy OTHER than with respect to deliveries of financial statements to:

       

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention: Chief Counsel-Investments Law (PRIV)

   

Email:  sec_invest_law@metlife.com

       

Audit Requests:

       

Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard copy to:

       

Metropolitan Life Insurance Company

   

Attn:  Private Placements Operations (ATTN: Audit Confirmations)

   

18210 Crane Nest Drive – 5th Floor

   

Tampa, FL 33647

Instructions re Delivery of Note(s)

 

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

Investments Law

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Nicolette Lopez, Esq.

Signature Block Format

 

METLIFE INSURANCE K.K.

   

By:         MetLife Investment Advisors, LLC, Its Investment Manager

       

              By:                                          
                         

   

              Name:

   

              Title:

Tax Identification Number

    

 

98-1037269 (USA) and 00661996 (Japan)

 

Schedule A-17



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE K.K.

Name in Which to Register Note(s)

 

METLIFE INSURANCE K.K.

Note Registration Number(s); Principal Amount(s)  

RS-4; £4,800,000

    

Payment on Account of Note(s)

       

Method

 

Federal Funds Wire Transfer

   

Account Information

 

Beneficiary Bank:

  

Citibank N.A., Hong Kong

   

Beneficiary Bank BIC:

  

CITIHKHX

   

Intermediary Bank:

  

Citibank N.A., London

   

Intermediary Bank BIC

  

CITIGB2L

   

Beneficiary Bank Account:

  

######

   

Beneficiary Account No.:

  

##########

   

Beneficiary Name:

  

MetLife Insurance K.K.

   

Additional Information:

  

Sort Code ######

   

Ref:

  

######### - Ametek Inc, 2.7% due 11/23/2031

        with sufficient information to identify the source and application of
such funds, including issuer, PPN#, interest rate, maturity and whether payment
is of principal, interest, make whole amount or otherwise.         For all
payments other than scheduled payments of principal and interest, the Company
shall seek instructions from the holder, and in the absence of instructions to
the contrary, will make such payments to the account and in the manner set forth
above.

Accompanying Information

 

Name of Issuer:   AMETEK, INC.

       

Description of Security:

   PPN:    

2.70% Series S Notes due November 23, 2031

   031100 H*4         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.

 

Schedule A-18



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE K.K.

Address / Fax # / Email for all notices and communications  

Alico Asset Management Corp. (Japan)

Administration Department

   

ARCA East 7F, 3-2-1 Kinshi

   

Sumida-ku, Tokyo 130-0013 Japan

   

Attention:  Administration Dept. Manager

   

Email:  saura@metlife.co.jp

       

With a copy to:

       

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

Investments, Private Placements

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Thomas Ho, VP Priv Placements-Corporates

   

Emails:  PPUCompliance@metlife.com    and     tho@metlife.com

       

With a copy OTHER than with respect to deliveries of financial statements to:

       

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention: Chief Counsel-Investments Law (PRIV)

   

Email:  sec_invest_law@metlife.com

       

Audit Requests:

       

Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard copy to:

       

Metropolitan Life Insurance Company

   

Attn: Private Placements Operations (ATTN: Audit Confirmations)

   

18210 Crane Nest Drive – 5th Floor

   

Tampa, FL 33647

Instructions re Delivery of Note(s)

 

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

Investments Law

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Nicolette Lopez, Esq.

Signature Block Format

 

METLIFE INSURANCE K.K.

   

By:        MetLife Investment Advisors, LLC, Its Investment Manager

   

              By:                                                  
                 

   

              Name:

   

              Title:

Tax Identification Number

 

98-1037269 (USA) and 00661996 (Japan)

 

Schedule A-19



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE K.K.

Name in Which to Register Note(s)

 

METLIFE INSURANCE K.K.

Note Registration Number(s); Principal Amount(s)  

RS-5; £4,800,000

    

Payment on Account of Note(s)

       

Method

 

Federal Funds Wire Transfer

   

Account Information

 

Beneficiary Bank:

 

Citibank N.A., Hong Kong

   

Beneficiary Bank BIC:

 

CITIHKHX

   

Intermediary Bank:

 

Citibank N.A., London

   

Intermediary Bank BIC

 

CITIGB2L

   

Beneficiary Bank Account:

 

######

   

Beneficiary Account No.:

 

##########

   

Beneficiary Name:

 

MetLife Insurance K.K.

   

Additional Information:

 

Sort Code ######

   

Ref:

 

######### - Ametek Inc, 2.7% due 11/23/2031

        with sufficient information to identify the source and application of
such funds, including issuer, PPN#, interest rate, maturity and whether payment
is of principal, interest, make whole amount or otherwise.         For all
payments other than scheduled payments of principal and interest, the Company
shall seek instructions from the holder, and in the absence of instructions to
the contrary, will make such payments to the account and in the manner set forth
above.

Accompanying Information

 

Name of Issuer: AMETEK, INC.

       

Description of Security:

  

PPN:

    2.70% Series S Notes due November 23, 2031    031100 H*4         Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

Schedule A-20



--------------------------------------------------------------------------------

Purchaser Name

 

METLIFE INSURANCE K.K.

Address / Fax # / Email for all notices and communications  

Alico Asset Management Corp. (Japan)

Administration Department

   

ARCA East 7F, 3-2-1 Kinshi

   

Sumida-ku, Tokyo 130-0013 Japan

   

Attention:  Administration Dept. Manager

   

Email:  saura@metlife.co.jp

       

With a copy to:

       

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

Investments, Private Placements

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Thomas Ho, VP Priv Placements-Corporates

   

Emails:  PPUCompliance@metlife.com    and     tho@metlife.com

       

With a copy OTHER than with respect to deliveries of financial statements to:

       

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention: Chief Counsel-Investments Law (PRIV)

   

Email:  sec_invest_law@metlife.com

       

Audit Requests:

       

Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard copy to:

       

Metropolitan Life Insurance Company

   

Attn: Private Placements Operations (ATTN: Audit Confirmations)

   

18210 Crane Nest Drive – 5th Floor

   

Tampa, FL 33647

Instructions re Delivery of Note(s)

 

MetLife Insurance K.K.

   

c/o MetLife Investment Advisors, LLC

   

Investments Law

   

One MetLife Way

   

Whippany, New Jersey 07981

   

Attention:  Nicolette Lopez, Esq.

Signature Block Format

 

METLIFE INSURANCE K.K.

   

By:        MetLife Investment Advisors, LLC, Its Investment Manager

       

              By:                                          
                         

   

              Name:

   

              Title:

Tax Identification Number

 

98-1037269 (USA) and 00661996 (Japan)

 

Schedule A-21



--------------------------------------------------------------------------------

Purchaser Name   PENSIONSKASSE DES BUNDES PUBLICA Name in Which to Register
Note(s)   PENSIONSKASSE DES BUNDES PUBLICA
Note Registration Number(s); Principal Amount(s)   RS-6; £5,400,000

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

 

Currency:            GBP

Bank Name:        JPMORGAN CHASE BANK, N.A.

SWIFT:               ########

Account No.:      ########################

Name:                 PUBLICA - PRIVATE PLACEMENT METLIFE

Sort Code:          ######

Ref:                    Ametek Inc, 2.70% due 11/23/2031

    

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

    

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

Accompanying Information  

Name of Issuer:   AMETEK, INC.

    

       

Description of Security:

2.70% Series S Notes due November 23, 2031

    

 

PPN:

031100 H*4

    Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

Schedule A-22



--------------------------------------------------------------------------------

Purchaser Name   PENSIONSKASSE DES BUNDES PUBLICA Address / Fax # / Email for
all notices   Publica and communications   c/o MetLife Investment Management
Limited     Investments, Private Placements     One MetLife Way     Whippany, NJ
07981     Attention:  Thomas Ho, VP Priv Placements-Corporates    
Emails:  PPUCompliance@metlife.com     and     tho@metlife.com         With a
copy OTHER than with respect to deliveries of financial statements to:        
Swiss Federal Pension Fund PUBLICA     Attn. Asset Management     Eigerstrasse
57     P.O. Box, 3000 Berne 23, Switzerland     Facsimile: +41 31 378 81 15    
    and         Publica     c/o MetLife Investment Management Limited     One
MetLife Way     Whippany, NJ 07981     Attention: Chief Counsel-Investments Law
(PRIV)     Email: sec_invest_law@metlife.com Instructions re Delivery of Note(s)
  JPMorgan Chase Bank, N.A.     4 Chase Metrotech Center, 3rd Floor    
Brooklyn, New York 11245-0001     Attention:  Physical Receive Department    
Reference Account: ########     Reference:  Account Name - PUBLICA - PRIVATE
PLACEMENT METLIFE         With COPIES OF THE NOTES emailed to
nlopez3@metlife.com Signature Block Format   PENSIONSKASSE DES BUNDES PUBLICA  
  By:           MetLife Investment Management Limited, as Investment Manager    
       

By:                                                                    

      Name:         Title: Tax Identification Number   ZPV 230’763’575

 

Schedule A-23



--------------------------------------------------------------------------------

Purchaser Name   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Note
Registration Number(s); Principal   RP-7; €67,000,000 Amount(s)         RQ-5;
€20,000,000 Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.     E-mail: payments@northwesternmutual.com  
  Phone: (414) 665-1679         Re:  “Accompanying Information” below
Accompanying Information   Name of Issuer:    AMETEK, INC.           Description
of Security:   PPN:     1.34% Series P Notes due October 31, 2026   031100 G*5  
  1.53% Series Q Notes due October 31, 2028   031100 G@3         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices   The Northwestern Mutual Life
Insurance Company related to payments   720 East Wisconsin Avenue     Milwaukee,
WI  53202     Attention:  Investment Operations    
Email:  payments@northwesternmutual.com     Phone: (414) 665-1679 Address / Fax
# / Email for all other   The Northwestern Mutual Life Insurance Company notices
  720 East Wisconsin Avenue     Milwaukee, WI  53202     Attention:  Securities
Department     Email:  privateinvest@northwesternmutual.com Instructions re
Delivery of Note(s)   The Northwestern Mutual Life Insurance Company     720
East Wisconsin Avenue     Milwaukee, WI 53202     Attention:  Matthew E. Gabrys
Signature Block Format   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    
By:          Northwestern Mutual Investment Management Company, LLC,        Its
investment adviser              By:                                     
                                        Name:              Title:  Managing
Director     Tax Identification Number   39-0509570    

 

Schedule A-24



--------------------------------------------------------------------------------

Purchaser Name    VOYA INSURANCE AND ANNUITY COMPANY Name in Which to Register
Note(s)    VOYA INSURANCE AND ANNUITY COMPANY Note Registration Number(s);
Principal    RR-1; £24,000,000 Amount(s)      Payment on Account of Note(s)     
   

Method

   Federal Funds Wire Transfer    

Account Information

   Bank of New York, London      BIC Code:  IRVTGB2X      A/C:  Bank of New York
Brussels      A/C:  ##########      Sort Code:  ######      F/O:  Voya Insurance
& Annuity Company – ##########      Reference:  “Accompanying Information” below
Accompanying Information    Name of Issuer:   AMETEK, INC.           
Description of Security:   PPN:      2.59% Series R Notes due November 23, 2028
  031100 G#1          Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices    Voya Investment Management LLC related to payments    5780 Powers
Ferry Road NW, Suite 300      Atlanta, GA  30327-4347     
Attn:  Operations/Settlements      Email:  VoyaIMCashOperations@Voya.com Address
/ Fax # / Email for all other    Voya Investment Management LLC notices    5780
Powers Ferry Road NW, Suite 300      Atlanta, GA  30327-4347      Attn:  Private
Placements      Fax:  (770) 690-5342      Email:  Private.Placements@Voya.com
Instructions re Delivery of Note(s)    The Depository Trust Company      570
Washington Blvd - 5th floor      Jersey City, NJ 07310      Attn:  BNY
Mellon/Branch Deposit Department          with a copy to:         
Patti.Boss@voya.com and opssettlements@voya.com          Each cover letter
accompanying the above Notes should set forth the name of the issuer, a
description of the Notes (including the interest rate, maturity date and private
placement number), and the name of each purchaser and its account number at The
Bank of New York Mellon (Voya Insurance and Annuity Co /Acct. ##########) and
the following:          The contact person at the Issuer of the Notes related to
payments on the Notes is:      Name:                                            
         Telephone #:                                          E-Mail:
                                            

 

Schedule A-25



--------------------------------------------------------------------------------

Purchaser Name   VOYA INSURANCE AND ANNUITY COMPANY Signature Block Format  
VOYA INSURANCE AND ANNUITY COMPANY     By:         Voya Investment Management
LLC, as Agent           By:                                          
                              Name:         Title: Tax Identification Number  
41-0991508

 

Schedule A-26



--------------------------------------------------------------------------------

Purchaser Name   VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Name in Which to
Register Note(s)   VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Note
Registration Number(s); Principal   RR-2; £41,000,000 Amount(s)     Payment on
Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  Bank of New York, London     BIC Code:  IRVTGB2X     A/C:  Bank of New York
Brussels     A/C:  ##########     Sort Code:  ######     F/O:  Voya Retirement
Insurance & Annuity – ##########     Reference:  “Accompanying Information”
below Accompanying Information   Name of Issuer:    AMETEK, INC.        
Description of Security:   PPN:     2.59% Series R Notes due November 23, 2028  
031100 G#1         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   Voya Investment Management LLC related to payments   5780 Powers Ferry
Road NW, Suite 300     Atlanta, GA  30327-4347     Attn:  Operations/Settlements
    Email:  VoyaIMCashOperations@Voya.com Address / Fax # / Email for all other
  Voya Investment Management LLC notices   5780 Powers Ferry Road NW, Suite 300
    Atlanta, GA  30327-4347     Attn:  Private Placements     Fax:  (770)
690-5342     Email:  Private.Placements@Voya.com Instructions re Delivery of
Note(s)   The Depository Trust Company     570 Washington Blvd - 5th floor    
Jersey City, NJ  07310     Attn:  BNY Mellon/Branch Deposit Department        
with a copy to:         Patti.Boss@voya.com and opssettlements@voya.com        
Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (Voya Retirement Insurance and Annuity
Co/Acct. ##########) and the following:         The contact person at the Issuer
of the Notes related to payments on the Notes is:     Name:
                                                    Telephone #:
                                        E-Mail:
                                            

 

Schedule A-27



--------------------------------------------------------------------------------

Purchaser Name   VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Signature Block
Format   VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY     By:         Voya
Investment Management LLC, as Agent           By:
                                                                        Name:  
      Title: Tax Identification Number   71-0294708

 

Schedule A-28



--------------------------------------------------------------------------------

Purchaser Name   RELIASTAR LIFE INSURANCE COMPANY Name in Which to Register
Note(s)   RELIASTAR LIFE INSURANCE COMPANY Note Registration Number(s);
Principal   RR-3; £4,500,000 Amount(s)     Payment on Account of Note        

Method

  Federal Funds Wire Transfer    

Account Information

  Bank of New York, London     BIC Code:  IRVTGB2X     A/C:  Bank of New York
Brussels     A/C:  ##########     Sort Code:  ######     F/O:  ReliaStar Life
Insurance Company – ##########     Reference:  “Accompanying Information” below
Accompanying Information   Name of Issuer:    AMETEK, INC.            
Description of Security:   PPN:     2.59% Series R Notes due November 23, 2028  
031100 G#1         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   Voya Investment Management LLC related to payments   5780 Powers Ferry
Road NW, Suite 300     Atlanta, GA  30327-4347     Attn:  Operations/Settlements
    Email:  VoyaIMCashOperations@Voya.com Address / Fax # / Email for all other
  Voya Investment Management LLC notices   5780 Powers Ferry Road NW, Suite 300
    Atlanta, GA  30327-4347     Attn:  Private Placements     Fax:  (770)
690-5342     Email:  Private.Placements@Voya.com Instructions re Delivery of
Notes   The Depository Trust Company     570 Washington Blvd - 5th floor    
Jersey City, NJ  07310     Attn:  BNY Mellon/Branch Deposit Department        
with a copy to:         Patti.Boss@voya.com and opssettlements@voya.com        
Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (RLIC/Acct. ##########) and the following:
        The contact person at the Issuer of the Notes related to payments on the
Notes is:     Name:                                                  Telephone
#:                                        E-Mail:
                                           

 

Schedule A-29



--------------------------------------------------------------------------------

Purchaser Name   RELIASTAR LIFE INSURANCE COMPANY Signature Block Format  
RELIASTAR LIFE INSURANCE COMPANY     By:         Voya Investment Management LLC,
as Agent           By:                                          
                              Name:         Title: Tax Identification Number  
41-0451140

 

Schedule A-30



--------------------------------------------------------------------------------

Purchaser Name   RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Name in Which to
Register Note(s)   RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Note
Registration Number(s); Principal   RR-4; £500,000 Amount(s)     Payment on
Account of Note        

Method

  Federal Funds Wire Transfer    

Account Information

  Bank of New York, London     BIC Code: IRVTGB2X     A/C: Bank of New York
Brussels     A/C:  ##########     Sort Code: ######     F/O: ReliaStar Life
Insurance Company, New York – ##########     Reference:  “Accompanying
Information” below Accompanying Information   Name of Issuer:    AMETEK, INC.  
      Description of Security:   PPN:     2.59% Series R Notes due November 23,
2028   031100 G#1         Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   Voya Investment Management LLC related to payments   5780 Powers Ferry
Road NW, Suite 300     Atlanta, GA  30327-4347     Attn:  Operations/Settlements
    Email:  VoyaIMCashOperations@Voya.com Address / Fax # / Email for all other
  Voya Investment Management LLC notices   5780 Powers Ferry Road NW, Suite 300
    Atlanta, GA  30327-4347     Attn:  Private Placements     Fax:  (770)
690-5342     Email:  Private.Placements@Voya.com Instructions re Delivery of
Notes   The Depository Trust Company     570 Washington Blvd - 5th floor    
Jersey City, NJ  07310     Attn:  BNY Mellon/Branch Deposit Department        
with a copy to:         Patti.Boss@voya.com and opssettlements@voya.com        
Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (RLNY/Acct. ##########) and the following:
        The contact person at the Issuer of the Notes related to payments on the
Notes is:     Name:                                                    
Telephone #:                                         E-Mail:
                                            

 

Schedule A-31



--------------------------------------------------------------------------------

Purchaser Name   RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Signature Block
Format   RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK     By:         Voya
Investment Management LLC, as Agent           By:
                                                                          Name:
        Title: Tax Identification Number   53-0242530

 

Schedule A-32



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE COMPANY Name in Which to Register
Note(s)   NEW YORK LIFE INSURANCE COMPANY Note Registration Number(s); Principal
  RQ-6; €17,500,000 Amount(s)     Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase Bank AG, Frankfurt     SWIFT BIC:  CHASDEFX    
Favor:  JPMorgan Chase Bank, London Branch, Swift ########    
A/C#:  ######################         For Further Credit:  GTI14371 New York
Life Insurance Company         with sufficient information (including issuer,
PPN number, interest rate, maturity and whether payment is of principal,
premium, or interest) to identify the source and application of such funds.
MT102 PMT message should be provided if available in order to expedite the
process.         Any changes in the foregoing payment instructions shall be
confirmed by e-mail to NYLIMWireConfirmation@nylim.com prior to becoming
effective. Accompanying Information   Name of Issuer:   AMETEK, INC.        
Description of Security:   PPN:     1.53% Series Q Notes due October 31, 2028  
031100 G@3         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   New York Life Insurance Company related to payments   c/o NYL
Investors LLC     51 Madison Avenue     2nd Floor Room 208     New York, New
York 10010-1603         Attention:           Investment Services          
Private Group           2nd Floor           Fax #:  908-840-3385            
with a copy sent electronically to:         FIIGLibrary@nylim.com    
TraditionalPVtOps@nylim.com

 

Schedule A-33



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE COMPANY Address / Fax # / Email for all
other   New York Life Insurance Company notices   c/o NYL Investors LLC     51
Madison Avenue     New York, New York 10010         Attention:   Private Capital
Investors       2nd Floor       Fax #: 908-840-3385         with a copy sent
electronically to:         FIIGLibrary@nylim.com     TraditionalPVtOps@nylim.com
        and with a copy of any notices regarding defaults or Events of Default
under the operative documents to:         Attention:           Office of General
Counsel       Investment Section, Room 1016         Fax #: (212) 576-8340
Instructions re Delivery of Note(s)   New York Life Insurance Company     51
Madison Avenue, Room 1016     New York, NY  10010     Attn: Dean Morini
Signature Block Format   NEW YORK LIFE INSURANCE COMPANY         By:
                                                                      Name:    
    Title:     Tax Identification Number   13-5582869

 

Schedule A-34



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE COMPANY Name in Which to Register
Note(s)   NEW YORK LIFE INSURANCE COMPANY Note Registration Number(s); Principal
  RR-5; £28,000,000 Amount(s)     Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  GBP:           Beneficiary Bank:  

JP Morgan Chase, London

    Swift:  

########

        Account Name:  

NYLIC Investments 1193

    IBAN:  

######################

        with sufficient information (including issuer, PPN number, interest
rate, maturity and whether payment is of principal, premium, or interest) to
identify the source and application of such funds.         Any changes in the
foregoing payment instructions shall be confirmed by e-mail to
NYLIMWireConfirmation@nylim.com prior to becoming effective. Accompanying
Information   Name of Issuer:   AMETEK, INC.         Description of Security:  
PPN:     2.59% Series R Notes due November 23, 2028   031100 G#1         Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for notices   New York Life
Insurance Company related to payments   c/o NYL Investors LLC     51 Madison
Avenue     2nd Floor Room 208     New York, New York 10010-1603            
Attention:   Investment Services           Private Group, 2nd Floor          
Fax #:  908-840-3385             with a copy sent electronically to:        
FIIGLibrary@nylim.com     TraditionalPVtOps@nylim.com

 

Schedule A-35



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE COMPANY Address / Fax # / Email for all
other   New York Life Insurance Company notices   c/o NYL Investors LLC     51
Madison Avenue     2nd Floor, Room 208     New York, New York 10010        
Attention:             Private Capital Investors       2nd Floor       Fax #:
908-840-3385         with a copy sent electronically to:        
FIIGLibrary@nylim.com     TraditionalPVtOps@nylim.com         and with a copy of
any notices regarding defaults or Events of Default under the operative
documents to:         Attention:   Office of General Counsel       Investment
Section, Room 1016         Fax #: (212) 576-8340 Instructions re Delivery of
Note(s)   New York Life Insurance Company     51 Madison Avenue, Room 1016    
New York, NY  10010     Attn: Dean Morini Signature Block Format   NEW YORK LIFE
INSURANCE COMPANY         By:                                          
                            Name:         Title:     Tax Identification Number  
13-5582869    

 

Schedule A-36



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Name in Which
to Register Note(s)   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Note
Registration Number(s); Principal   RQ-7; €7,500,000 Amount(s)     Payment on
Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase Bank AG, Frankfurt     SWIFT BIC:  ########    
Favor:  JPMorgan Chase Bank, London Branch, Swift CHASGB2L    
A/C#:  ######################         For Further Credit:  ######## New York
Life Insurance and Annuity Corporation         with sufficient information
(including issuer, PPN number, interest rate, maturity and whether payment is of
principal, premium, or interest) to identify the source and application of such
funds. MT102 PMT message should be provided if available in order to expedite
the process.         Any changes in the foregoing payment instructions shall be
confirmed by e-mail to NYLIMWireConfirmation@nylim.com prior to becoming
effective. Accompanying Information   Name of Issuer:   AMETEK, INC.            
Description of Security:   PPN:     1.53% Series Q Notes due October 31, 2028  
031100 G@3         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   New York Life Insurance Company     related to payments   c/o NYL
Investors LLC         51 Madison Avenue         2nd Floor Room 208         New
York, New York 10010-1603             Attention:             Investment Services
          Private Group           2nd Floor           Fax #:  908-840-3385      
      with a copy sent electronically to:             FIIGLibrary@nylim.com    
    TraditionalPVtOps@nylim.com    

 

Schedule A-37



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Address / Fax #
/ Email for all other notices  

New York Life Insurance Company

c/o NYL Investors LLC

    51 Madison Avenue     New York, New York 10010         Attention:  

Private Capital Investors

     

2nd Floor

     

Fax #: 908-840-3385

        with a copy sent electronically to:         FIIGLibrary@nylim.com    
TraditionalPVtOps@nylim.com         and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:        
Attention:  

Office of General Counsel

     

Investment Section, Room 1016

       

Fax #: (212) 576-8340

Instructions re Delivery of Note(s)   New York Life Insurance Company     51
Madison Avenue, Room 1016     New York, NY  10010     Attn: Dean Morini
Signature Block Format   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION    
By:          NYL Investors LLC, its Investment Manager        
                By:                                          
                                             Name:                     Title:
Tax Identification Number   13-3044743

 

Schedule A-38



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Name in Which
to Register Note(s)   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Note
Registration Number(s); Principal Amount(s)   RR-6; £12,000,000 Payment on
Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  GBP:     Beneficiary Bank:  

JP Morgan Chase, London

    Swift:  

########

    Account Name:  

NYLIAC Investments 1182

    IBAN:  

######################

        with sufficient information (including issuer, PPN number, interest
rate, maturity and whether payment is of principal, premium, or interest) to
identify the source and application of such funds.         Any changes in the
foregoing payment instructions shall be confirmed by e-mail to
NYLIMWireConfirmation@nylim.com prior to becoming effective. Accompanying
Information   Name of Issuer:    AMETEK, INC.        
Description of Security:                    
                                         PPN:     2.59% Series R Notes due
November 23, 2028                        031100 G#1         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices   New York Life Insurance and
Annuity Corporation related to payments   c/o NYL Investors LLC     51 Madison
Avenue     2nd Floor, Room 208     New York, New York 10010-1603        
Attention:   Investment Services       Private Group, 2nd Floor       Fax
#:  908-840-3385         with a copy sent electronically to:        
FIIGLibrary@nylim.com     TraditionalPVtOps@nylim.com

 

Schedule A-39



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Address / Fax #
/ Email for all other notices  

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

    51 Madison Avenue     2nd Floor, Room 208     New York, New York 10010-1603
        Attention:  

Private Capital Services

     

2nd Floor

     

Fax #: 908-840-3385

        with a copy sent electronically to:         FIIGLibrary@nylim.com    
TraditionalPVtOps@nylim.com         and with a copy of any notices regarding
defaults or Events of Default under the operative documents to:        
Attention:  

Office of General Counsel

     

Investment Section, Room 1016

       

Fax #: (212) 576-8340

Instructions re Delivery of Note(s)   New York Life Insurance Company     51
Madison Avenue, Room 1016     New York, NY  10010     Attn: Dean Morini
Signature Block Format   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION    
By:          NYL Investors LLC, its Investment Manager        
                By:                                          
                                             Name:                     Title:
Tax Identification Number   13-3044743

 

Schedule A-40



--------------------------------------------------------------------------------

Purchaser Name   PACIFIC LIFE INSURANCE COMPANY Name in Which to Register
Note(s)   MAC & CO., AS NOMINEE FOR PACIFIC LIFE INSURANCE COMPANY Note
Registration Number(s); Principal Amount(s)  

RP-8; €5,000,000

RP-9; €5,000,000

    RP-10; €5,000,000     RP-11; €5,000,000     RP-12; €5,000,000     RP-13;
€5,000,000         RQ-8; €5,000,000     RQ-9; €5,000,000 Payment on Account of
Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  Cash Correspondent Name:              Bank of New York Mellon, Frankfurt    
Cash Correspondent SWIFT/BIC:    ########         Global Custodian
Name:                   The Bank of New York Mellon, NY     Global Custodian
SWIFT/BIC:         ###########     Global Custodian
Account:               ##########         FFC:  Pacific Life Ins Co – General
Acct - Account ##########         Include “Accompanying Information” below
Accompanying Information   Name of Issuer:   AMETEK, INC.         Description of
Security:   PPN:     1.34% Series P Notes due October 31, 2026   031100 G*5    
1.53% Series Q Notes due October 31, 2028   031100 G@3         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments   The Bank
of New York Mellon   Attn:  Pacific Life Accounting Team     One Mellon Bank
Center     Room 0930     Pittsburgh, PA    15258-0001         And        
Pacific Life Insurance Company     Attn:  IM – Cash Team     700 Newport Center
Drive     Newport Beach, CA  92660     Fax:  949-718-5845 Address / Fax # /
Email for all other notices   Pacific Life Insurance Company   Attn:  IM –
Credit Analysis     700 Newport Center Drive     Newport Beach, CA  92660-6397  
  PrivatePlacementCompliance@PacificLife.com

 

Schedule A-41



--------------------------------------------------------------------------------

Purchaser Name   PACIFIC LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)   The Depository Trust Company     Attn: BNY Mellon/Branch Deposit
Department     570 Washington Blvd - 5th Floor     Jersey City, NJ 07310        
    Account Name:   Pacific Life Ins Co - General Acct    
EUR Account Number:         ########## Signature Block Format   PACIFIC LIFE
INSURANCE COMPANY         By:                                          
                              Name:         Title:             By:
                                                                        Name:  
      Title:     Tax Identification Number   95-1079000    

 

Schedule A-42



--------------------------------------------------------------------------------

Purchaser Name   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Note Registration
Number(s); Principal   RP-14; €40,000,000     Amount(s)         Payment on
Account of Note(s)          

Method

  Federal Funds Wire Transfer        

Account Information

  Account Name:       Massachusetts Mutual Life Insurance Company     Account #:
 

########

        IBAN #:  

######################

        Bank:   Citibank London         SWIFT:  

########

        Ref:   Payment with cover under MT103             Description of
security, cusip, principal and interest split Accompanying Information   Name of
Issuer:   AMETEK, INC.             Description of Security:   PPN:     1.34%
Series P Notes due October 31, 2026   031100 G*5         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices   Massachusetts Mutual Life
Insurance Company     related to payments   Treasury Operations Liquidity
Management         1295 State Street         Springfield, MA 01111         Attn:
Janelle Tarantino             With a copy to:             Massachusetts Mutual
Life Insurance Company         c/o Barings LLC         1500 Main Street – Suite
2200         PO Box 15189         Springfield, MA  01115             With advice
of payment to the Treasury Operations Liquidity Management Department at
Massachusetts Mutual Life Insurance Company at mmincometeam@massmutual.com or
(413) 226-4295 (facsimile).

 

Schedule A-43



--------------------------------------------------------------------------------

Purchaser Name   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Address / Fax # /
Email for all other notices   Massachusetts Mutual Life Insurance Company   c/o
Barings LLC     1500 Main Street – Suite 2200     PO Box 15189     Springfield,
MA 01115-5189         Electronic Delivery of Financials and other information
to:         Massachusetts Mutual Life Insurance Company     c/o Barings LLC    
1500 Main Street – Suite 2200     PO Box 15189     Springfield, MA 01115-5189  
      With notification to:         privateplacements@barings.com    
ben.jones@barings.com Instructions re Delivery of Note(s)   Lori King, Sr. Legal
Analyst     Barings LLC     1500 Main Street, Suite 2800     Springfield, MA
01115-5189     Telephone: 413-226-1055     Facsimile: 413-226-2055     E-mail:
lori.king@barings.com and steve.katz@barings.com Signature Block Format  
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY     By:           Barings LLC, as
Investment Adviser             By:                                          
                                Name:         Title: Tax Identification Number  
04-1590850

 

Schedule A-44



--------------------------------------------------------------------------------

Purchaser Name   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Note Registration
Number(s); Principal   RQ-10;  €20,000,000 Amount(s)   RQ-11;  €10,000,000
Payment on Account of Note(s)          

Method

  Federal Funds Wire Transfer      

Account Information

  Beneficiary Bank Name:   The Bank of New York Mellon SA/NV     SWIFT/BIC:  

########

    Account #:  

##########

    Ultimate Beneficiary:   The Lincoln National Life Insurance Company    
Account #:   ##########     IBAN:   ################ Accompanying Information  
Name of Issuer:    AMETEK, INC.           Description of Security:  
                                             PPN:     1.53% Series Q Notes due
October 31, 2028                031100 G@3         Due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # / Email for notices   The Bank of New York Mellon related to
payments   P.O. Box 392003     Pittsburgh, PA  15251-9003     Attn:  Private
Placement P & I Dept     Ref:  Registered Holder / Sec Desc/PPN#    
Email:  ppservicing@bnymellon.com         Lincoln Financial Group     1300 South
Clinton Street, Mail Stop 1H-15     Fort Wayne, IN  46802     Attn
E-Mail:  IADERIVOPERATIONS@LFG.COM     Attn:  Rhoda Anderson
(E-Mail:  Rhoda.Anderson@lfg.com)     Telephone:  260-455-4405         Delaware
Investment Advisers     2005 Market Street, Mail Stop 41-104     Philadelphia,
PA  19103     Attn:  Fixed Income Private Placements    
Email:  Delawareprivateplacements@delinvest.com Address / Fax # / Email for all
other   Delaware Investment Advisers notices   2005 Market Street, Mail Stop
41-104     Philadelphia, PA  19103     Attn:  Fixed Income Private Placements  
  Email:  Delawareprivateplacements@delinvest.com

 

Schedule A-45



--------------------------------------------------------------------------------

Purchaser Name    THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Instructions re
Delivery of Note(s)    The Depository Trust Company      570 Washington Blvd –
5th Floor      Jersey City, New Jersey 07310      Attention: BNY Mellon/Branch
Deposit Department      Ref:  (in cover letter reference note amount, account
name and bank custody account #)          Note Amount    Account Name    Bank
Custody            Account #          €20,000,000    The Lincoln Natl Life   
######         Ins Co (Seg 66)               €10,000,000    The Lincoln Natl
Life    ######         Ins Co (Seg 76)               Please fax copy of cover
letter to:      Karen Costa – The Bank of New York Mellon      Fax
#:  844-601-7769 and to andrea.fox@lfg.com Signature Block Format    THE LINCOLN
NATIONAL LIFE INSURANCE COMPANY      By:        Delaware Investment Advisers,  
  

a series of Delaware Management Business Trust,

    

Attorney in Fact

        

By:                                                                  

    

Name:

    

Title:

Tax Identification Number    35-0472300

 

Schedule A-46



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD LIFE INSURANCE COMPANY Name in Which to Register
Note(s)   HARTFORD LIFE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

 

  RP-15; €3,000,000 Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase, A.G. Frankfurt, Germany     Swift Bic Code: ########    
Favor: JP Morgan Chase Bank, London Branch     Account No. ##########    
Further Credit: Hartford Life Ins Co Fixed Ann – LFA     Account No. ######## -
IBAN ######################     Attn: Bond Interest /Principal – AMETEK, Inc.
1.34% Series P Notes due     October 31, 2026         Ref: “Accompanying
Information” below Accompanying Information   Name of Issuer:    AMETEK, INC.  
            Description of Security:   PPN:     1.34% Series P Notes due October
31, 2026   031100 G*5         Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made. Address / Fax # /
Email for notices   Hartford Investment Management Company related to payments  
c/o Investment Operations     Mailing Address:     One Hartford Plaza - NP5    
Hartford, Connecticut 06155     Telefacsimile: (860)297-8875/8876 Address / Fax
# / Email for all other   Hartford Investment Management Company notices   c/o
Investment Department-Private Placements     E-mail Address:    
kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com, subject to
confirming copy of notice being sent same day by recognized international
commercial delivery service (charges prepaid) to the following addresses:    
Mailing Address:     One Hartford Plaza, NP5-B     Hartford, Connecticut 06155  
  Telefacsimile: (860)297-8884 Instructions re Delivery of Note(s)   JPMorgan
Chase Bank, N.A.     4 Chase Metrotech Center, 3rd Floor     Brooklyn, New York
11245-0001     Attention:  Physical Receive Department     Custody Account
Number: ########### must appear on outside of envelope

 

Schedule A-47



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD LIFE INSURANCE COMPANY Signature Block Format  
HARTFORD LIFE INSURANCE COMPANY     HARTFORD ACCIDENT AND INDEMNITY COMPANY    
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY     HARTFORD FIRE INSURANCE COMPANY
   

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

    By:           Hartford Investment Management Company       Their Agent and
Attorney-in-Fact             By:                                          
                              Name:         Title: Tax Identification Number  
06-0974148

 

Schedule A-48



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD ACCIDENT AND INDEMNITY COMPANY Name in Which to
Register Note(s)   HARTFORD ACCIDENT AND INDEMNITY COMPANY

Note Registration Number(s); Principal Amount(s)

 

 

RP-16; €5,000,000

RP-17; €5,000,000

 

  Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase, A.G. Frankfurt, Germany     Swift Bic Code: ########    
Favor: JP Morgan Chase Bank, London Branch     Account No. ##########    
Further Credit: Hartford Accident and Indemnity Company – HAI     Account No.
######## - IBAN ######################     Attn: Bond Interest /Principal –
AMETEK, Inc. 1.34% Series P Notes due     October 31, 2026         Ref:
“Accompanying Information” below Accompanying Information   Name of
Issuer:    AMETEK, INC.           Description of Security:   PPN:     1.34%
Series P Notes due October 31, 2026   031100 G*5         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments   Hartford
Investment Management Company   c/o Investment Operations     Mailing Address:  
  One Hartford Plaza - NP5     Hartford, Connecticut 06155     Telefacsimile:
(860)297-8875/8876 Address / Fax # / Email for all other notices   Hartford
Investment Management Company   c/o Investment Department-Private Placements    
E-mail Address:     kristin.kapur@himco.com and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid) to the following addresses:     Mailing Address:     One Hartford
Plaza, NP5-B     Hartford, Connecticut 06155     Telefacsimile: (860)297-8884
Instructions re Delivery of Note(s)   JPMorgan Chase Bank, N.A.     4 Chase
Metrotech Center, 3rd Floor     Brooklyn, New York 11245-0001    
Attention:  Physical Receive Department     Custody Account Number: ###########
must appear on outside of envelope

 

Schedule A-49



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD ACCIDENT AND INDEMNITY COMPANY Signature Block Format
  HARTFORD LIFE INSURANCE COMPANY     HARTFORD ACCIDENT AND INDEMNITY COMPANY  
  HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY     HARTFORD FIRE INSURANCE
COMPANY    

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

    By:           Hartford Investment Management Company       Their Agent and
Attorney-in-Fact             By:                                          
                              Name:         Title: Tax Identification Number  
06-0383030

 

Schedule A-50



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY Name in Which to
Register Note(s)   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

 

  RP-18; €5,000,000 Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase, A.G. Frankfurt, Germany     Swift Bic Code: ########    
Favor: JP Morgan Chase Bank, London Branch     Account No. ##########    
Further Credit: Hartford L & A Ins – EBD     Account No. ######## - IBAN
######################     Attn: Bond Interest /Principal – AMETEK, Inc. 1.34%
Series P Notes due     October 31, 2026         Ref: “Accompanying Information”
below Accompanying Information   Name of Issuer:    AMETEK, INC.          
Description of Security:   PPN:     1.34% Series P Notes due October 31, 2026  
031100 G*5         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments   Hartford Investment Management Company   c/o
Investment Operations     Mailing Address:     One Hartford Plaza - NP5    
Hartford, Connecticut 06155     Telefacsimile: (860)297-8875/8876 Address / Fax
# / Email for all other notices   Hartford Investment Management Company   c/o
Investment Department-Private Placements     E-mail Address:    
kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com, subject to
confirming copy of notice being sent same day by recognized international
commercial delivery service (charges prepaid) to the following addresses:    
Mailing Address:     One Hartford Plaza, NP5-B     Hartford, Connecticut 06155  
  Telefacsimile: (860)297-8884 Instructions re Delivery of Note(s)   JPMorgan
Chase Bank, N.A.     4 Chase Metrotech Center, 3rd Floor     Brooklyn, New York
11245-0001     Attention:  Physical Receive Department     Custody Account
Number: ########### must appear on outside of envelope

 

Schedule A-51



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY Signature Block
Format   HARTFORD LIFE INSURANCE COMPANY     HARTFORD ACCIDENT AND INDEMNITY
COMPANY     HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY     HARTFORD FIRE
INSURANCE COMPANY    

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

    By:           Hartford Investment Management Company       Their Agent and
Attorney-in-Fact             By:                                          
                              Name:         Title: Tax Identification Number  
06-0838648

 

Schedule A-52



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD FIRE INSURANCE COMPANY Name in Which to Register
Note(s)   HARTFORD FIRE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

 

  RP-19; €5,000,000  

RP-20; €5,000,000

 

Payment on Account of Note(s)            

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase, A.G. Frankfurt, Germany     Swift Bic Code: ########    
Favor: JP Morgan Chase Bank, London Branch     Account No. ##########    
Further Credit: Hartford Fire Insurance Co – FIR     Account No. ######## - IBAN
######################     Attn: Bond Interest /Principal – AMETEK, Inc. 1.34%
Series P Notes due     October 31, 2026         Ref: “Accompanying Information”
below Accompanying Information   Name of Issuer:    AMETEK, INC.          
Description of Security:   PPN:     1.34% Series P Notes due October 31, 2026  
031100 G*5         Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices   Hartford Investment Management Company related to payments   c/o
Investment Operations     Mailing Address:     One Hartford Plaza - NP5    
Hartford, Connecticut 06155     Telefacsimile: (860)297-8875/8876 Address / Fax
# / Email for all other   Hartford Investment Management Company notices   c/o
Investment Department-Private Placements     E-mail Address:    
kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com, subject to
confirming copy of notice being sent same day by recognized international
commercial delivery service (charges prepaid) to the following addresses:    
Mailing Address:     One Hartford Plaza, NP5-B     Hartford, Connecticut 06155  
  Telefacsimile: (860)297-8884 Instructions re Delivery of Note(s)   JPMorgan
Chase Bank, N.A.     4 Chase Metrotech Center, 3rd Floor     Brooklyn, New York
11245-0001     Attention:  Physical Receive Department     Custody Account
Number: ########### must appear on outside of envelope

 

Schedule A-53



--------------------------------------------------------------------------------

Purchaser Name   HARTFORD FIRE INSURANCE COMPANY Signature Block Format  
HARTFORD LIFE INSURANCE COMPANY     HARTFORD ACCIDENT AND INDEMNITY COMPANY    
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY     HARTFORD FIRE INSURANCE COMPANY
   

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

    By:           Hartford Investment Management Company       Their Agent and
Attorney-in-Fact             By:                                          
                              Name:         Title: Tax Identification Number  
06-0383750

 

Schedule A-54



--------------------------------------------------------------------------------

Purchaser Name   SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE
INSURANCE COMPANY Name in Which to Register Note(s)   SEPARATE ACCOUNT B, A
SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

 

  RP-21; €2,000,000 Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  JP Morgan Chase, A.G. Frankfurt, Germany     Swift Bic Code: ########    
Favor: JP Morgan Chase Bank, London Branch     Account No. ##########    
Further Credit: Hartford Pension Separate Account B – BPP     Account No.
######## - IBAN ######################     Attn: Bond Interest /Principal –
AMETEK, Inc. 1.34% Series P Notes due     October 31, 2026        
Ref:  “Accompanying Information” below Accompanying Information   Name of
Issuer:    AMETEK, INC.           Description of Security:   PPN:     1.34%
Series P Notes due October 31, 2026   031100 G*5         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices related to payments   Hartford
Investment Management Company   c/o Investment Operations     Mailing Address:  
  One Hartford Plaza - NP5     Hartford, Connecticut 06155     Telefacsimile:
(860)297-8875/8876 Address / Fax # / Email for all other notices   Hartford
Investment Management Company   c/o Investment Department-Private Placements    
E-mail Address:     kristin.kapur@himco.com and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid) to the following addresses:     Mailing Address:     One Hartford
Plaza, NP5-B     Hartford, Connecticut 06155     Telefacsimile: (860)297-8884
Instructions re Delivery of Note(s)   JPMorgan Chase Bank, N.A.     4 Chase
Metrotech Center, 3rd Floor     Brooklyn, New York 11245-0001    
Attention:  Physical Receive Department     Custody Account Number: ###########
must appear on outside of envelope

 

Schedule A-55



--------------------------------------------------------------------------------

Purchaser Name   SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE
INSURANCE COMPANY Signature Block Format   HARTFORD LIFE INSURANCE COMPANY    
HARTFORD ACCIDENT AND INDEMNITY COMPANY     HARTFORD LIFE AND ACCIDENT INSURANCE
COMPANY     HARTFORD FIRE INSURANCE COMPANY    

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

    By:           Hartford Investment Management Company       Their Agent and
Attorney-in-Fact             By:                                          
                              Name:         Title: Tax Identification Number  
06-0974148

 

Schedule A-56



--------------------------------------------------------------------------------

Purchaser Name   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Name in
Which to Register Note(s)   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA Note Registration Number(s); Principal Amount(s)   RQ-12;  €20,000,000
Payment on Account of Note(s)        

Method

  Electronic Funds Transfer    

Account Information

  All payments in Euros on or in respect of the Series Q Notes shall be made in
immediately available funds on the due date by electronic funds transfer to:    
    Citibank N.A., London     SWIFT Code: ########     IBAN Number:
######################     Account Number: #######     Account Name:  Teachers
Ins & Ann College Retirement     Reference:  PPN: 031100 G@3/AMETEK, Inc.    
Maturity Date: October 31, 2028/Interest Rate: 1.53%/P&I Breakdown         All
payments in Dollars on or in respect of the Series Q Notes shall be made in
immediately available funds on the due date by electronic funds transfer to:    
    JPMorgan Chase Bank, N.A.     ABA # 021-000-021     Account Number:
900-9-000200     Account Name:  TIAA     For Further Credit to the Account
Number: G07040     Reference: AMETEK, Inc. Accompanying Information   Name of
Issuer:    AMETEK, INC.           Description of Security:   PPN:     1.53%
Series Q Notes due October 31, 2028   031100 G@3         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Schedule A-57



--------------------------------------------------------------------------------

Purchaser Name   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Address /
Fax # / Email for notices related to payments   Teachers Insurance and Annuity
Association of America   730 Third Avenue     New York, New York 10017    
Attention: Securities Accounting Division     Phone: (212) 916-5504     Email:
jpiperato@tiaa.org or mwolfe@tiaa.org         With a copy to:         JPMorgan
Chase Bank, N.A.     P.O. Box 35308     Newark, New Jersey 07101         And to:
        Teachers Insurance and Annuity Association of America     8500 Andrew
Carnegie Boulevard     Charlotte, North Carolina 28262     Attention: Global
Private Markets     Telephone:                       (704) 988-4349 (Ho Young
Lee)       (704) 988-1000 (General Number)     Facsimile:   (704) 988-4916    
Email:   hlee@tiaa.org Address / Fax # / Email for all other notices   Teachers
Insurance and Annuity Association of America   8500 Andrew Carnegie Boulevard  
  Charlotte, North Carolina 28262     Attention: Global Private Markets    
Telephone:          (704) 988-4349 (Ho Young Lee)    

(704) 988-1000 (General Number)

    Facsimile:            (704) 988-4916     Email:                 
hlee@tiaa.org Instructions re Delivery of Note(s)   Teachers Insurance and
Annuity Association of America     730 Third Avenue     New York, New York 10017
    Attention:  Timothy F. Hodgdon    

  Asset Management Law, 12th Floor

Signature Block Format   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA  
      By:                                                                      
Name:     Title: Tax Identification Number   13-1624203

 

Schedule A-58



--------------------------------------------------------------------------------

Purchaser Name   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Name in
Which to Register Note(s)   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA Note Registration Number(s); Principal Amount(s)   RS-7; £7,000,000
Payment on Account of Note(s)        

Method

  Electronic Funds Transfer    

Account Information

  All payments in Sterling on or in respect of the Series S Notes shall be made
in immediately available funds on the due date by electronic funds transfer to:
        Citibank N.A., London     SWIFT Code: ########     IBAN Number:
######################     Account Number: #######     Account Name: Teachers
Ins & Ann College Retirement     Reference:  PPN: 031100 H*4/AMETEK, Inc.    
Maturity Date: November 23, 2031/Interest Rate: 2.70%/P&I Breakdown         All
payments in Dollars on or in respect of the Series S Notes shall be made in
immediately available funds on the due date by electronic funds transfer to:    
    JPMorgan Chase Bank, N.A.     ABA # #########     Account Number: ##########
    Account Name: TIAA     For Further Credit to the Account Number: ######    
Reference:  AMETEK, Inc. Accompanying Information   Name of Issuer:    AMETEK,
INC.               Description of Security:   PPN:     2.70% Series S Notes due
November 23, 2031   031100 H*4         Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.

 

Schedule A-59



--------------------------------------------------------------------------------

Purchaser Name   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Address /
Fax # / Email for notices related to payments   Teachers Insurance and Annuity
Association of America   730 Third Avenue     New York, New York 10017    
Attention: Securities Accounting Division     Phone: (212) 916-5504     Email:
jpiperato@tiaa.org or mwolfe@tiaa.org         With a copy to:         JPMorgan
Chase Bank, N.A.     P.O. Box 35308     Newark, New Jersey 07101         And to:
        Teachers Insurance and Annuity Association of America     8500 Andrew
Carnegie Boulevard     Charlotte, North Carolina 28262     Attention: Global
Private Markets     Telephone:                       (704) 988-4349 (Ho Young
Lee)       (704) 988-1000 (General Number)     Facsimile:   (704) 988-4916    
Email:   hlee@tiaa.org Address / Fax # / Email for all other notices   Teachers
Insurance and Annuity Association of America   8500 Andrew Carnegie Boulevard  
  Charlotte, North Carolina 28262     Attention: Global Private Markets    
Telephone:          (704) 988-4349 (Ho Young Lee)    

(704) 988-1000 (General Number)

    Facsimile:            (704) 988-4916     Email:                 
hlee@tiaa.org Instructions re Delivery of Note(s)   Teachers Insurance and
Annuity Association of America     730 Third Avenue     New York, New York 10017
    Attention:  Timothy F. Hodgdon    

  Asset Management Law, 12th Floor

Signature Block Format   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA  
      By:                                                                      
Name:     Title: Tax Identification Number   13-1624203

 

Schedule A-60



--------------------------------------------------------------------------------

Purchaser Name   THRIVENT FINANCIAL FOR LUTHERANS Name in Which to Register
Note(s)   THRIVENT FINANCIAL FOR LUTHERANS Note Registration Number(s);
Principal Amount(s)   RR-7; £25,000,000 Payment on Account of Note(s)        

Method

  Federal Funds Wire Transfer    

Account Information

  State Street Bank and Trust Company, London Branch     20 Churchill Place,    
Canary Wharf,     London E14 5HJ     United Kingdom     BIC: SBOSGB2XXXX    
Account Name: SBOSUS3FXXX     Cash Account: #########     Chaps Sort Code:
######     Reference Fund NCE1 – Thrivent Financial General Account     Ref:
“Accompanying Information” below Accompanying Information   Name of
Issuer:    AMETEK, INC.               Description of Security:   PPN:     2.59%
Series R Notes due November 23, 2028   031100 G#1         Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for notices   Investment Division-Private
Placements     related to payments   Attn:  Chris Patton         Thrivent
Financial for Lutherans         625 Fourth Avenue South         Minneapolis, MN
55415         Fax:  (612) 844-4027        
Email:  privateinvestments@thrivent.com               With a copy to:          
    Attn:  Jeremy Anderson or Harmon Bergenheir         Thrivent Financial for
Lutherans         625 Fourth Avenue South         Minneapolis, MN 55415        
Email: boxprivateplacement@thrivent.com     Address / Fax # / Email for all
other   Thrivent Financial for Lutherans     notices   Attn:  Investment
Division-Private Placements         625 Fourth Avenue South         Minneapolis,
MN 55415         Fax:  (612) 844-4027         Email:
privateinvestments@thrivent.com    

 

Schedule A-61



--------------------------------------------------------------------------------

Purchaser Name   THRIVENT FINANCIAL FOR LUTHERANS Instructions re Delivery of
Note(s)   DTCC     Newport Office Center     570 Washington Blvd     Jersey
City, NJ  07310     Attn:  5th Floor / NY Window / Robert Mendez     Ref:  
State Street Account          

Fund Name:  Thrivent Financial for Lutherans

     

Fund Number:  NCE1

 

        With a copy to:  lisa.corbin@thrivent.com Signature Block Format  

THRIVENT FINANCIAL FOR LUTHERANS

 

    By:                                                                        
  Name:  Christopher Patton         Title:  Managing Director Tax Identification
Number   39-0123480

 

Schedule A-62



--------------------------------------------------------------------------------

Purchaser Name   GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Name in Which to
Register Note(s)   GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Note Registration
Number(s); Principal Amount(s)  

RR-8; £15,000,000

 

Payment on Account of Note(s)

 

   

Method

 

Federal Funds Wire Transfer

 

Account Information

  The Bank of New York Mellon     Bank BIC:  IRVTBEBBXXX     IBAN
No.:  ################     Account No.:    ##########     Cash BIC:  ########  
  Sort Code:  ######     FBO:  Great-West Life & Annuity Insurance Company    
FFC:  ##########     Reference:  “Accompanying Information” below Accompanying
Information  

Name of Issuer:    AMETEK, INC.

 

    Description of Security:   PPN:    

2.59% Series R Notes due November 23, 2028

 

  031100 G#1     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for all
notices and communications  

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

    Greenwood Village, CO 80111     Attn:  Investments Division    
Email:  bond_compliance@greatwest.com     Fax:  (303) 737-6193 Instructions re
Delivery of Note(s)   The Depository Trust Company     570 Washington Boulevard,
5th Floor     Jersey City, NJ 07310     Attn:  BNY Mellon/Branch Deposit
Department     Reference:  Great-West Life & Annuity Insurance Company/Acct No.
640935 Signature Block Format  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

    By:                                                                        
  Name:        

Title:

 

        By:                                                                    
      Name:         Title: Tax Identification Number   84-0467907    

 

Schedule A-63



--------------------------------------------------------------------------------

Purchaser Name   ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Name in Which
to Register Note(s)   MAC & CO., LLC Note Registration Number(s); Principal
Amount(s)  

RQ-13; €15,000,000

 

Payment on Account of Note(s)

 

   

Method

 

Federal Funds Wire Transfer

 

Account Information

  Bank Name:  Deutsche Bank AG, Frankfurt Germany     Swift Code:  DEUTDEFF    
Beneficiary Name:  Bank of NY Mellon Global Custody BSDTUS33GBL     Beneficiary
DDA:  ###########     Wire Reference:  Account # ########## – Allianz Life
Insurance     Company of NA Further Credit to DDA ##########     Re:
“Accompanying Information” below     For Credit to Portfolio Account:  AZL
Special Investments ########### Accompanying Information  

Name of Issuer:    AMETEK, INC.

 

    Description of Security:   PPN:    

1.53% Series Q Notes due October 31, 2028

 

  031100 G@3     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments  

Allianz Life Insurance Company of North America

c/o Allianz Investment Management

    Attn: Private Placements     55 Greens Farms Road     Westport,
Connecticut  06880     Phone:   203-293-1900    

Email:   ppt@allianzlife.com

 

    With a copy to:     Kathy Muhl     Supervisor – Income Group     The Bank of
New York Mellon     Three Mellon Center – Room 153-1818     Pittsburgh,
Pennsylvania  15259     Phone:   412-234-5192    
Email:   kathy.muhl@bnymellon.com Address / Fax # / Email for all other notices
 

Allianz Life Insurance Company of North America

c/o Allianz Investment Management

    Attn:  Private Placements     55 Greens Farms Road     Westport, Connecticut
06880     Phone:   203-293-1900     Email:   ppt@allianzlife.com Instructions re
Delivery of Note(s)   The Depository Trust Company     570 Washington Blvd - 5th
floor     Jersey City, NJ 07310    

Attn:  BNY Mellon / Branch Deposit Department

 

    For Credit to:  Allianz Life Insurance Company of North America, AZL Special
Investments ###########

 

Schedule A-64



--------------------------------------------------------------------------------

Purchaser Name   ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Signature Block
Format   ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA           By:
                                                                      Name:    
Title: Tax Identification Number   41-1366075

 

Schedule A-65



--------------------------------------------------------------------------------

Purchaser Name   UNUM LIMITED Name in Which to Register Note(s)   UNUM LIMITED
Note Registration Number(s); Principal Amount(s)  

RS-8; £10,000,000

    

Payment on Account of Note(s)

    

   

Method

    

  Federal Funds Wire Transfer

Account Information

  JPMorgan Chase Bank, N. A. London     BIC:  CHASGB2L     Further Credit Acct
#####     Sort Code: ######     IBAN:  ######################     F/O Account
########     Re: (See “Accompanying Information” below) Accompanying Information
 

Name of Issuer:   AMETEK, INC.

 

    Description of Security:   PPN:    

2.70% Series S Notes due November 23, 2031

    

  031100 H*4     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments  

Provident Investment Management, LLC

Private Placements

    1 Fountain Square     Chattanooga, Tennessee 37402 USA         Telephone:  
(423) 294-1172         Fax:   (423) 209-3781         E-mail:   snbrown@unum.com
and a copy to PrivateCompliance@unum.com     Address / Fax # / Email for all
other notices  

Provident Investment Management, LLC

Private Placements

    1 Fountain Square     Chattanooga, Tennessee 37402 USA         Telephone:  
(423) 294-1172         Fax:   (423) 209-3781         E-mail:   snbrown@unum.com
and a copy to PrivateCompliance@unum.com     Instructions re Delivery of Note(s)
  JPMorgan Chase Bank, N.A.     4 Chase Metrotech Center, 3rd Floor     Physical
Receive Dept.     Brooklyn, NY 11245-0001     Attention:  Brian Cavanaugh    
Telephone:  (718) 242-0264     Account Name:    Unum Limited [Policyholders]    
    Account No.:    #####     Signature Block Format   UNUM LIMITED    
By:    Provident Investment Management, LLC    

Its:     Agent

    

    By:                                                                        
  Name:  Ben Vance         Title:  Vice President, Senior Managing Director Tax
Identification Number   854 / 53530 / 04181 (Unum Limited)    

 

Schedule A-66



--------------------------------------------------------------------------------

Purchaser Name   UNITED OF OMAHA LIFE INSURANCE COMPANY Name in Which to
Register Note(s)   UNITED OF OMAHA LIFE INSURANCE COMPANY Note Registration
Number(s); Principal Amount(s)  

RS-9; £6,000,000

    

Payment on Account of Note(s)

    

   

Method

 

Federal Funds Wire Transfer

    

Account Information

  GBP:     Favor:  JPMorgan Chase Bank NA London     Account
Number:  ######################     Sort Code:  ######     For further
credit:  7786 United of Omaha Life Insurance Company     Ref: “Accompanying
Information” below Accompanying Information  

Name of Issuer:    AMETEK, INC.

    

    Description of Security:   PPN:    

2.70% Series S Notes due November 23, 2031

    

  031100 H*4     Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for
notices related to payments  

JPMorgan Chase Bank

4 Chase Metrotech Center

    Brooklyn, NY  11245-0001     Attn:  Income Processing     a/c:  ######
Address / Fax # / Email for all other notices  

4 - Investment Management

United of Omaha Life Insurance Company

    Mutual of Omaha Plaza     Omaha, NE  68175-1011 Instructions re Delivery of
Note(s)   JPMorgan Chase Bank     4 Chase Metrotech Center, 3rd Floor    
Brooklyn, NY  11245-0001     Attention:  Physical Receive Department     Account
###### Signature Block Format  

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

    By:                                                               Name:    
    Title: Tax Identification Number   47-0322111    

 

Schedule A-67



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accountants’ Certificate” is defined in Section 7.1(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of Voting
Stock of the Company or any Subsidiary or any Person of which the Company and
its Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of Voting Stock. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“this Agreement” is defined in Section 17.3.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Bank Credit Agreement” means the Credit Agreement, dated as of September 22,
2011, among the Company, the Foreign Subsidiary Borrowers (as defined therein)
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., PNC Bank National Association, SunTrust Bank and Wells
Fargo Bank, National Association, as Co-Syndication Agents and JPMorgan Chase
Bank, N.A., as Administrative Agent, as amended and restated as of March 10,
2016, and as may be further supplemented, amended, restated, refinanced or
replaced from time to time, and any other credit agreement which may from time
to time constitute the Company’s principal bank facility.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

Schedule B-1



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, London, England or Frankfurt, Germany are
required or authorized to be closed.

“Capital Lease” means, at any time, a lease which is accounted for as a capital
lease in accordance with GAAP.

“Change of Control” is defined in Section 8.7.

“Change of Control Notice” is defined in Section 8.7.

“Change of Control Prepayment Date” is defined in Section 8.7.

“CISADA” means the United States Comprehensive Iran Sanctions, Accountability,
and Divestment Act of 2010.

“Closing” is defined in Section 3.2.

“Closing Date” is defined in Section 3.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph to this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means, at any time, all Indebtedness of the Company and its
Subsidiaries (excluding intercompany items) determined on a consolidated basis
in accordance with GAAP, including Indebtedness under securitization
transactions.

“Consolidated Tangible Assets” means, at any time, Consolidated Total Assets
minus all amounts that would be shown on a consolidated balance sheet of the
Company prepared as of such date as goodwill or other intangible assets.

“Consolidated Total Assets” means, at any time, all assets of the Company and
its Subsidiaries as determined on a consolidated basis in accordance with GAAP.

“Controlled Affiliate” means, at any time, and with respect to any Person, any
Affiliate of such Person that at such time is Controlled by such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

Schedule B-2



--------------------------------------------------------------------------------

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Debt Prepayment Transfer” is defined in Section 8.8.

“Default” means an event or condition the occurrence or existence of which
would, with the giving of notice or the lapse of time, or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate per annum of interest
that is the greater of (a) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of such Note and (b) 2% above the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time at
its principal office in New York, New York as its “base rate” for loans
denominated in Euros or Sterling, as applicable.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.3.

“Dollar” or “$” means the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Company incorporated or
organized in the United States or any state or territory thereof.

“EBITDA” means, for any period, income before income taxes and extraordinary or
nonrecurring gains or losses and any other non-recurring income or other charges
of the Company and its Subsidiaries plus to the extent deducted in calculating
such income (a) Interest Expense, (b) depreciation and amortization expense and
(c) the amount of any increase in the Company’s LIFO reserve (exclusive of any
portion thereof attributable to sales of assets) during such period (minus any
decrease in the Company’s LIFO reserve (exclusive of any portion thereof
attributable to sales of assets) during such period), all as the same are or
would be set forth in a consolidated statement of income of the Company and its
Subsidiaries for such period in accordance with GAAP or if any such item is not
defined by GAAP, then as determined in the Company’s judgment.

“Electronic Delivery” is defined in Section 7.1(a).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to and operation of a single or unified European
currency (whether known as the Euro or otherwise).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Material.

 

Schedule B-3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euro” or “€” means the single currency of Participating Member States of the
European Union.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“First Closing” is defined in Section 3.1.

“First Closing Date” is defined in Section 3.1.

“First Closing Purchasers” is defined in Section 3.1.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a)        the government of

(i)        the United States of America or any State or other political
subdivision thereof, or

(ii)       any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b)        any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

Schedule B-4



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)        to purchase such indebtedness or obligation or any property
constituting security therefor;

(b)        to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)        to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)        otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
without limitation asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” means, as to any Person, at a particular time without
duplication,

(a)        its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

(b)        its liabilities for the deferred purchase price of property acquired
by such Person (excluding trade payables and accrued expenses arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

Schedule B-5



--------------------------------------------------------------------------------

(c)        all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

(d)        all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

(e)        all its reimbursement obligations in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money) solely to the extent drawn and limited to the drawn amounts;

(f)        Swaps of such Person;

(g)        all obligations in respect of securitization transactions entered
into by such Person, including any obligations in respect of any Permitted
Receivables Securitization Program; and

(h)        any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) above.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (h) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its Affiliates) more than
10% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any mutual fund, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form and (d) any Related Fund of any
holder of any Note.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Leases in accordance with GAAP) of the Company and its
Subsidiaries with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including without limitation all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs (i.e., costs minus benefits) under interest rate hedging
agreements, but excluding amortization of deferred financing costs to the extent
included in total interest expense, in each case net of the total interest
income (excluding non-cash interest income on investments issued with original
issue discount) of the Company and its Subsidiaries for such period, all
determined on a consolidated basis.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

Schedule B-6



--------------------------------------------------------------------------------

“Majority Holders” means at any time (a) prior to the earlier of (i) the Second
Closing Date and (ii) the date all Purchasers have no further obligation to
purchase Notes hereunder, a majority of (x) the Purchasers (by principal amount
of their intended purchase hereunder) in respect of any Notes which have not
been issued at such time and (y) the holders of the unpaid principal amount of
the Notes at the time outstanding exclusive of Notes then owned by the Company
or any of its Affiliates and (b) on or after the Second Closing Date, the
holders of a majority of the unpaid principal amount of the Notes at the time
outstanding exclusive of Notes then owned by the Company or any of its
Affiliates.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Gain” is defined in Section 8.6.

“Notes” is defined in Section 1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Participating Member States” means each state so described in any EMU
Legislation.

 

Schedule B-7



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Receivables Securitization Program” means a receivables
securitization program pursuant to which the Company or any Subsidiary sells or
grants a security interest in its accounts receivable or an undivided interest
therein, provided that the recourse of the purchaser or lender thereunder, as
the case may be, for losses resulting from an obligor’s failure to pay a
receivable due to credit problems is limited to such accounts receivable or an
interest therein, and the collections thereof (it being understood that recourse
to the Company and its Subsidiaries pursuant to provisions that are customary in
an off-balance sheet accounts receivable transaction shall be permitted).

“Person” or “person” means an individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means, at any time, the sum (without duplication) of (a) all
Indebtedness of the Company and its Subsidiaries secured by Liens other than the
Liens described in clauses (a) through (i) of Section 10.2 and (b) all
Indebtedness of Subsidiaries excluding (i) Indebtedness of any Subsidiary owing
to the Company or a Wholly-Owned Subsidiary and (ii) Indebtedness of any
Subsidiary Obligor.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, inchoate or otherwise.

“PTE” is defined in Section 6.2(a).

“Purchasers” means each of the purchasers that has executed and delivered this
Agreement to the Company and such Purchaser’s successors and assigns (so long as
any such assignment complies with Section 13.2), provided, however, that any
Purchaser of a Note that ceases to be the registered holder or a beneficial
owner (through a nominee) of such Note as the result of a transfer thereof
pursuant to Section 13.2 shall cease to be included within the meaning of
“Purchaser” of such Note for purposes of this Agreement upon such transfer.

“QPAM” is defined in Section 6.2(d).

“QPAM Exemption” is defined in Section 6.2(d).

 

Schedule B-8



--------------------------------------------------------------------------------

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note and any
Disposition, an amount equal to the product of

(a)        the net proceeds arising from such Disposition being offered to be
applied to the payment of the Notes pursuant to Section 10.3(d)(ii), multiplied
by

(b)        a fraction, the numerator of which is the outstanding principal
amount of such Note, and the denominator of which is the outstanding principal
amount of all Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Response Date” is defined in Section 8.7.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the subject matter
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Closing” is defined in Section 3.2.

“Second Closing Date” is defined in Section 3.2.

“Second Closing Purchasers” is defined in Section 3.2.

“Securities” or “Security” shall have the meaning specified in Section 2(a)(1)
of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series P Notes” is defined in Section 1(a).

“Series P Purchaser” is defined in Section 3.1.

“Series Q Notes” is defined in Section 1(b).

“Series Q Purchaser” is defined in Section 3.1.

“Series R Notes” is defined in Section 1(c).

 

Schedule B-9



--------------------------------------------------------------------------------

“Series R Purchaser” is defined in Section 3.2.

“Series S Notes” is defined in Section 1(d).

“Series S Purchaser” is defined in Section 3.2.

“Significant Subsidiary” means, at any time, each Subsidiary the total assets of
which account for at least 10% of Consolidated Total Assets (determined as of
the end of the Company’s then most recently ended fiscal quarter) and any two or
more Subsidiaries the total assets of which, taken together, represent, on an
aggregate basis, not less than 10% of Consolidated Total Assets (determined as
of the end of the Company’s then most recently ended fiscal quarter).

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling Equivalent” is defined in Section 22.8.

“Subsidiary” means, as to any Person, any corporation or other business entity a
majority of the combined voting power of all Voting Stock of which is owned by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Obligor” means a Subsidiary that has guarantied or otherwise become
obligated in respect of the Notes in accordance with the terms of Section
10.1(c).

“Surviving Person” is defined in Section 10.4(a).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Reimbursement Amount” is defined in Section 8.6(c).

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

Schedule B-10



--------------------------------------------------------------------------------

“Transfer Prepayment Date” is defined in Section 8.8.

“Transfer Prepayment Offer” is defined in Section 8.8.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country, or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any shares of stock or other
equity interests of any class or classes of such Person whose holders are
entitled under ordinary circumstances (irrespective of whether at the time stock
or other equity interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) to vote for the
election of a majority of the directors, managers, trustees or other governing
body of such Person.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

Schedule B-11



--------------------------------------------------------------------------------

SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

NONE

 

Schedule 4.9-1



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY, OWNERSHIP

OF SUBSIDIARY STOCK, ETC.

SUBSIDIARIES OF AMETEK, INC.

 

Advanced Measurement Technology, Inc.

   Delaware      100 % 

Sunpower, Inc.

   Delaware      100 % 

AIP/MPM Funding, Inc.

   Delaware      100 % 

AIP/MPM Holdings, Inc.

   Delaware      100 % 

Micro-Poise Measurement Systems, LLC

   Delaware      100 % 

Akron Standard Bestry (Guangzhou) Measurement

     

Equipment Co., Ltd.

   China      50 % 

Micro-Poise Measurement Systems Europe GmbH

   Germany      100 % 

QM China Holding Inc.

   Delaware      100 % 

Micro-Poise Industrial Equipment (Beijing) Ltd.

   China      100 % 

AMETEK (Bermuda), Ltd.

   Bermuda      100 % 

AMETEK Canada, LLC

   Delaware      100 % 

AMETEK Canada 1 ULC

   Canada      100 % 

AMETEK Canada 2 ULC

   Canada      100 % 

AMETEK Creaform Financing, L.P.

   Delaware      99.90 % 

AMETEK Financing Canada Limited Partnership

   Canada      99.90 % 

AMETEK Creaform Inc.

   Canada      100 % 

AMETEK Canada 3 ULC

   Canada      100 % 

AMETEK Canada Limited Partnership

   Canada      99.90 % 

Creaform Inc.

   Canada      100 % 

Creaform Shanghai Ltd.

   China      100 % 

Creaform Japan K.K.

   Japan      100 % 

Creaform France S.A.S.

   France      100 % 

AMETEK Receivables Corp.

   Delaware      100 % 

AMETEK Thermal Systems, Inc.

   Delaware      100 % 

Chandler Instruments Company, L.L.C.

   Texas      100 % 

Grabner Instruments Messtechnik GmbH

   Austria      56 % 

Petrolab, L.L.C.

   Delaware      100 % 

CS Holdings Co., Inc.

   Delaware      100 % 

CS Intermediate Holdings Co., Inc.

   Delaware      100 % 

Controls Southeast, Inc.

   North Carolina      100 % 

EDAX, Inc.

   Delaware      100 % 

AMETEK B.V.

   Netherlands      100 % 

EMA Corp.

   Delaware      100 % 

Amekai (BVI), Ltd.

   British Virgin Islands      50 % 

AMETEK Aerospace & Power Holdings, Inc.

   Delaware      100 % 

AMETEK Advanced Industries, Inc.

   Delaware      100 % 

AMETEK Aircraft Parts & Accessories, Inc.

   Delaware      100 % 

AMETEK Ameron, LLC

   Delaware      100 % 

AMETEK HSA, Inc.

   Delaware      100 % 

AMETEK MRO Florida, Inc.

   Delaware      100 % 

Drake Air, Inc.

   Oklahoma      100 % 

Elgar Holdings, Inc.

   Delaware      100 % 

AMETEK Programmable Power, Inc.

   Delaware      100 % 

ESP Holdco, Inc.

   Delaware      100 % 

Electronic Systems Protection, Inc.

   Delaware      100 % 

Powervar, Inc.

   Illinois      100 % 

Powervar Canada Inc.

   Canada      100 % 

 

Schedule 5.4-1



--------------------------------------------------------------------------------

Powervar Limited

   United Kingdom      100 % 

Powervar Deutschland GmbH

   Germany      100 % 

Powervar Mexico S.A. de C.V.

   Mexico      99.9 % 

Southern Aero Partners, Inc.

   Oklahoma      100 % 

AMETEK EMG Holdings, Inc.

   Delaware      100 % 

Avicenna Technology, Inc.

   Minnesota      100 % 

Coining, Inc.

   Delaware      100 % 

Dunkermotoren USA Inc.

   Delaware      100 % 

Hamilton Precision Metals, Inc.

   Delaware      100 % 

Hamilton Precision Metals of Delaware, Inc.

   Delaware      100 % 

HCC Industries, Inc.

   Delaware      100 % 

AMETEK Ceramics, Inc.

   Delaware      100 % 

Glasseal Products, Inc.

   New Jersey      100 % 

Sealtron, Inc.

   Delaware      100 % 

HCC Aegis, Inc.

   Delaware      100 % 

HCC Industries International

   California      100 % 

HCC Machining Company, Inc.

   Delaware      100 % 

Hermetic Seal Corporation

   Delaware      100 % 

KBA Enterprises, Inc.

   Delaware      100 % 

Reading Alloys, Inc.

   Pennsylvania      100 % 

RAI Enterprises, Inc.

   Delaware      100 % 

SCPH Holdings, Inc.

   Delaware      100 % 

AMETEK SCP, Inc.

   Rhode Island      100 % 

AMETEK SCP (Barrow) Limited

   United Kingdom      100 % 

Technical Services for Electronics, Inc.

   Minnesota      100 % 

AMETEK Grundbesitz GmbH

   Germany      100 % 

AMETEK Haydon Kerk, Inc.

   Delaware      100 % 

Tritex Corporation

   Delaware      100 % 

Haydon Kerk Motion Solutions, Inc.

   Massachusetts      100 % 

AMETEK International C.V.

   Netherlands      89 % 

AMETEK Holdings B.V.

   Netherlands      100 % 

AMETEK Denmark A/S

   Denmark      100 % 

AMETEK European Holdings GmbH

   Germany      100 % 

AMETEK Italia S.r.l.

   Italy      100 % 

AMETEK Holdings de Mexico, S. de R.L.

   Mexico      50 % 

AMETEK Latin America Holding Company S.à r.l.

   Luxembourg      100 % 

AMETEK Mexico Holding Company, LLC

   Delaware      100 % 

AMETEK Lamb Motores de Mexico, S. de R.L. de C.V.

   Mexico      99.99 % 

AMETEK Do Brasil Ltda.

   Brazil      99 % 

AMETEK Europe L.L.C.

   Delaware      100 % 

AMETEK UK Limited Partnership

   United Kingdom      96.9 % 

AMETEK (Barbados) SRL

   Barbados      100 % 

AMETEK European Holdings Limited

   United Kingdom      100 % 

AMETEK Elektromotory, s.r.o

   Czech Republic      99.97 % 

AMETEK Singapore Private Ltd.

   Singapore      100 % 

Amekai Singapore Private Ltd.

   Singapore      50 % 

Amekai Meter (Xiamen) Co., Ltd.

   China      100 % 

Amekai Taiwan Co., Ltd.

   Taiwan      50 % 

AMETEK Commercial Enterprise Shanghai

   China      100 % 

AMETEK Engineered Materials Sdn. Bhd.

   Malaysia      100 % 

AMETEK Instruments India Private Ltd.

   India      100 % 

AMETEK Motors Asia Pte., Ltd.

   Singapore      100 % 

AMETEK Industrial Technology (Shanghai) Co., Ltd.

   China      100 % 

 

Schedule 5.4-2



--------------------------------------------------------------------------------

Haydon Linear Motors (Changzhou) Co., Ltd.

     China         100 % 

AMETEK Global Tubes, LLC

     Delaware         100 % 

Tubes Holdco Limited

     United Kingdom         100 % 

Fine Tubes Limited

     United Kingdom         100 % 

Superior Tube Company, Inc.

     Pennsylvania         100 % 

EMA Holdings UK Limited

     United Kingdom         100 % 

AMETEK Aerospace & Defense Grp UK Ltd.

     United Kingdom         100 % 

AEM Limited

     United Kingdom         100 % 

AMETEK Airtechnology Group Ltd.

     United Kingdom         100 % 

Airtechnology Pension Trustees Ltd.

     United Kingdom         100 % 

Muirhead Aerospace Ltd.

     United Kingdom         100 % 

AMETEK Instruments Group UK Limited

     United Kingdom         100 % 

AMETEK (GB) Limited

     United Kingdom         100 % 

Atlas Material Testing Technology Ltd.

     United Kingdom         100 % 

Vision Research Limited

     United Kingdom         100 % 

AMETEK Precision Instruments (UK) Ltd.

     United Kingdom         100 % 

Taylor Hobson Ltd.

     United Kingdom         100 % 

Taylor Hobson Trustees Limited

     United Kingdom         100 % 

Solartron Metrology Ltd.

     United Kingdom         100 % 

AMETEK Kabushiki Kaisha

     Japan         100 % 

AMETEK Material Analysis Holdings GmbH

     Germany         100 % 

AMETEK Holdings SARL

     France         74 % 

Antavia SAS

     France         100 % 

CAMECA SAS

     France         100 % 

AMETEK GmbH

     Germany         35.9 % 

AMETEK Nordic AB

     Sweden         100 % 

Zygo Germany GmbH

     Germany         64.2 % 

AMETEK Germany GmbH

     Germany         100 % 

AMETEK Korea Co., Ltd.

     Korea         100 % 

CAMECA Instruments, Inc.

     New York         100 % 

Direl Holding GmbH

     Germany         100 % 

Direl GmbH

     Germany         100 % 

Dunkermotoren GmbH

     Germany         100 % 

Dunkermotoren Linear Systems Ltd.

     United Kingdom         100 % 

Dunkermotoren Subotica d.o.o.

     Serbia         100 % 

Dunkermotoren Taicang Co., Ltd.

     China         100 % 

RETE Holding GmbH

     Switzerland         100 % 

EM Test (Switzerland) GmbH

     Switzerland         100 % 

AMETEK CTS Germany GmbH

     Germany         100 % 

Teseq Holding AG

     Switzerland         100 % 

AMETEK CTS US, Inc.

     New York         100 % 

Frameflair Limited

     United Kingdom         100 % 

Milmega Limited

     United Kingdom         100 % 

Teseq AG

     Switzerland         100 % 

Teseq GmbH

     Germany         100 % 

Teseq Company Ltd.

     China         100 % 

Teseq Limited

     United Kingdom         100 % 

SPECTRO Analytical Instruments GmbH

     Germany         100 % 

OBCORP LLC

     Missouri         100 % 

OBCORP International LLC

     Missouri         100 % 

O’Brien BVBA

     Belgium         99.9 % 

 

Schedule 5.4-3



--------------------------------------------------------------------------------

CARDINALUHP LLC

   Missouri      100 % 

Universal Analyzers Inc.

   Nevada      100 % 

Barben Analyzer Technology, LLC

   Nevada      100 % 

Rotron Incorporated

   New York      100 % 

AMETEK Technical & Industrial Products, Inc.

   Minnesota      51.9 % 

Seiko EG&G Co. Ltd.

   Japan      49 % 

Solidstate Controls, LLC

   Delaware      100 % 

HDR Power Systems, LLC

   Delaware      100 % 

Solidstate Controls, Inc. de Argentina S.R.L.

   Argentina      90 % 

Solidstate Controls Mexico, S.A. de C.V.

   Mexico      99.9 % 

Vision Research, Inc.

   Delaware      100 % 

Vision Research Europe B.V.

   Netherlands      100 % 

Vision Research Limited

   United Kingdom      100 % 

Vision Research srl

   Romania      100 % 

 

 

*    Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of the jurisdiction of incorporation.

Schedule 5.4 – (ii) Affiliates

None

Schedule 5.4 – (iii) Directors and Senior Officers

 

Chief Executive Officer   -            David A. Zapico Executive Chairman  
-            Frank S. Hermance Director   -            Ruby R. Chandy Director  
-            Anthony J. Conti Director   -            Steven W. Kohlhagen
Director   -            James R. Malone Director   -            Elizabeth R.
Varet Director   -            Dennis K. Williams Director  
-            Gretchen W. McClain Executive Vice President - Chief Financial
Officer & Treasurer   -            William J. Burke Chief Administrative Officer
  -            Ronald J. Oscher President - Electronic Instruments  
-            John Wesley Hardin President - Electronic Instruments  
-            Thomas C. Marecic President - Electromechanical Group  
-            Timothy N. Jones Senior Vice President - Comptroller  
-            Thomas M. Montgomery Senior Vice President - Corporate Development
  -            William D. Eginton Senior Vice President & General Counsel  
-            Robert S. Feit Senior Vice President - Human Resources  
-            Gregory J. Kelble

 

Schedule 5.4-4



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

The consolidated financial statements of AMETEK, Inc. and its subsidiaries
included in:

AMETEK, Inc. Form 10-K for the year ended December 31, 2015

AMETEK, Inc. Form 10-Q for the period ended March 31, 2016

AMETEK, Inc. Form 10-Q for the period ended June 30, 2016

 

Schedule 5.5-1



--------------------------------------------------------------------------------

SCHEDULE 5.8

LITIGATION

The Company is, from time to time, subject to a variety of litigation and
similar proceedings incidental to its business. These lawsuits may involve
claims for damages arising out of the use of the Company’s products and
services, personal injury, employment matters, tax matters, commercial disputes
and intellectual property matters. The Company may also become subject to
lawsuits as a result of past or future acquisitions. Based upon the Company’s
experience, the Company does not believe that these proceedings and claims will
have a material adverse effect on its results of operations, financial position
or cash flows.

Asbestos Litigation

The Company (including its subsidiaries) has been named as a defendant, along
with many other companies, in a number of asbestos-related lawsuits. Many of
these lawsuits either relate to businesses which were acquired by the Company
and do not involve products which were manufactured or sold by the Company or
relate to previously owned businesses of the Company which are under new
ownership. In connection with many of these lawsuits, the sellers or new owners
of such businesses, as the case may be, have agreed to indemnify the Company
against these claims (the “Indemnified Claims”). The Indemnified Claims have
been tendered to, and are being defended by, such sellers and new owners. These
sellers and new owners have met their obligations, in all respects, and the
Company does not have any reason to believe such parties would fail to fulfill
their obligations in the future; however, one of these companies filed for
bankruptcy liquidation in 2007. To date, no judgments have been rendered against
the Company as a result of any asbestos-related lawsuit. The Company believes it
has strong defenses to the claims being asserted and intends to continue to
vigorously defend itself in these matters.

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. At June 30, 2016, the Company is named a Potentially
Responsible Party (“PRP”) at 14 non-AMETEK-owned former waste disposal or
treatment sites (the “non-owned” sites). The Company is identified as a “de
minimis” party in 13 of these sites based on the low volume of waste attributed
to the Company relative to the amounts attributed to other named PRPs. In nine
of these sites, the Company has reached a tentative agreement on the cost of the
de minimis settlement to satisfy its obligation and is awaiting executed
agreements. The tentatively agreed-to settlement amounts are fully reserved. In
the other four sites, the Company is continuing to investigate the accuracy of
the alleged volume attributed to the Company as estimated by the parties
primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. At the remaining site where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group and reserves have been
established sufficient to satisfy the Company’s expected obligations. The
Company historically has resolved these issues within established reserve levels
and reasonably expects this result will continue. In addition to these non-owned
sites, the

 

Schedule 5.8-1



--------------------------------------------------------------------------------

Company has an ongoing practice of providing reserves for probable remediation
activities at certain of its current or previously owned manufacturing locations
(the “owned” sites). For claims and proceedings against the Company with respect
to other environmental matters, reserves are established once the Company has
determined that a loss is probable and estimable. This estimate is refined as
the Company moves through the various stages of investigation, risk assessment,
feasibility study and corrective action processes. In certain instances, the
Company has developed a range of estimates for such costs and has recorded a
liability based on the low end of the range. It is reasonably possible that the
actual cost of remediation of the individual sites could vary from the current
estimates and the amounts accrued in the consolidated financial statements;
however, the amounts of such variances are not expected to result in a material
change to the consolidated financial statements. In estimating the Company’s
liability for remediation, the Company also considers the likely proportionate
share of the anticipated remediation expense and the ability of the other PRPs
to fulfill their obligations.

Total environmental reserves at June 30, 2016 and December 31, 2015 were $28.1
million and $30.5 million, respectively, for both non-owned and owned sites. For
the six months ended June 30, 2016, the Company recorded $1.4 million in
reserves. Additionally, the Company spent $3.4 million on environmental matters
and had $0.4 million due to foreign currency translation losses for the six
months ended June 30, 2016. The Company’s reserves for environmental liabilities
at June 30, 2016 and December 31, 2015 include reserves of $12.7 million and
$11.5 million, respectively, for an owned site acquired in connection with the
2005 acquisition of HCC Industries (“HCC”). The Company is the designated
performing party for the performance of remedial activities for one of several
operating units making up a Superfund site in the San Gabriel Valley of
California. The Company has obtained indemnifications and other financial
assurances from the former owners of HCC related to the costs of the required
remedial activities. At June 30, 2016, the Company had $11.8 million in
receivables related to HCC for probable recoveries from third-party escrow funds
and other committed third-party funds to support the required remediation. Also,
the Company is indemnified by HCC’s former owners for approximately $19 million
of additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects.

The Company believes it has established reserves which are sufficient to perform
all known responsibilities under existing claims and consent orders. The Company
has no reason to believe that other third parties would fail to perform their
obligations in the future. In the opinion of management, based upon presently
available information and past experience related to such matters, an adequate
provision for probable costs has been made and the ultimate cost resulting from
these actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

 

Schedule 5.8-2



--------------------------------------------------------------------------------

SCHEDULE 5.12

COMPLIANCE WITH ERISA

Retirement Plans and Other Postretirement Benefits

Retirement and Pension Plans

The Company sponsors several retirement and pension plans covering eligible
salaried and hourly employees. The plans generally provide benefits based on
participants’ years of service and/or compensation. The following is a brief
description of the Company’s retirement and pension plans.

The Company maintains contributory and noncontributory defined benefit pension
plans. Benefits for eligible salaried and hourly employees under all defined
benefit plans are funded through trusts established in conjunction with the
plans. The Company’s funding policy with respect to its defined benefit plans is
to contribute amounts that provide for benefits based on actuarial calculations
and the applicable requirements of U.S. federal and local foreign laws. The
Company estimates that it will make both required and discretionary cash
contributions of approximately $4 million to $7 million to its worldwide defined
benefit pension plans in 2016.

The Company uses a measurement date of December 31 (its fiscal year end) for its
U.S. and foreign defined benefit pension plans.

The Company sponsors a 401(k) retirement and savings plan for eligible U.S.
employees. Participants in the retirement and savings plan may contribute a
specified portion of their compensation on a pre-tax basis, which varies by
location. The Company matches employee contributions ranging from 20% to 100%,
up to a maximum percentage ranging from 1% to 8% of eligible compensation or up
to a maximum of $1,200 per participant in some locations.

The Company’s retirement and savings plan has a defined contribution retirement
feature principally to cover U.S. salaried employees joining the Company after
December 31, 1996. Under the retirement feature, the Company makes contributions
for eligible employees based on a pre-established percentage of the covered
employee’s salary subject to pre-established vesting. Employees of certain of
the Company’s foreign operations participate in various local defined
contribution plans.

The Company has nonqualified unfunded retirement plans for its Directors and
certain retired employees. It also provides supplemental retirement benefits,
through contractual arrangements and/or a SERP covering certain current and
former executives of the Company. These supplemental benefits are designed to
compensate the executive for retirement benefits that would have been provided
under the Company’s primary retirement plan, except for statutory limitations on
compensation that must be taken into account under those plans. The projected
benefit obligations of the SERP and the contracts will primarily be funded by a
grant of shares of the Company’s common stock upon retirement or termination of
the executive. The Company is providing for these obligations by charges to
earnings over the applicable periods.

 

Schedule 5.12-1



--------------------------------------------------------------------------------

The following tables set forth the changes in net projected benefit obligation
and the fair value of plan assets for the funded and unfunded defined benefit
plans for the years ended December 31:

U.S. Defined Benefit Pension Plans:

 

     2015     2014        (In thousands)  

Change in projected benefit obligation:

    

Net projected benefit obligation at the beginning of the year

   $ 491,373      $ 428,675   

Service cost

     3,924        3,208   

Interest cost

     20,761        21,000   

Actuarial (gains) losses

     (27,605 )      65,417   

Gross benefits paid

     (27,930 )      (26,927 ) 

Acquisition

     11,954        —      

 

 

   

 

 

 

Net projected benefit obligation at the end of the year

   $ 472,477      $ 491,373      

 

 

   

 

 

 

Change in plan assets:

    

Fair value of plan assets at the beginning of the year

   $ 498,923      $ 518,388   

Actual return on plan assets

     (21,020 )      7,094   

Employer contributions

     50,726        368   

Gross benefits paid

     (27,930 )      (26,927 ) 

Acquisition

     8,076        —      

 

 

   

 

 

 

Fair value of plan assets at the end of the year

   $ 508,775      $ 498,923      

 

 

   

 

 

 

Foreign Defined Benefit Pension Plans:

 

          2015     2014        (In thousands)  

Change in projected benefit obligation:

    

Net projected benefit obligation at the beginning of the year

   $ 197,671      $ 185,178   

Service cost

     3,076        2,945   

Interest cost

     7,910        7,931   

Foreign currency translation adjustment

     (14,337 )      (15,961 ) 

Employee contributions

     303        339   

Actuarial (gains) losses

     (6,892 )      23,903   

Expenses paid from assets

     (610 )      —   

Gross benefits paid

     (8,064 )      (6,664 ) 

Acquisition

     64,867        —      

 

 

   

 

 

 

Net projected benefit obligation at the end of the year

   $ 243,924      $ 197,671      

 

 

   

 

 

 

Change in plan assets:

    

Fair value of plan assets at the beginning of the year

   $ 159,907      $ 165,420   

Actual return on plan assets

     7,471        6,628   

Employer contributions

     4,490        5,361   

Employee contributions

     303        339   

Foreign currency translation adjustment

     (10,584 )      (11,177 ) 

Expenses paid from assets

     (610 )      —   

Gross benefits paid

     (8,064 )      (6,664 ) 

Acquisition

     60,383        —      

 

 

   

 

 

 

Fair value of plan assets at the end of the year

   $   213,296      $   159,907      

 

 

   

 

 

 

 

Schedule 5.12-2



--------------------------------------------------------------------------------

The accumulated benefit obligation consisted of the following at December 31:

U.S. Defined Benefit Pension Plans:

 

     2015      2014        (In thousands)  

Funded plans

   $ 454,498       $ 471,960   

Unfunded plans

     5,481         5,915      

 

 

    

 

 

 

Total

   $   459,979       $   477,875      

 

 

    

 

 

 

 

Foreign Defined Benefit Pension Plans:

 

           2015      2014        (In thousands)  

Funded plans

   $ 203,229       $ 154,200   

Unfunded plans

     30,327         32,845      

 

 

    

 

 

 

Total

   $   233,556       $   187,045      

 

 

    

 

 

 

Weighted average assumptions used to determine benefit obligations at December
31:

 

       2015         2014    

U.S. Defined Benefit Pension Plans:

    

Discount rate

     4.80 %      4.20 % 

Rate of compensation increase (where applicable)

     3.75 %      3.75 % 

Foreign Defined Benefit Pension Plans:

    

Discount rate

     3.62 %      3.44 % 

Rate of compensation increase (where applicable)

     2.88 %      2.88 % 

The following is a summary of the fair value of plan assets for U.S. plans at
December 31, 2015 and 2014.

 

     December 31, 2015      December 31, 2014  

Asset Class

   Total      Level 1      Level 2      Total      Level 1      Level 2       
(In thousands)  

Cash and temporary investments

   $ 3,542       $ —       $ 3,542       $ 2,413       $ —       $ 2,413   

Equity securities:

                 

AMETEK common stock

     27,515         27,515         —         26,979         26,979         —   

U.S. Small cap common stocks

     31,780         31,780         —         31,629         31,629         —   

U.S. Large cap common stocks

     101,709         61,331         40,378         105,288         67,484      
  37,804   

Diversified common stocks – Global

     91,590         —         91,590         93,558         —         93,558   

Fixed-income securities and other:

                 

U.S. Corporate

     23,470         8,660         14,810         24,162         7,290        
16,872   

U.S. Government

     7,327         5,308         2,019         4,917         3,840         1,077
  

Global asset allocation(1)

     221,842         170,495         51,347         187,202         111,860   
     75,342   

Inflation related funds

     —         —         —         13,729         —         13,729   

Alternative investments:

                 

Inflation related pooled investment fund

     —         —         —         9,046         —         —      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total investments

   $ 508,775       $   305,089       $   203,686       $   498,923       $
 249,082       $   240,795      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

 

(1)  This asset class was invested in diversified companies in all geographical
regions.

U.S. equity securities and global equity securities categorized as level 1 are
traded on national and international exchanges and are valued at their closing
prices on the last trading day of the year. For U.S. equity securities and
global equity securities not traded on an active exchange, or if the closing
price is not available, the trustee obtains indicative quotes from a pricing
vendor, broker or investment manager. These securities are categorized as level
2 if the custodian obtains corroborated quotes from a pricing vendor.

 

Schedule 5.12-3



--------------------------------------------------------------------------------

Additionally, some U.S. equity securities and global equity securities are
public investment vehicles valued using the Net Asset Value (“NAV”) provided by
the fund manager. The NAV is the total value of the fund divided by the number
of shares outstanding. U.S. equity securities and global equity securities are
categorized as level 1 if traded at their NAV on a nationally recognized
securities exchange or categorized as level 2 if the NAV is corroborated by
observable market data.

Fixed income securities categorized as level 1 are traded on national and
international exchanges and are valued at their closing prices on the last
trading day of the year and categorized as level 2 if valued by the trustee
using pricing models that use verifiable observable market data, bids provided
by brokers or dealers or quoted prices of securities with similar
characteristics.

Alternative investments categorized as level 3 are valued based on unobservable
inputs and cannot be corroborated using verifiable observable market data.
Investments in level 3 funds are redeemable, however, cash reimbursement may be
delayed or a portion held back until asset finalization.

The following is a summary of the changes in the fair value of the U.S. plans’
level 3 investments (fair value using significant unobservable inputs):

 

     Alternative         Investments         (In        thousands)  

Balance, December 31, 2013

   $ 12,163   

Actual return on assets:

  

Unrealized losses relating to instruments still held at the end of the year

     (3,117 ) 

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     —      

 

 

 

Balance, December 31, 2014

     9,046      

 

 

 

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (600 ) 

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     (8,446 )    

 

 

 

Balance, December 31, 2015

   $   —      

 

 

 

The expected long-term rate of return on these plan assets was 7.75% in 2015 and
7.75% in 2014. Equity securities included 512,565 shares of AMETEK, Inc. common
stock with a market value of $27.5 million (5.4% of total plan investment
assets) at December 31, 2015 and 512,565 shares of AMETEK, Inc. common stock
with a market value of $27.0 million (5.4% of total plan investment assets) at
December 31, 2014.

The objectives of the AMETEK, Inc. U.S. defined benefit plans’ investment
strategy are to maximize the plans’ funded status and minimize Company
contributions and plan expense. Because the goal is to optimize returns over the
long term, an investment policy that favors equity holdings has been
established. Since there may be periods of time where both equity and
fixed-income markets provide poor returns, an allocation to alternative assets
may be made to improve the overall portfolio’s diversification and return
potential. The Company periodically reviews its asset allocation, taking into
consideration plan liabilities, plan benefit payment streams and the investment
strategy of the pension plans. The actual asset allocation is monitored
frequently relative to the established targets and ranges and is rebalanced when
necessary. The target allocations for the U.S. defined benefits plans are
approximately 50% equity securities, 20% fixed-income securities and 30% other
securities and/or cash.

 

Schedule 5.12-4



--------------------------------------------------------------------------------

The equity portfolio is diversified by market capitalization and style. The
equity portfolio also includes international components.

The objective of the fixed-income portion of the pension assets is to provide
interest rate sensitivity for a portion of the assets and to provide
diversification. The fixed-income portfolio is diversified within certain
quality and maturity guidelines in an attempt to minimize the adverse effects of
interest rate fluctuations.

Other than for investments in alternative assets, certain investments are
prohibited. Prohibited investments include venture capital, private placements,
unregistered or restricted stock, margin trading, commodities, short selling and
rights and warrants. Foreign currency futures, options and forward contracts may
be used to manage foreign currency exposure.

The following is a summary of the fair value of plan assets for foreign defined
benefit pension plans at December 31, 2015 and 2014.

 

     December 31, 2015      December 31, 2014  

Asset Class

   Total      Level 2      Total      Level 2        (In thousands)  

Cash

   $ 5,270       $ 5,270       $ 5,153       $ 5,153   

U.S. Mutual equity funds

     8,927         8,927         15,400         15,400   

Foreign mutual equity funds

     36,463         36,463         94,444         94,444   

Global mixed asset funds

     96,284         96,284         —         —   

Real estate

     7,266         7,266         4,032         4,032   

Mutual bond funds – Global

     38,600         38,600         31,990         31,990   

Life insurance

     20,486         —         8,888         —      

 

 

    

 

 

    

 

 

    

 

 

 

Total investments

   $   213,296       $   192,810       $   159,907       $   151,019      

 

 

    

 

 

    

 

 

    

 

 

 

Equity funds, real estate funds and fixed income funds that are valued by the
vendor using observable market inputs are considered level 2 investments. Life
insurance assets are considered level 3 investments as their values are
determined by the sponsor using unobservable market data.

The following is a summary of the changes in the fair value of the foreign
plans’ level 3 investments (fair value determined using significant unobservable
inputs):

 

     Life Insurance        (In thousands)  

Balance, December 31, 2013

   $ 13,971   

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (5,083 ) 

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     —      

 

 

 

Balance, December 31, 2014

     8,888      

 

 

 

Actual return on assets:

  

Unrealized (losses) relating to instruments still held at the end of the year

     (980 ) 

Realized gains (losses) relating to assets sold during the year

     —   

Purchases, sales, issuances and settlements, net

     12,578      

 

 

 

Balance, December 31, 2015

   $       20,486      

 

 

 

 

Schedule 5.12-5



--------------------------------------------------------------------------------

The objective of AMETEK, Inc.’s foreign defined benefit plans’ investment
strategy is to maximize the long-term rate of return on plan investments,
subject to a reasonable level of risk. Liability studies are also performed on a
regular basis to provide guidance in setting investment goals with an objective
to balance risks against the current and future needs of the plans. The trustees
consider the risk associated with the different asset classes, relative to the
plans’ liabilities and how this can be affected by diversification, and the
relative returns available on equities, fixed-income investments, real estate
and cash. Also, the likely volatility of those returns and the cash flow
requirements of the plans are considered. It is expected that equities will
outperform fixed-income investments over the long term. However, the trustees
recognize the fact that fixed-income investments may better match the
liabilities for pensioners. Because of the relatively young active employee
group covered by the plans and the immature nature of the plans, the trustees
have chosen to adopt an asset allocation strategy more heavily weighted toward
equity investments. This asset allocation strategy will be reviewed, from time
to time, in view of changes in market conditions and in the plans’ liability
profile. The target allocations for the foreign defined benefit plans are
approximately 70% equity securities, 15% fixed-income securities and 15% other
securities, insurance or cash.

The assumption for the expected return on plan assets was developed based on a
review of historical investment returns for the investment categories for the
defined benefit pension assets. This review also considered current capital
market conditions and projected future investment returns. The estimates of
future capital market returns by asset class are lower than the actual long-term
historical returns. The current low interest rate environment influences this
outlook. Therefore, the assumed rate of return for U.S. plans is 7.75% and 6.95%
for foreign plans in 2016.

The projected benefit obligation, accumulated benefit obligation and fair value
of plan assets for pension plans with a projected benefit obligation in excess
of plan assets and pension plans with an accumulated benefit obligation in
excess of plan assets were as follows at December 31:

U.S. Defined Benefit Pension Plans:

 

     Projected Benefit
Obligation Exceeds
Fair Value of Assets      Accumulated Benefit
Obligation Exceeds
Fair Value of Assets        2015      2014      2015      2014        (In
thousands)  

Benefit obligation

   $   5,481       $   25,790       $   5,481       $   25,790   

Fair value of plan assets

     —         17,182         —         17,182   

 

Foreign Defined Benefit Pension Plans:

 

                 Projected Benefit
Obligation Exceeds
Fair Value of Assets      Accumulated Benefit
Obligation Exceeds
Fair Value of Assets        2015      2014      2015      2014        (In
thousands)  

Benefit obligation

   $   161,711       $   111,095       $   155,169       $   104,196   

Fair value of plan assets

     119,045         63,496         119,045         63,496   

 

Schedule 5.12-6



--------------------------------------------------------------------------------

The following table provides the amounts recognized in the consolidated balance
sheet at December 31:

 

     2015     2014        (In thousands)  

Funded status asset (liability):

    

Fair value of plan assets

   $ 722,071      $   658,830   

Projected benefit obligation

     (716,401 )      (689,044 )    

 

 

   

 

 

 

Funded status at the end of the year

   $ 5,670      $ (30,214 )    

 

 

   

 

 

 

Amounts recognized in the consolidated balance sheet consisted of:

    

Noncurrent asset for pension benefits (other assets)

   $ 53,817      $ 25,993   

Current liabilities for pension benefits

     (1,001 )      (1,139 ) 

Noncurrent liability for pension benefits

     (47,146 )      (55,068 )    

 

 

   

 

 

 

Net amount recognized at the end of the year

   $ 5,670      $ (30,214 )    

 

 

   

 

 

 

The following table provides the amounts recognized in accumulated other
comprehensive income, net of taxes, at December 31:

 

Net amounts recognized:

   2015     2014        (In thousands)  

Net actuarial loss

   $   156,351      $   143,380   

Prior service costs

     (1,321 )      (1,407 ) 

Transition asset

     8        9      

 

 

   

 

 

 

Total recognized

   $ 155,038      $ 141,982      

 

 

   

 

 

 

The following table provides the components of net periodic pension benefit
expense (income) for the years ended December 31:

 

     2015     2014     2013        (In thousands)  

Defined benefit plans:

      

Service cost

   $ 7,000      $ 6,153      $ 6,323   

Interest cost

     28,670        28,931        26,000   

Expected return on plan assets

     (54,819 )      (50,196 )      (45,008 ) 

Amortization of:

      

Net actuarial loss

     9,383        4,483        13,484   

Prior service costs

     (55 )      (51 )      (35 ) 

Transition asset

     1        1        (1 )    

 

 

   

 

 

   

 

 

 

Total net periodic benefit (income) expense

     (9,820 )      (10,679 )      763      

 

 

   

 

 

   

 

 

 

Other plans:

      

Defined contribution plans

     22,750        20,714        18,195   

Foreign plans and other

     4,800        5,325        5,151      

 

 

   

 

 

   

 

 

 

Total other plans

     27,550        26,039        23,346      

 

 

   

 

 

   

 

 

 

Total net pension expense

   $ 17,730      $ 15,360      $ 24,109      

 

 

   

 

 

   

 

 

 

The total net periodic benefit expense (income) is included in Cost of sales,
excluding depreciation in the consolidated statement of income. The estimated
amount that will be amortized from accumulated other comprehensive income into
net periodic pension benefit expense in 2016 for the net actuarial losses and
prior service costs is expected to be $9.9 million.

 

Schedule 5.12-7



--------------------------------------------------------------------------------

The following weighted average assumptions were used to determine the above net
periodic pension benefit expense for the years ended December 31:

 

      2015       2014       2013   

U.S. Defined Benefit Pension Plans:

      

Discount rate

     4.20 %      5.00 %      4.10 % 

Expected return on plan assets

     7.75 %      7.75 %      7.75 % 

Rate of compensation increase (where applicable)

     3.75 %      3.75 %      3.75 % 

Foreign Defined Benefit Pension Plans:

      

Discount rate

     3.44 %      4.38 %      4.44 % 

Expected return on plan assets

     6.92 %      6.93 %      6.91 % 

Rate of compensation increase (where applicable)

     2.88 %      2.92 %      2.89 % 

Estimated Future Benefit Payments

The estimated future benefit payments for U.S. and foreign plans are as follows:
2016 - $36.4 million; 2017 - $37.9 million; 2018 - $39.2 million; 2019 - $40.2
million; 2020 - $40.9 million; 2021 to 2025 - $224.9 million. Future benefit
payments primarily represent amounts to be paid from pension trust assets.
Amounts included that are to be paid from the Company’s assets are not
significant in any individual year.

Postretirement Plans and Postemployment Benefits

The Company provides limited postretirement benefits other than pensions for
certain retirees and a small number of former employees. Benefits under these
arrangements are not funded and are not significant.

The Company also provides limited postemployment benefits for certain former or
inactive employees after employment but before retirement. Those benefits are
not significant in amount.

The Company has a deferred compensation plan, which allows employees whose
compensation exceeds the statutory IRS limit for retirement benefits to defer a
portion of earned bonus compensation. The plan permits deferred amounts to be
deemed invested in either, or a combination of, (a) an interest-bearing account,
benefits from which are payable out of the general assets of the Company, or (b)
the equivalent of a fund which invests in shares of the Company’s common stock
on behalf of the employee. The amount deferred under the plan, including income
earned, was $23.4 million and $21.2 million at December 31, 2015 and 2014,
respectively. Administrative expense for the deferred compensation plan is borne
by the Company and is not significant.

 

Schedule 5.12-8



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS; FUTURE LIENS, ETC.

AMETEK, Inc.

 

            Aggregate Principal                          Amount as of           
         Obligor    June 30, 2016       (1)       Description    Guarantor   1.
     

AMETEK, Inc.

   270,000,000    

6.20% Senior Notes due December 2017

     2.      

AMETEK, Inc.

   80,000,000    

6.35% Senior Notes due July 2018

     3.      

AMETEK, Inc.

   160,000,000    

7.08% Senior Notes due September 2018

     4.      

AMETEK, Inc.

   65,000,000    

7.18% Senior Notes due December 2018

     5.      

AMETEK, Inc.

   100,000,000    

6.30% Senior Notes due December 2019

     6.      

AMETEK, Inc.

   300,000,000    

3.73% Senior Notes due September 2024

     7.      

AMETEK, Inc.

   50,000,000    

3.91% Senior Notes due June 2025

     8.      

AMETEK, Inc.

   100,000,000    

3.96% Senior Notes due August 2025

     9.      

AMETEK, Inc.

   100,000,000    

3.83% Senior Notes due September 2026

     10.      

AMETEK, Inc.

   100,000,000    

3.98% Senior Notes due September 2029

     11.      

AMETEK, Inc.

   50,000,000    

4.45% Senior Notes due August 2035

     12.      

AMETEK, Inc.

   106,029,000    

4.68% 80 million British pound Senior Note

     13.      

AMETEK, Inc.

   53,015,000    

5.993% 40 million British pound Senior Note

     14.      

AMETEK, Inc.

   545,100,000    

Revolving credit loans

     15.      

AMETEK, Inc.

   56,289,000    

2.44% 55 million Swiss Franc Senior Note

     16.      

Cameca SAS

   9,189,000    

Capital Lease

     17.      

AMETEK do Brasil Ltda.

   952,000    

Short-Term

  

AMETEK, Inc.

  18.      

AMETEK Co. LTD

   1,460,000    

Short-Term

  

AMETEK, Inc.

  

LESS: Prepaid deferred financing costs

   (4,882,000)             Total    $2,142,152,000       

(1)      Foreign indebtedness includes foreign exchange adjustments.

 

Schedule 5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.18

ENVIRONMENTAL MATTERS

2016 Second Quarter 10-Q Excerpt

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. At June 30, 2016, the Company is named a Potentially
Responsible Party (“PRP”) at 14 non-AMETEK-owned former waste disposal or
treatment sites (the “non-owned” sites). The Company is identified as a “de
minimis” party in 13 of these sites based on the low volume of waste attributed
to the Company relative to the amounts attributed to other named PRPs. In nine
of these sites, the Company has reached a tentative agreement on the cost of the
de minimis settlement to satisfy its obligation and is awaiting executed
agreements. The tentatively agreed-to settlement amounts are fully reserved. In
the other four sites, the Company is continuing to investigate the accuracy of
the alleged volume attributed to the Company as estimated by the parties
primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. At the remaining site where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group and reserves have been
established sufficient to satisfy the Company’s expected obligations. The
Company historically has resolved these issues within established reserve levels
and reasonably expects this result will continue. In addition to these non-owned
sites, the Company has an ongoing practice of providing reserves for probable
remediation activities at certain of its current or previously owned
manufacturing locations (the “owned” sites). For claims and proceedings against
the Company with respect to other environmental matters, reserves are
established once the Company has determined that a loss is probable
and estimable. This estimate is refined as the Company moves through the various
stages of investigation, risk assessment, feasibility study and corrective
action processes. In certain instances, the Company has developed a range of
estimates for such costs and has recorded a liability based on the low end of
the range. It is reasonably possible that the actual cost of remediation of the
individual sites could vary from the current estimates and the amounts accrued
in the consolidated financial statements; however, the amounts of such variances
are not expected to result in a material change to the consolidated financial
statements. In estimating the Company’s liability for remediation, the Company
also considers the likely proportionate share of the anticipated remediation
expense and the ability of the other PRPs to fulfill their obligations.

Total environmental reserves at June 30, 2016 and December 31, 2015 were $28.1
million and $30.5 million, respectively, for both non-owned and owned sites. For
the six months ended June 30, 2016, the Company recorded $1.4 million in
reserves. Additionally, the Company spent $3.4 million on environmental matters
and had $0.4 million due to foreign currency translation losses for the six
months ended June 30, 2016. The Company’s reserves for environmental liabilities
at June 30, 2016 and December 31, 2015 include reserves of $12.7 million and
$11.5 million, respectively, for an owned site acquired in connection with the
2005 acquisition of

 

Schedule 5.18-1



--------------------------------------------------------------------------------

HCC Industries (“HCC”). The Company is the designated performing party for the
performance of remedial activities for one of several operating units making up
a Superfund site in the San Gabriel Valley of California. The Company has
obtained indemnifications and other financial assurances from the former owners
of HCC related to the costs of the required remedial activities. At June 30,
2016, the Company had $11.8 million in receivables related to HCC for probable
recoveries from third-party escrow funds and other committed third-party funds
to support the required remediation. Also, the Company is indemnified by HCC’s
former owners for approximately $19 million of additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects.

The Company believes it has established reserves which are sufficient to perform
all known responsibilities under existing claims and consent orders. The Company
has no reason to believe that other third parties would fail to perform their
obligations in the future. In the opinion of management, based upon presently
available information and past experience related to such matters, an adequate
provision for probable costs has been made and the ultimate cost resulting from
these actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

 

Schedule 5.18-2



--------------------------------------------------------------------------------

SCHEDULE 8.6

SWAP CERTIFICATE

[LETTERHEAD OF INVESTOR]

October [    ], 2016

AMETEK, Inc.

1100 Cassatt Road

Berwyn, Pennsylvania 19312-1177

 

  Re: Principal Swap Terms relating to Notes issued under AMETEK, Inc.

     Note Purchase Agreement

Ladies and Gentlemen:

This letter is being delivered pursuant to Section 8.6 of the Note Purchase
Agreement dated as of October 31, 2016 among AMETEK, Inc. and the purchasers
party thereto (the “Note Purchase Agreement”). Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Note
Purchase Agreement.

Set forth below are the principal terms of the [Initial][Replacement] Swap
Agreement[s] with respect to the Notes:

 

1. Purchaser Name: [                                                     ]

Description of Notes: [      ]% Series [    ] Notes, due [              ]

Trade Date: [                     ], 2016

Effective Date: [                          ], 2016

Termination Date: [                      , 20    ]

[Investor Name] pays Euros/Pounds Sterling fixed [        ]% semi 30/360
[un]adjusted

[Investor Name] receives Dollars fixed [        ]% semi 30/360 [un]adjusted

Size: €[                          ] /£[                        ] v.
$[                      ] initial and final exchange

 

[2. Purchaser Name: [                                                     ]

Description of Notes: [      ]% Series [    ] Notes, due [              ]

Trade Date: [                     ], 2016

Effective Date: [                          ], 2016

Termination Date: [                      , 20    ]

[Investor Name] pays Euros/Pounds Sterling fixed [        ]% semi 30/360
[un]adjusted

[Investor Name] receives Dollars fixed [        ]% semi 30/360 [un]adjusted

Size: €[                          ]/£[                         ] v.
$[                      ] initial and final exchange]1

 

[INVESTOR NAME] By:  

 

 

Name:  

 

   

Title:  

 

 

 

 

1 If institution has multiple purchasers

 

Schedule 8.6-1



--------------------------------------------------------------------------------

EXHIBIT 1

[FORM OF SERIES P NOTE]

AMETEK, INC.

1.34% SERIES P SENIOR NOTE DUE OCTOBER 31, 2026

 

No. RP-[    ]   [Date] €[                ]   PPN: 031100 G*5

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                            ] Euros
(€[                        ]) (or so much thereof as shall not have been
prepaid) on October 31, 2026, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
1.34% per annum from the date hereof, payable semiannually, on the 30th day of
April and the 31st day of October in each year, commencing with the April 30 or
October 31 next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment of interest and, during the continuance of an Event of Default,
on such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the Default Rate, payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Euros or Dollars, as applicable, at the principal
office of JPMorgan Chase Bank, N.A. in New York, New York or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 1.34% Series P Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 31,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC.   By:  

 

    Name:     Title:  

 

Exhibit 1-2



--------------------------------------------------------------------------------

EXHIBIT 2

[FORM OF SERIES Q NOTE]

AMETEK, INC.

1.53% SERIES Q SENIOR NOTE DUE OCTOBER 31, 2028

 

No. RQ-[    ]   [Date] €[                ]   PPN: 031100 G@3

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                            ] Euros
(€[                        ]) (or so much thereof as shall not have been
prepaid) on October 31, 2028, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
1.53% per annum from the date hereof, payable semiannually, on the 30th day of
April and the 31st day of October in each year, commencing with the April 30 or
October 31 next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment of interest and, during the continuance of an Event of Default,
on such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the Default Rate, payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Euros or Dollars, as applicable, at the principal
office of JPMorgan Chase Bank, N.A. in New York, New York or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 1.53% Series Q Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 31,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 2-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

    Name:     Title:  

 

Exhibit 2-2



--------------------------------------------------------------------------------

EXHIBIT 3

[FORM OF SERIES R NOTE]

AMETEK, INC.

2.59% SERIES R SENIOR NOTE DUE NOVEMBER 23, 2028

 

No. RR-[    ]   [Date] £[                ]   PPN: 031100 G#1

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                            ] Pounds Sterling
(£[                        ]) (or so much thereof as shall not have been
prepaid) on November 23, 2028, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
2.59% per annum from the date hereof, payable semiannually, on the 23rd day of
May and November in each year, commencing with the May 23 or November 23 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Pounds Sterling or Dollars, as applicable, at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 2.59% Series R Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 31,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 3-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC.   By:  

 

    Name:     Title:  

 

Exhibit 3-2



--------------------------------------------------------------------------------

EXHIBIT 4

[FORM OF SERIES S NOTE]

AMETEK, INC.

2.70% SERIES S SENIOR NOTE DUE NOVEMBER 23, 2031

 

No. RS-[    ]   [Date] £[                ]   PPN: 031100 H*4

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                        ], or registered assigns, the
principal sum of [                                            ] Pounds Sterling
(£[                        ]) (or so much thereof as shall not have been
prepaid) on November 23, 2031, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
2.70% per annum from the date hereof, payable semiannually, on the 23rd day of
May and November in each year, commencing with the May 23 or November 23 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Pounds Sterling or Dollars, as applicable, at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 2.70% Series S Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 31,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 4-1



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

AMETEK, INC. By:  

 

    Name:     Title:  

 

Exhibit 4-2